     Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 1 of 295 PageID #:2248



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

U.S. EQUAL EMPLOYMENT                       )
OPPORTUNITY COMMISSION, Plaintiff,          )
and RICHARD RASCHER, Plaintiff-             )
Intervenor,                                 )
                                            )   Civil Action No. 1:17-cv-06753
v.                                          )
                                            )   Judge Franklin U. Valderrama
S&C ELECTRIC COMPANY,                       )
                                            )
                      Defendant.            )
                                            )

      DEFENDANT’S OPPOSITION TO PLAINTIFFS’ JOINT MOTIONS IN LIMINE




                                                Steven L. Brenneman (IL ARDC #6190736)
                                                L. Brandon Liss (IL ARDC #6321013)
                                                FOX SWIBEL LEVIN & CARROLL LLP
                                                200 West Madison Street, Suite 3000
                                                Chicago, IL 60606
                                                Telephone: (312) 224-1200
                                                sbrenneman@foxswibel.com
                                                bliss@foxswibel.com
     Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 2 of 295 PageID #:2249



                                                        TABLE OF CONTENTS

I.       INTRODUCTION ............................................................................................................................. 1

II.      ARGUMENT ....................................................................................................................................... 1

         1.          MOTION IN LIMINE NO. 1: MEDICAL INFORMATION IS ADMISSIBLE ............................. 1

         2.          MOTION IN LIMINE NO. 2: MEDICAL PROVIDER TESTIMONY IS ADMISSIBLE .............. 3

         3.          MOTION IN LIMINE NO. 3: EVIDENCE OF RASCHER’S ADMISSION HE THAT WANTED
                     TO RETURN TO WORK, BUT COULD NOT DUE TO HIS PAIN IS ADMISSIBLE ................ 5

         4.          MOTION IN LIMINE NO. 4: EVIDENCE OF THE POLICY PROHIBITING INDIVIDUALS
                     FROM BEING IN PLANT PRODUCTION AREAS WITH ASSISTIVE DEVICES IS
                     ADMISSIBLE. ............................................................................................................................6

         5.          MOTION IN LIMINE NO. 5: EVIDENCE OF DEFENDANT’S OFFER TO CONDUCT AN
                     FCE FOR RASCHER IS ADMISSIBLE ....................................................................................... 7

         6.          MOTION IN LIMINE NO. 6: EVIDENCE OF RASCHER’S AUGUST 2015 TERMINATION IS
                     ADMISSIBLE .............................................................................................................................7

         7.          MOTION IN LIMINE NO. 7: EVIDENCE OF RASCHER’S OBITUARY IS ADMISSIBLE ........ 8

         8.          MOTION IN LIMINE NO. 8: EVIDENCE OF DISABILITY PAYMENTS IS ADMISSIBLE ...... 9

         9.          MOTION IN LIMINE NO. 9: RASCHER’S ADMISSION HE KNEW HE WAS REQUIRED TO
                     RETURN TO WORK BY AUGUST 2015 IS ADMISSIBLE ......................................................10

         10.         MOTION IN LIMINE NO. 10: EVIDENCE OF RASCHER’S USE OF NARCOTICS AND
                     DEFENDANT’S PROHIBITION OF THE USE OF NARCOTICS IS ADMISSIBLE ..................11

         11.         MOTION IN LIMINE NO. 11: THE TERM “DISPARAGING REMARKS” IS VAGUE, AND
                     THE COURT SHOULD THEREFORE RESERVE RULINGS FOR TRIAL ............................... 14

         12.         MOTION IN LIMINE NO. 12: EVIDENCE REGARDING THE TRUTH OR FALSITY OF
                     WITNESS TESTIMONY SHOULD BE RULED ON AT TRIAL ................................................14

         13.         MOTION IN LIMINE NO. 13: EVIDENCE THAT IS PUBLICLY AVAILABLE IS ADMISSIBLE
                     .................................................................................................................................................15




                                                                                i
     Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 3 of 295 PageID #:2250



         Defendant S&C Electric Company (“Defendant” or “S&C”) submits this memorandum in

opposition to the Joint Motions in Limine of Plaintiff Equal Employment Opportunity Commission

(“EEOC”) and Plaintiff-Intervenor the Estate (“Estate”) of Richard Rascher (“Rascher”)

(collectively, “Plaintiffs”).

I.       INTRODUCTION1

         Plaintiffs bear the burden of establishing that the evidence they seek to exclude “is clearly

inadmissible on all potential grounds.” Hawthorne Partners v. AT&T Techs., Inc., 831 F. Supp. 1398,

1400 (N.D. Ill. 1993); Lyles v. Gambino, No. 14 C 1406, 2019 WL 5654227, at *1 (N.D. Ill. Oct. 31,

2019). “Unless evidence meets this high standard, evidentiary rulings should be deferred until trial so

that questions of foundation, relevancy and potential prejudice may be resolved in proper context.”

Hawthorne, 831 F. Supp. at 1400. As set forth below, Plaintiffs have failed to meet their burden on

motions in limine 1-13, and thus each should be denied.

II.      ARGUMENT

         1.      Motion in Limine No. 1: Medical Information is Admissible

         Plaintiffs assert all evidence of Rascher’s medical information that was not reviewed in

connection with Rascher’s discharge is irrelevant and should be excluded. MIL at 2-3. Contrary to

Plaintiffs’ motion, Rascher’s medical information is directly related to whether Plaintiffs can carry

their burden of proving Rascher was a qualified individual. McAllister v. Innovation Ventures, LLC, 983

F.3d 963, 968 (7th Cir. 2020) (“it is the plaintiff’s burden to provide evidence such that a rational

jury could find her to be a qualified individual”); Pellack v. Thorek Hosp. & Med. Ctr., 9 F. Supp. 2d

984, 990 (N.D. Ill. 1998). Here, Rascher’s medical condition – as evidenced by his own physicians’

and physical therapists’ records and observations – is directly relevant to a key issue in this case:
______________________

1 Plaintiffs’ Joint Pretrial Statement (ECF No. 143) is cited as “JPS” and Plaintiffs’ Motions in Limine (ECF

No. 144) is cited as “MIL.”
    Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 4 of 295 PageID #:2251



whether he was a “qualified individual” under the ADA who could perform his essential job

functions. Evidence of Rascher’s medical information will have “a tendency to make” it more or less

probable that Rascher could sit, stand, walk, climb stairs, lift, and be around moving equipment as

required to perform his job. See Fed. R. Evid. 401.2 This is true regardless of whether Defendant had

access to and/or reviewed that information before Rascher’s termination.3 Therefore, the motion

should be denied.

        In addition, Plaintiffs’ citations to Rooney v. Koch Air, LLC, 410 F.3d 376, 382 (7th Cir. 2005)

and Mlsna v. Union Pac. R.R., No. 18-CV-37-WMC, 2021 WL 1200596, at *2 (W.D. Wis. Mar. 30,

2021) are misplaced. Rooney was a summary judgment appeal that did not deal with the issue of

admissibility. Rooney, 430 F.3d at 379. In Rooney, the defendant discovered “after-acquired evidence”

that the plaintiff could not drive, as required for his job, because his license was invalid due to

multiple DUIs. Id. at 382. Thus, the Seventh Circuit did “not place any weight on that fact” because

it was unrelated to the plaintiff’s medical condition, including the injury upon which the alleged

discrimination was based. See id. In the instant case, all medical evidence directly relates to the

conditions for which Rascher was on leave and upon which Plaintiffs base their ADA claim. Thus,

Rooney is inapposite.

______________________
2 See e.g., Ex. A, Baggett Decl. ¶¶ 19-21, 35; Ex. B, Rascher 24:17-28:21, 29:8-30:8, 32:5-34:9, 36:15-24, 39:22-
42:10; 44:1-2, 45:22-49:6; Ex. C, Roman 52:4-53:24; 87:21-23; Ex. D, Dietzen 51:20-52:20, 64:24-65:19, 74:4-
10; Ex. E, Savino 27:7-28:9; Ex. F, Lange 48:21-49:21, 51:8-13, 69:22-71:9; Ex. G, Baggett 204:3-16; Ex. H,
S&C282.
3 Plaintiffs’ description of the medical information that Defendant reviewed is not accurate. MIL at 3. That

information was not limited to Rascher’s doctors’ return-to-work notes. It also included physical therapy
records, Dr. Khanna’s August 31, 2015 examination notes, and Kathleen Clawson’s first-hand observations.
(Ex. H, S&C342-346; Ex. I, Clawson 42:19-24, 53:2-55:1, 74:15-79:4, 129:7-131:19, 152:17-155:7, 156:11-
157:18; 166:15-19, 217:8-222:16; Ex. A, Baggett Decl. ¶ 40.) In addition, Plaintiffs fail to inform the Court
that Defendant’s leave of absence policy required Rascher to provide Defendant with medical documentation
before August 29, 2015 for Defendant to evaluate any potential return to work. (E.g., Ex. H, S&C415-426,
393-409.) It is undisputed that Rascher never did so. Thus, Plaintiffs cannot attempt to capitalize on
Rascher’s own failure to abide by the leave of absence policy to exclude voluminous evidence of Rascher’s
inability to perform his essential job functions.

                                                       2
    Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 5 of 295 PageID #:2252



        Plaintiffs misrepresent the holding in Mlsna. Like Rooney, Mlsna was a summary judgment

case that did not decide admissibility. 2021 WL 1200596, at *3. There, the court raised in dicta

whether Rooney’s holding could, in some instances, be extended to after-acquired evidence of medical

conditions unrelated to the condition underpinning the alleged discrimination. Id. at *2-3. Contrary to

Plaintiff’s parenthetical citation, MIL at 3, Mlsna did not hold that medical records were not relevant

to liability; rather, the court expressly stated “[o]f course, this is not to decide the relevance of any

after-acquired evidence, especially as to the plaintiff’s sworn statement of disability.” Mlsna, 2021

WL 1200596, at *3. In fact, Mlsna explicitly states that numerous Seventh Circuit cases “permit[]

after-acquired evidence to be considered to determine whether an individual is ‘qualified’ within the

meaning of the ADA.” Id. at *2 n. 1.4

        2.       Motion in Limine No. 2: Medical Provider Testimony is Admissible

        Plaintiffs seek to exclude testimony from Rascher’s treating medical providers “beyond the

scope of the care they provided to Rascher” on the ground that the providers were not disclosed as

experts. MIL at 3.5 However, Plaintiffs’ motion sets up a strawman argument because the evidence

in question is not “expert” testimony but rather Rascher’s own doctors’ treatment and observations

of him. In fact, these are the very same doctors who signed Rascher’s tardy return-to-work letters,

upon which Plaintiffs’ case depends. Further, Plaintiffs cite no authority for the proposition that a

medical provider’s testimony is barred when the provider is not disclosed as an expert. See id. No

such authority exists. Rascher’s own treating providers’ observations during his leave of absence are

______________________
4 Citing Johnson v. ExxonMobil Corp., 426 F.3d 887 (7th Cir. 2005) (considering in qualified individual analysis
sworn statement in disability application made after termination); Butler v. Vill. of Round Lake Police Dep’t, 585
F.3d 1020, 1023 (7th Cir. 2009) (considering post-termination disability benefits application in qualified
individual analysis); Lee v. City of Salem, Ind., 259 F.3d 667, 678 (7th Cir. 2001) (considering pre and post-
termination disability benefits applications in qualified individual analysis).
5 Motion in Limine No. 2 is largely duplicative of No. 1. Accordingly, Motion in Limine No. 2 should be

denied for the same reasons stated in § II.1 supra.

                                                        3
    Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 6 of 295 PageID #:2253



directly relevant to whether Rascher was a qualified individual under the ADA – an element on

which Plaintiffs carry the burden of proof. See, e.g., Johnson v. Norfolk S. Ry. Co., No. 3:12-CV-102-JD,

2015 WL 3738545, at *3 (N.D. Ind. June 15, 2015) (“Treating [m]edical witnesses may testify as fact

witnesses concerning their personal observation, examination, diagnosis, and treatment”); see also

Wheatley v. Factory Card & Party Outlet, 826 F.3d 412, 421 (7th Cir. 2016) (attending physician

statement would be admissible and was properly considered as evidence employee was not capable

of returning to work); supra at § II.1. (discussing relevance under Fed. R. Evid. 401 of medical

evidence to qualified individual determination). Thus, Plaintiffs cannot exclude his medical

providers’ testimony.6

        Alternatively, Plaintiffs seek to limit the treating medical professionals’ testimony by

mischaracterizing the scope of treatment by one of his treating physicians, Dr. Jacob Bitran. See MIL

at 4. Plaintiffs couch Bitran’s testimony as an “expert opinion on Rascher’s ability to walk and work

based on his orthopedic conditions.” Id. at 4, 5. However, Bitran’s testimony is based upon his

examination, observation, and treatment of Rascher.7 The Bitran testimony with which Plaintiffs

quarrel, id. at 5 (citing Bitran 75:2-24), is taken directly from Bitran’s reading and review of a report

for a CT scan that Bitran himself ordered. (Ex. J, Bitran172-173; Ex. K, Bitran 70:13-71:7.) None of

this testimony is opinion or requires qualification as an expert. Rather, this testimony goes to the

heart of the “qualified individual” determination. Smith v. Certain unknown Cook Cty. Dep’t of Corr.

______________________
6 Plaintiffs’ deceptively claim Defendant did not request information from Rascher’s medical providers. As
stated supra at § II.1, Defendant’s leave of absence policy expressly required Rascher to submit medical
documentation, from his medical providers before August 29, 2015 for Defendant to evaluate if he wished to
return to work. MIL at 3. Notably, the “return to work notes” Plaintiffs reference were also submitted after
the August 29, 2015 expiration of Rascher’s leave of absence. Id.
7 See, e.g., Ex. J, Bitran 068-070 (July 13, 2015 progress note addressing complaint of rectal cancer

management, physical therapy/status post-right hip arthroplasty, and frustration of [pace] of rehabilitation
and conducting full physical examination concluding “No physically strenuous activity” and “able to carry out
light or sedentary work”).

                                                     4
    Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 7 of 295 PageID #:2254



Officers, No. 05 C 1264, 2009 WL 10739265, at *2 (N.D. Ill. Apr. 14, 2009) (treating physicians may

testify as to symptoms, diagnoses, treatment).8

        3.      Motion in Limine No. 3: Evidence of Rascher’s Admission He That Wanted
                to Return to Work, but Could Not Due to His Pain is Admissible

        Plaintiffs seek an order excluding Rascher’s own statement on August 6, 2015 to his physical

therapist that “I want to go back to work but I have to walk up 18 stairs and I can’t focus because of

the pain.” MIL at 5 (citing IBJI 300). Rascher’s physical therapist contemporaneously recorded his

statement in an official PT progress note. Id. As such, Rascher’s statement is admissible on

numerous grounds under the Rules of Evidence: the statement is (i) Rascher’s own statement

offered against him; (ii) his then-present description of his condition while he perceived it; (iii)

regarding his then-existing physical and sensory condition (i.e., pain); (iv) pertinent to his medical

diagnosis and treatment; (v) recorded in the course of regularly conducting physical therapy

treatment; and (vi) against his own interest as an unavailable declarant. Fed. R. Evid. 801(d)(2)(A)

(party admission); 803(1) (present sense impression); 803(3) (then-existing physical mental,

emotional, or physical condition); 803(4) (statement made for medical diagnosis or treatment);

803(6) (records of a regularly conducted activity); 804(3) (statement against interest).9

        Plaintiffs also claim Rascher’s statement should be excluded because his condition improved

sufficiently between when the statement was made on August 6, 2015 and the expiration of his leave

of absence about three weeks later on August 29. MIL at 6. However, even if this were true (it is

not), the jury may assign to Rascher’s admission the weight it deems appropriate. See, e.g., Tompulis v.
______________________
8 Plaintiffs do not suggest any way in which any other doctor or physical therapist might offer testimony
outside the alleged scope of his or her treatment of Rascher. Indeed, they concede this motion pertains
exclusively to Bitran. See MIL at 5 (concluding that “As such, any opinion by Dr. Bitran as to how Rascher’s
orthopedic conditions effected [sic] his ability to walk and do his job should be barred.”) (emphasis added).
9 Plaintiffs continue their erroneous mantra that Defendant not reviewing certain medical evidence in advance

of Rascher’s separation militates against admissibility under Rules 401 and 402. MIL at 5. For the reasons
stated supra at §§ II.1-2, this evidence is relevant, and their position lacks merit.

                                                     5
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 8 of 295 PageID #:2255



Schwartz & Freeman, No. 92 C 7375, 1994 WL 419607, at *3 (N.D. Ill. Aug. 9, 1994) (testimony

inconsistent with records goes to the weight of the evidence not its admissibility). Plaintiffs are free

to argue that other medical documentation after August 6, 2015 supports their position. Any

prejudicial effect of Rascher’s statement that he could not return to work therefore does not

substantially outweigh its probative value. See Est. of Gee ex rel. Beeman v. Bloomington Hosp., No. 1:06-

CV-00094-TWP, 2012 WL 639517, at *4 (S.D. Ind. Feb. 27, 2012) (“Rule 403 is heavily tilted in

favor of admissibility”).

        4.      Motion in Limine No. 4: Evidence of the Policy Prohibiting Individuals from
                Being in Plant Production Areas with Assistive Devices is Admissible.

        Plaintiffs assert that evidence of Defendant’s policy prohibiting individuals from being in the

plant production areas who utilize an assistive device (such as crutches, a cane, or a medical boot) to

ambulate should be excluded on the basis Defendant cannot establish a proper foundation. MIL at

6. First, Plaintiffs claim Defendant does not have any assistive device policy because Mark Lange

testified that “all of Defendant’s safety policies are in writing,” and “Defendant had no written

policy about the use of assistive devices.” Id. However, the testimony Plaintiffs cite states: “Q. Are

all of the important safety policies at S&C in writing?...A. I would say yes.” (Ex. F, Lange 35:2-7)

(emphasis added). As such, Plaintiffs have deliberately misquoted Lange’s testimony to support their

false claim that no policy exists. Plaintiffs’ misrepresentation is fatal to their argument.

        Second, multiple witnesses have already testified to personal knowledge of Defendant’s

longstanding practice of prohibiting employees who need an assistive device from being in the plant

production areas. (Ex. F, Lange 48:16-49:2, 56:1-15 (employees prohibited from production area

when any medical walking assistive devices); Ex. G, Baggett 203:16-20 (same); Ex. I, Clawson 60:20-

61:10 (same).) Moreover, any lack of a written policy goes to the weight of these witnesses’

testimony rather than its admissibility. See Tompulis, 1994 WL 419607, at *3. Accordingly, a proper

foundation exists to introduce evidence of Defendant’s policy regarding the use of assistive devices
                                                6
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 9 of 295 PageID #:2256



in the production areas. See Fed. R. Evid. 602 (witnesses may testify to a matter only if there is

evidence to support personal knowledge, which may consist of the witness’s own testimony).

       5.      Motion in Limine No. 5: Evidence of Defendant’s Offer to Conduct an FCE
               for Rascher is admissible

       Plaintiffs’ motion in limine No. 5 is the mirror opposite of Defendant’s motion in limine

No. 2, which seeks to allow evidence relating to S&C’s November 2015 invitation to conduct a

functional capacity exam on Rascher. For the reasons stated in the Memorandum in Support of

Defendant’s Motions in Limine (pp. 6-9), Plaintiffs’ motion should be denied, and the evidence of

the FCE invitation should be allowed into evidence.

       6.      Motion in Limine No. 6: Evidence of Rascher’s August 2015 Termination is
               Admissible

       Seeking to upend the fundamental role of the jury as factfinder, Plaintiffs next request the

Court to bar evidence and testimony that Rascher was terminated in August 2015 in accordance with

Defendant’s leave of absence policy. Plaintiffs argue that the Court has already ruled Rascher was

not terminated in August 2015. MIL at 8. Here again, Plaintiffs mischaracterize the record.

       First, in its January 14, 2020 Order, the Court declined to find that Defendant was, as a

matter of law, “entitled to summary judgment simply because Rascher failed to provide a doctor’s

release by August 29, 2015.” (Dkt. 100 at 2; Dkt. 114 (denying motion for reconsideration and

stating same).) Second, Plaintiffs’ citation to the Court’s earlier ruling denying S&C’s Rule 12(b)(6)

motion to dismiss, EEOC v. S&C Elec. Co., 303 F. Supp. 3d 687, 689 (N.D. Ill. 2018), is immaterial,

as that decision accepted Plaintiffs’ Amended Complaint allegations as required by Rule 12(b)(6).

Third, Plaintiffs conveniently ignore that the Court expressly stated at the summary judgment oral

argument that “there’s a lot of factual nuance” regarding whether “his [i.e., Rascher] [time] period

was up on August 29th…even though [the Court] realize[s] that there are good points to be made



                                                  7
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 10 of 295 PageID #:2257



on both sides.” (Ex. L, 3/5/20 Trans., 12:12-22.) Thus, the Court left open for trial whether Rascher

was separated on August 29, 2015. In any event, the jury – not the Court – is the finder of fact.

        There is plenty of record evidence to show Defendant indeed separated Rascher effective

August 29, 2015. (See, e.g., Ex. G, Baggett 46:13-47:8 (Defendant accepted Rascher’s request for it to

reconsider his August 29, 2015 termination which Defendant treated as an appeal), 128:21-23

(stating Rascher was terminated August 29, 2015); Ex. H, S&C 274-276 (March 11, 2015 letter to

Rascher stating employment would be terminated if Rascher could not return to work by August 29,

2015), S&C 264 (July 30, 2015 letter stating same), S&C 503-506 (Burton checklist documenting

August 29, 2015 LTD termination date); Ex. M, Burton 101:24-103:18, 112:4-14 (August 20, 2015

meeting informing Rascher of same).) This evidence should be allowed for the jury to determine this

fact issue. See Fed. R. Evid. 401.

        7.       Motion in Limine No. 7: Evidence of Rascher’s Obituary is Admissible

        Plaintiffs seek to exclude Rascher’s obituary as inadmissible hearsay. MIL at 9. However,

“obituaries are admissible under Federal Rule[] of Evidence 902(6), which provides that newspaper

articles are self-authenticating.” United States v. Hatfield, No. 08-30020-DRH, 2008 WL 4516320, at *3

(S.D. Ill. Oct. 3, 2008) (rejecting argument obituaries are hearsay).10 Further, the statement in

Rascher’s obituary that he “retire[d] after 52 years of service” does not constitute hearsay as defined

by Rule 801. Under Rule 801(d)(2), “a statement [] offered against an opposing party,” which “was

made by the party in an individual or representative capacity” is not hearsay. In this case, Defendant

has reason to believe Rascher’s obituary was created by the Estate, who now stands in Rascher’s

place. (Dkt. 137-138 (substitution of Estate for Rascher).) Thus, the statement that Rascher retired

______________________
10      Rascher’s        obituary         appeared        in       a        newspaper.     E.g.,      Ex.       N;
https://www.legacy.com/us/obituaries/dailyherald/name/richard-rascher-obituary?pid=198585932 (last visited July 4,
2021).

                                                        8
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 11 of 295 PageID #:2258



from Defendant is admissible and relevant to show Rascher’s separation was a retirement rather

than an improper discharge.

       In addition, the statement regarding Rascher’s retirement is admissible under Rule 804’s

hearsay exception for statements against interest by unavailable declarants. Rascher is unavailable to

testify because he has passed away. Fed. R. Evid. 804(a)(4). The statement is against Rascher’s

interest because it concedes Defendant did not discriminate against him, and thus is contrary to his

pecuniary interest and invalidates his claim against Defendant. Id. at 804(b)(3)(A). Accordingly, the

obituary statement that Rascher’s separation was a retirement (i.e., LTD retirement) rather than a

discriminatory termination should not be excluded.

       8.      Motion in Limine No. 8: Evidence of Disability Payments is Admissible

       Plaintiffs claim that Rascher’s disability insurance payments were provided by a collateral

source and thus such evidence should be excluded as irrelevant and confusing to the jury as it relates

to damages. MIL at 9. This motion should be denied first and foremost because the key condition to

receive these disability payments was Rascher’s stated inability to perform his job; this is relevant to

the question of whether he was a qualified individual. See Fed. R. Evid. 401. To be and remain

eligible for STD pay, Rascher had to document his inability to work and remain under continuing

physician care. (Ex. H, S&C415-426, 332-333, 336-337, 298-300; Ex. G, Baggett 113:15-17; Ex. A,

Baggett Decl. ¶¶ 12, 14, 26, 28-29.) Rascher was similarly required to provide the LTD insurance

carrier medical documentation showing he was unable to work to receive LTD benefits. (Ex. H,

S&C393-414, 630-637; Ex. G, Baggett 67:6-8; Ex. A, Baggett Decl. ¶¶ 13, 15-16, 29.) As such, both

Rascher’s receipt of disability payments, and his statements applying for these benefits, are directly

relevant to show his own admitted inability to perform his essential job functions and therefore are

admissible.



                                                   9
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 12 of 295 PageID #:2259



       Moreover, contrary to Plaintiffs’ motion, Rascher’s disability payments are not subject to the

collateral source rule. The collateral source rule operates “not to prevent the plaintiff from being

overcompensated but rather to prevent the tortfeasor from paying twice. In an employment case, if

the employer is the source of the funds at issue, then the payments can be deducted from the

award.” Flowers v. Komatsu Mining Sys., Inc., 165 F.3d 554, 558 (7th Cir. 1999). Here, Defendant was

the source of the disability funds at issue because it provided to Rascher free of charge the short-

term disability income and the long-term disability insurance policy through which he received the

payments. (See, e.g., Ex. H, S&C415-426, 630-637, 394-414; Ex. G, Baggett 68:22-24, 139:16-20; Ex.

A, Baggett Decl. ¶¶ 12-13.) Thus, the cases cited by Plaintiffs involving governmental SSDI benefits

are inapposite. MIL at 10 (citing Stragapede v. Evanston, 125 F.Supp.3d 818, 828-829 (N.D. Ill. 2015

and Schuster v. Shepard Chevrolet, Inc., No. 99 C 8326, 2002 WL 507130, at *7 (N.D. Ill. Apr. 3, 2002)).

Because Defendant provided Rascher’s disability payments, the payments are subject to deduction

from any award.

       9.      Motion in Limine No. 9: Rascher’s Admission He Knew He was Required to
               Return to Work by August 2015 is Admissible

       Plaintiffs next attempt to exclude Rascher’s statement to a therapist that he had been

awarded disability benefits “until August [2015] where he must return to work or lose his job.” MIL

at 10-11 (citing Lutheran 724-725 (attached hereto as Exhibit O)). Plaintiffs’ attempt to exclude this

admission by Rascher should be rejected.

       As a threshold matter, Plaintiffs’ premise that a privilege applies under Rule 501 because

“Rascher has alleged only garden variety emotion distress” is wrong. MIL at 10. In Laudicina v. City of

Crystal Lake, the court held that under Seventh Circuit precedent, plaintiffs waive the

psychotherapist-patient privilege upon placing their mental health at issue, “even when only claiming

to seek compensation for ‘garden variety’ mental health damages.” 328 F.R.D. 510, 512-18 (N.D. Ill.

2018) (collecting cases) (explaining Seventh Circuit applies waiver of the psychotherapist-patient
                                                10
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 13 of 295 PageID #:2260



privilege broadly and rejects the “garden variety” approach). Thus, Plaintiffs’ basis for exclusion is

fundamentally flawed. See MIL at 10.11

         Rule 501’s application is also improper because Rascher’s statement that he knew he must

return to work by August 2015 or be separated is admissible on multiple independent grounds. See,

e.g., Equal Emp. Opportunity Comm’n v. Int’l Profit Assocs. Inc., No. 01 C 4427, 2010 WL 11619208, at *2

(N.D. Ill. June 3, 2010). For example, Rascher’s statement is probative under Rule 401 as to whether

he was legitimately discharged in August 2015 pursuant to S&C’s leave of absence policies. Further,

the statement is relevant to rebut Plaintiffs’ anticipated argument that Rascher was not aware of the

requirements of S&C’s leave of absence policies. The statement also passes muster under Rule

801(d)(2)(A) as a statement offered against an opposing party made by that party, and Rule

804(3)(A) because it is a statement against Rascher’s interest (and Rascher is an unavailable

declarant).

         10.      Motion in Limine No. 10: Evidence of Rascher’s Use of Narcotics and
                  Defendant’s Prohibition of the Use of Narcotics is Admissible

         Plaintiffs want to exclude evidence of Rascher’s use of narcotics, but fail to offer any

legitimate basis for doing so. MIL at 11. Aside from the title of Motion in Limine No. 10, Plaintiffs’

brief does not actually address the admissibility Rascher’s prescriptions for narcotic drugs; instead, it

asserts Rascher did not take such pain medication, and then focuses on the admissibility of

Defendant’s policy. See id. On this basis alone, Plaintiffs fail to justify the exclusion of evidence

______________________
11 In any event, Plaintiffs have waived any right to privilege. As Plaintiffs concede, they did not assert

privilege upon production of the two-page consultation summary at issue, nor did they object to its public
filing in the parties’ summary judgment submissions. See MIL at 11 (citing Lutheran 724-725 (Ex. O)).
Designating the document as confidential under the protective order does not alter this result, because the
protective order expressly states such designations do not govern admissibility at trial. (Dkt. 56 ¶ 11.) Thus,
even if Plaintiffs had a basis to claim privilege (and thus potential exclusion under Rule 501), they have
waived such privilege by waiting nearly two years to, until the eve of trial, to raise the issue. See, e.g., Ritacca v.
Abbott Lab’ys, 203 F.R.D. 332, 335 (N.D. Ill. 2001); Int’l Profit Assocs. Inc., 2010 WL 11619208, at *2 (denying
motion in limine because “the [psychotherapist-patient] privilege may be waived”).

                                                         11
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 14 of 295 PageID #:2261



related to Rascher’s repeated prescriptions by his treating physicians over a course of time for

narcotic pain medication.

       Additionally, excluding Rascher’s prescriptions for narcotic painkillers and Rascher’s use of

these drugs is – like other medical evidence discussed above – probative as to whether Rascher was a

“qualified individual” under the ADA who could perform his essential job functions in light of his

diminished physical capacity. Supra at II.1-2. As noted above, whether or not S&C was aware of or

considered these medical facts at the time of separation is not the question; instead, the relevant

inquiry is Rascher’s ability to perform the job. Supra at II.1-2; MIL at 11. Ultimately, Rascher’s

narcotics prescriptions and use of same corroborate Defendant’s assessment that Rascher could not

perform his essential job functions, and the evidence is therefore relevant to the jury’s “qualified

individual” determination. See Fed. R. Evid. 401.

       Here again, Plaintiffs attempt to support their motion with misrepresentations of the record.

Plaintiffs’ statement that Rascher testified “he did not take pain medicine” is cherry-picked out of

context. MIL at 11. Instead, Rascher was asked if he recalled telling his physical therapist that he was

in “in pain and the pain medication wasn’t helping.” (Ex. B, Rascher 231:5-7.) His full response

includes his claim that “pain medicine does not work on me.” (Id. at 151:15-152:3; 231:8-10

(confirming he was prescribed narcotics, took narcotics, but felt he did not get good results from the

drugs).) As such, Rascher’s testimony establishes he actually did take narcotics; indeed, it would be

impossible for Rascher to know the efficacy of the narcotics without having taken these drugs.

Plaintiffs’ reliance on Rascher’s testimony therefore fails establish any basis to exclude evidence

regarding Rascher’s use of narcotics.

       Further, even if Rascher had testified he did not take narcotics, Plaintiffs’ motion still fails.

That statement would directly contradict the voluminous progress notes and testimony from

Rascher’s doctors and physical therapists. (See, e.g., Ex. P, LM Prasad045-046, 050-052, 056-057; Ex.

                                                    12
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 15 of 295 PageID #:2262



Q, IBJI056-060; Ex. J, Bitran068-070, 117-120 (establishing Rascher’s prescriptions for

Hydrocodone, Tramadol, and Norco from December 2014 through at least March 2018).)12 As such,

Rascher’s testimony would not bar admission of this evidence; rather, it would be a credibility

determination for the jury. See, e.g., Woods v. Amazon.com, LLC, No. 17 C 4339, 2019 WL 2323874, at

*14 (N.D. Ill. May 30, 2019); Burroughs v. Cook Cty. Clerk, No. 17 C 5098, 2019 WL 10892151, at *2

(N.D. Ill. Mar. 6, 2019) (“plaintiff’s testimony and centrality of her credibility…weigh heavily in

favor of admission”). The jury should be free to conclude Rascher’s testimony is less believable than

that of his treating physicians, physical therapists, and their written records.

        Plaintiffs also move to exclude evidence related to Defendant’s policy prohibiting employee

use of narcotics in the performance of their duties. MIL at 11-12. This evidence is admissible on

several grounds. First, to be a qualified individual, Rascher must have been able to perform his

essential job functions; under S&C’s policy, he could not do so if he was taking narcotics. Thus,

Defendant’s narcotics policy tends to make it less probable that Plaintiffs can prove Rascher was a

qualified individual. See Fed. R. Evid. 401. Further, Defendant’s policy against the use of narcotics is

evidence of the safety hazards Rascher would encounter at Defendant’s facilities – especially with

regard to the production area (e.g., moving vehicles, walking surface irregularities, slip and fall

hazards, forklifts, overhead cranes, bins, pallets, hoses, and other objects). See supra at 2 n. 2.

        In the alternative, Plaintiffs’ wish to exclude S&C Vice President of Human Resources

Donna Baggett’s testimony regarding the narcotics policy due to an alleged lack of personal

knowledge under Rule 602. MIL at 12. Here again, Plaintiffs misrepresent the witness’s testimony.

Contrary to Plaintiffs’ claim that “any information she had about a narcotics policy…was


______________________
12See also Ex. R, Park 40:16-42:19, 49:4-51:10, 51:18-52:7, 58:13-59:12; Ex. S, Clay 14:24-15:23, 22:3-8, 30:8-
31:11, 33:8-34:4; Ex. K, Bitran 83:4-86:7, 91:16-95:4; Ex. T, Higgins 29:3-14; Ex. B, Rascher 151:21-152:16.

                                                      13
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 16 of 295 PageID #:2263



information that she received from Clawson,” Baggett testified she was familiar with the narcotics

policy before emailing Clawson regarding the same. (Ex. G, Baggett 172:7-173:3 (confirming Baggett

was “somewhat familiar with [the narcotics policy]” before she read Clawson’s email and knowledge,

that Defendant “would wait until the person didn’t have that need [for narcotics],” and that

Defendant “require[s] a release from the doctor” with respect to narcotics usage).) Baggett’s

testimony as S&C’s VP of HR is properly founded and is therefore admissible under Rule 602.

        11.     Motion in Limine No. 11: The Term “Disparaging Remarks” is Vague, and
                the Court Should Therefore Reserve Rulings for Trial

        Plaintiffs Motion in Limine No. 11 seeks to bar “generalized, negative remarks about the

EEOC.” MIL at 12. Plaintiffs’ motion is vague and ambiguous insofar as it fails to offer any

ascertainable definition of what they seek to exclude. Plaintiffs cite only to Ultratec, Inc. v. Sorenson

Commc’ns, Inc., No. 13-CV-346-BBC, 2014 WL 4829173, at *4 (W.D. Wis. Sept. 29, 2014). In Ultratec,

a non-government plaintiff sought to exclude disparaging remarks about the USPTO related to 35

U.S.C. 282’s presumption that patents are valid. See Ex. V, Ultratec, No. 13-CV-346-BBC at Dkt. 422

(Ultratec’s motion in limine). Unlike Ultratec, Plaintiffs’ request here comes in a starkly different in

factual context and the term “disparagement” is not defined in relation to any statute. MIL at 12.

Thus, while Defendant has no intention of “disparaging” the EEOC, the Court’s ruling on this issue

is best reserved for trial where context will exist for what Plaintiffs may deem “disparaging.” See, e.g.,

Betts v. City of Chicago, Ill., 784 F. Supp. 2d 1020, 1031 (N.D. Ill. 2011) (reserving ruling for trial where

“the court will be better able to rule on the admissibility…when the context…is clear”).

        12.     Motion in Limine No. 12: Evidence Regarding the Truth or Falsity of Witness
                Testimony Should be Ruled on at Trial

        Plaintiffs’ Motion in Limine No. 12 requests exclusion of testimony about whether one

witness believes another’s is truthful. MIL at 12. Plaintiffs cite United States v. Freitag, which held that

it was impermissible to ask the witness if other witnesses were lying, rather seeking testimony as to

                                                     14
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 17 of 295 PageID #:2264



the accuracy of other witnesses’ testimony. 230 F.3d 1019, 1024 (7th Cir. 2000). To the extent

Plaintiffs solely seek to bar questions expressly asking whether another witness is lying, Defendant

does not object. Beyond this, any rulings on this issue should be made at trial in context, as any

conflicting testimony among witnesses necessarily raises credibility issues. See, e.g., United States v.

Evans, No. 09 CR 152, 2010 WL 2104171, at *4 (N.D. Ill. May 25, 2010) (witness’s “testimony and

credibility will certainly be an important aspect of the trial if he testifies, especially if – as is certain –

his testimony conflicts with that of other witnesses”).

        13.      Motion in Limine No. 13: Evidence that is Publicly Available is Admissible

        Plaintiffs ask the Court to bar the introduction of previously unproduced discovery or

undisclosed witnesses. Defendant does not intend to call any undisclosed witness and does not

oppose that portion of the motion. However, Plaintiffs’ request should be denied to the extent it

seeks to bar publicly available information that is both reasonably related to prior discovery and

produced in advance of trial, as there would be no unfair surprise or undue prejudice. See, e.g.,

Thorncreek Apartments III, LLC v. Mick, 886 F.3d 626, 636 (7th Cir. 2018) (affirming admissibility of

publicly available financial records that pre-dated scope of discovery and were produced before

trial); see also United States v. Price, 13 F.3d 711, 719 (3rd Cir. 1994) (unfair surprise is a consideration

under Rule 403).

        WHEREFORE, for the reasons stated above, Defendant respectfully requests this Court to

deny Plaintiffs’ Motions in Limine Nos. 1-13.




                                                      15
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 18 of 295 PageID #:2265



Dated: July 6, 2021                               Respectfully submitted,

                                                  S&C Electric Company

                                                  By: /s/ Steven L. Brenneman
                                                   One of its attorneys
Steven L. Brenneman (IL ARDC #6190736)
L. Brandon Liss (IL ARDC #6321013)
Fox Swibel Levin & Carroll LLP
200 West Madison Street, Suite 3000
Chicago, IL 60606
Telephone: (312) 224-1200
sbrenneman@foxswibel.com
bliss@foxswibel.com




                                         16
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 19 of 295 PageID #:2266



                                 CERTIFICATE OF SERVICE


        The undersigned attorney hereby certifies that on July 6, 2021 he caused the foregoing
Defendant’s Opposition to Plaintiffs’ Motions in Limine to be electronically filed with the Clerk
of the United States District Court for the Northern District of Illinois, Eastern Division, using the
Court’s CM/ECF system, which shall send notification of such filing to all counsel of record.


                                               /s/Steven L. Brenneman
                                                 Steven L. Brenneman




4198055 v2 -
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 20 of 295 PageID #:2267




                 Exhibit A
     Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 21 of 295 PageID #:2268



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

U.S. EQUAL EMPLOYMENT                             )
OPPORTUNITY COMMISSION, Plaintiff,                )
and RICHARD RASCHER, Plaintiff-                   )
Intervenor,                                       )
                                                  )   Civil Action No. 1:17-cv-06753
v.                                                )
                                                  )   Judge Robert W. Gettleman
S&C ELECTRIC COMPANY,                             )
        Defendant.                                )

                        DECLARATION OF DONNA M. BAGGETT

        I, Donna M. Baggett, declare:

         1.    I am an adult and am legally competent to make this Declaration. I have personal

knowledge of the facts set forth in this Declaration, and I would testify competently thereto.

        2.     I have worked in the Human Resources department at S&C Electric Company

(“S&C”) for 30 years.      Since January 1, 2012, I have been the Vice President of Human

Resources, which is the position I hold today. During all relevant times, I have been a custodian

of employee-related records at S&C.

         3.    S&C designs and manufactures switching and protection products for electric

power transmission and distribution and offers related services.        S&C’s principal place of

business and primary manufacturing facility is a 46-acre industrial complex located at 6601

North Ridge Boulevard, Chicago, Illinois 60626.

        4.     During all relevant times, S&C has employed over 1700 employees at its Chicago

facility. S&C has been a prominent employer in Chicago for over 100 years.
   Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 22 of 295 PageID #:2269



       5.        As Vice President of Human Resources, in 2014 and 2015 and during all relevant

times, my job duties have included, but were not limited to, supervising the Benefits Services

team, the Health Services team, and the traditional Human Resources team, among others. The

services encompassed in these areas include, without limitation, maintaining personnel records;

applying employment-related policies, procedures, and practices such as leaves of absence,

short-term disability, long-term disability, and anti-discrimination; providing counseling,

advocacy, and problem resolution services for employees; providing benefits and overseeing

benefit plans, policies, and practices; and operating S&C’s on-site occupational health clinic.

       6.        S&C is committed to providing its employees with a workplace that is free of

discrimination and harassment.     During all relevant times, S&C has maintained and enforces

policies and procedures prohibiting discrimination and harassment.

       7.        One of S&C’s guiding principles is that its culture promotes trust, teamwork,

dignity and respect within its diverse workforce.      S&C’s Statement of Purpose & Guiding

Principles sets forth these principles, a copy of which is attached as Exhibit A. (This document

was marked as Deposition Exhibit 42 in the deposition of Richard Rascher (“Rascher”) held on

December 12, 2018.)

       8.        S&C’s equal employment opportunity policy (“EEC policy”) provides that

discrimination (including discrimination based on race, color, age, disability, gender, religion,

and national origin) and retaliation is strictly prohibited. A copy of S&C’s EEO policy at all

times relevant in this case is attached as Exhibit B. (This document was marked as Deposition

Exhibit 40 in Rascher’s deposition held on December 12, 2018.)

       9.        S&C’s policy on maintaining a workplace free of harassment sets forth the

Company’s commitment to equal employment opportunity and preventing, responding to, and



                                                 2
3603738 vi   -
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 23 of 295 PageID #:2270



eliminating unlawful discrimination and harassment. A copy of S&C’s harassment policy at all

times relevant in this case is attached hereto as Exhibit C. (This document was marked as

Deposition Exhibit 41 in Rascher’s deposition held on December 12, 2018.)

        10.       Both the EEC policy and the harassment policy provide that S&C does not

tolerate discrimination, retaliation, or harassment on any basis including age, disability, race,

color, national origin, gender, religion, and will take appropriate corrective action against any

employee who is found to have violated this policy. These policies further set forth a process for

reporting complaints of discrimination and/or harassment, and the Company’s commitment to

investigate complaints.

        11.       Attached as Exhibit D is a true and correct copy of S&C’s Policy Bulletin No. 61,

titled “Leaves of Absence     —   Monthly and Annual Pay Groups.” (This document was marked as

Deposition Exhibit 44 in Rascher’s deposition held on December 12, 2018.) Attached as Exhibit

E is a true and correct copy of S&C’s Policy Bulletin No. 51, titled “Excused Absences and

Leaves of Absence     —   Hourly Pay Group.” (This document was marked as Deposition Exhibit 43

in Rascher’s deposition held on December 12, 2018.) Both of these policies have been in effect

during all relevant times and among other things provide that the maximum length of a leave of

absence is six months, and that an extension of up to an additional six months may be granted for

a maximum time off of one year. The policies provide that if an employee does not return to

work at the end of one year, the employee will be terminated from employment. The policies

further provide that an employee returning from a leave of absence due to illness or injury must

provide a release to return to work from a physician and the release must be acceptable to S&C’s

Health Services department.




                                                  3
3603738 vi    -
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 24 of 295 PageID #:2271



        12.       Employees who are unable to work because of an illness or injury may receive

income under S&C’s self-funded short-term disability (STD) pay practice and S&C’s long-term

disability (LTD) insurance plan. Under S&C’s 5Th pay practice, the cost of which is borne

entirely by S&C without cost to the employee, salaried, exempt employees who are absent from

work due to a non-work injury or illness continue to receive full salary from S&C for up to six

months. To be and remain eligible for STD pay, an employee must provide acceptable medical

documentation of the employee’s inability to work to S&C’s Health Services department and

remain under the continuing care of a physician. Rascher, a salaried, exempt employee, provided

adequate medical documentation of his total disability and received full salary throughout the

entire six months of his 5Th leave of absence.

       13.        An employee who is unable to return to work after six months of 5Th leave may

apply for LTD benefits through S&C’s LTD insurance, which is provided free of charge to all

full-time S&C employees, and which pays two-thirds of an employee’s salary. To obtain LTD

benefits, an employee must provide the LTD insurance carrier medical documentation

establishing the employee is unable to work. In order to continue to receive LTD benefits, the

employee must remain unable to work, and is required to notify the LTD carrier and S&C of any

change in health status that would allow the employee to return to work, with or without

reasonable accommodation.

        14.       Attached as Exhibit F is a true and correct copy of S&C’s Short-Term Disability

Pay Practice summary booldet. (This document was marked as Deposition Exhibit 45 in

Rascher’s deposition held on December 12, 2018.) This document has been in effect during all

relevant times and among other things provides that:

                  After any non-occupational absence for injury or illness of over
                  five days or more or after any outpatient or inpatient surgery, a


                                                 4
3603738 vi    -
   Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 25 of 295 PageID #:2272



                  Return to Work Release providing sufficient medical
                  documentation and completed by the treating physician must be
                  personally returned to Health Services before an employee may
                  report to work. Health Services must agree that the employee is fit
                  to resume the essential functions of their job and may require
                  further medical clearance prior to releasing the employee to return
                  to work.

In addition, the document provides that whenever an employee is off work, the employee must

keep supervision informed regarding the length of an absence and plans for returning to work.

        15.       Attached as Exhibit G is a true and correct copy of S&C’s Long-Term Disability

Plan summary plan description dated August 2014. (This document was marked as Deposition

Exhibit 47 in Rascher’s deposition held on December 12, 2018.) This document has been in

effect during all relevant times and among other things provides that an employee who is absent

from work for a period of twelve consecutive months      due   to a disability will be terminated from

employment.

        16.       Attached as Exhibit H is a true and correct copy of S&C’s Long-Term Disability

Plan summary plan description dated August 2012. (This document was marked as Deposition

Exhibit 46 in Rascher’s deposition held on December 12, 2018.) Like the August 2014 version

(Exhibit G), this document among other things provides that an employee who is absent from

work for a period of twelve consecutive months due to a disability will be terminated from

employment.

        17.       S&C hired Rascher in 1962 as a Junior Draftsman. Over the next three decades

Rascher held positions of Draftsman, Designer, Assistant Supervisor, Supervisor, and Senior

Design Coordinator. In the mid-1990s, Rascher ascended to the position of Senior Product

Designer in S&C’s Department 712, which is devoted to custom-made switches and fuses. In

2012, his job title was changed to Principal Designer, but his duties did not change in any

material way with this title change. Rascher was the only Principal Designer in his department.

                                                  5
3603738 vi    -
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 26 of 295 PageID #:2273



In his positions since the mid-1990s, Rascher oversaw a team of more junior designers who

worked with him on the second floor “mezzanine” of Building 12 at S&C’s Chicago

manufacturing complex.

        18.       Rascher’s essential functions as Principal Designer included processing new

customer orders; creating and/or overseeing design changes for customer-driven modifications to

standard S&C products; preparing design files; collaborating with S&C’s sales personnel and

product specialists; overseeing the work of more junior designers; and interacting with

employees on the plant floor to answer production inquiries and troubleshoot unique issues that

often arose in the custom-manufacturing process. Rascher’s duties required sitting, standing,

walking, climbing stairs, moving in and through S&C’s manufacturing environment, reading and

understanding blueprints, communicating with others, and inspecting work of others. At times

Rascher also needed to lift and work with large reference binders which, along with the

blueprints, were maintained on the mezzanine of Building 12.

        19.       As part of his job duties Rascher would walk up and down a 22-step stairwell

between the manufacturing areas of S&C’s plant and the Building 12 mezzanine where

Rascher’s work station and his team of more junior designers were located. There are no

passenger elevators to the mezzanine in Building 12. Rascher’s essential functions included

going to multiple locations on the production floor of Building 12A (which is adjacent to

Building 12) where the very large products Rascher supported were built. This was required to

support the custom product manufacturing operations, including troubleshooting problems that

often arose as assemblers worked to build products according to the specific, customized

designs. The distance from the Building 12 mezzanine stairwell to these various manufacturing

areas of Building 12A measures at least 248 feet.



                                                6
3603738 vi    -
   Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 27 of 295 PageID #:2274



        20.       Due to the size and layout of S&C’s 46-acre Chicago manufacturing complex, the

distance from the nearest handicap parking space in the “Green” parking lot north of Building

12A, where Rascher normally parked, to his work station on the mezzanine level of Building 12

measures 668 feet and includes a ramp at the building entrance (in lieu of stairs) plus 22 stairs up

to the mezzanine; these stairs range in height from 7-3/8 inches to 7-7/8 inches. The only

alternative parking spot that would have been closer to Rascher’s work station was a handicap

parking space in the “Green” lot east of Building 12, which measures 562 feet to Rascher’s work

station and includes the same 22 stairs noted above. This route, however, includes a 58-foot

incline to 33.5 inches of elevation (0.58 inch height change per foot of run), and requires an

individual to walk around an active loading dock and to navigate past pallets and equipment that

are staged in front of the loading dock at any given time. The 58-foot incline is frequently used

by forklifts to transfer products and materials from inside to outside the building and vice versa,

which has resulted in a pitted surface on the incline.

       21.        On a near-constant basis, S&C’s production areas (including the pedestrian

walkways throughout these areas) necessarily contain equipment, materials, moving vehicles,

irregularities in walking surfaces, and other potential obstacles which can present slip, trip, and

fall hazards around which employees must maneuver. S&C’s production areas include forklifts,

lift trucks, carts, large overhead cranes carrying suspended loads of steel parts, finished products,

and other items, and other powered vehicles moving bulky materials and/or heavy products, as

well as temporary spills and work items such as bins, pallets, hoses, cords, and other protruding

objects. In part as a result of these potential hazards posed to individuals with poor mobility,

during all relevant times S&C maintained an unwritten policy that prohibits individuals from

being in plant production areas who utilize (whether permanently or just temporarily) an



                                                  7
3603738 vi    -
   Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 28 of 295 PageID #:2275



assistive device to ambulate, such as a cane, crutches, leg brace, or walking boot. This policy

has been in effect for many years and is designed to protect employees who must rely on an

assistive device for safe ambulation due to balance or strength deficits or other mobility

impairments from the variables on the plant floor. As a result of the myriad risks, employees

cannot safely work in, or walk into or through, S&C’s manufacturing production areas while

utilizing an assistive device, and thus during all relevant times S&C has not allowed an employee

to be in such areas while using an assistive device. Rascher’s duties required him to walk into

and through these production areas.

       22.       An employee taking a prescribed narcotic pain medication or other medication

that affects mental or physical function, due to an acute injury, is not cleared to return to work by

S&C’s Health Services department if the employee either (1) has taken such medication within 4

(four) hours of the start of the work shift, or (2) is under the influence of any such medication

during any work hours. In addition, an employee who has been on a disability leave is not

cleared to return to work by Defendant’s Health Services department until the employee is

completely off narcotic medications (and other medications that affect mental or physical

function) or has transitioned to non-narcotic / non-impairing medication during working hours.

       23.       If Rascher’s troubleshooting duties on S&C’s manufacturing floor and his

collaborative work with S&C’s product specialists, more junior designers, and assembly

personnel were not performed, the consequences would include production delays and S&C’s

inability to build custom products in an efficient, cost-effective, and timely manner in

accordance with customer specifications, and failure to meet promised delivery dates on

customers’ orders.




                                                 8
3603738 vi   -
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 29 of 295 PageID #:2276



       24.        On September 2, 2014, Rascher started a medical leave of absence, which

originally was scheduled to run through October 6, 2014. His last day worked before the leave

was August 29, 2014. Rascher’s leave was extended multiple times, first under S&C’s STD pay

practice and ultimately under S&C’s LTD benefits policy. His approved leave ended on August

29, 2015. He did not submit any medical return-to-work releases before his maximum 12-month

leave ended on August 29, 2015.

       25.        Attached as Exhibit I is a true and correct copy of the S&C Health Services

progress notes for Rascher between September 2014 and September 2015, which contain

contemporaneously kept notes of Health Services employees relating to their communications

and interactions with Rascher. (This document was marked as Deposition Exhibit 11 in Kathleen

Clawson’s deposition held on March 13, 2019.) These notes are records kept in the course of

S&C’s regularly conducted business activity, and were made and kept in S&C’s Health Services

department’s files in the regular course and practice of S&C’s business. These notes reflect that

S&C’s occupational health nurses had numerous conversations with Rascher and sent him letters

dated September 10, 2014, October 3, 2014, and December 1, 2014. These notes reflect that on

November 13 and December 1, 2014 and February 18, 2015, Rascher spoke with Sophia Quang,

an occupational health nurse at S&C. Among other things, during both the November 13 and

December 1, 2014 conversations, Quang discussed with Rascher that S&C’s return-to-work

policies required him to provide a written return-to-work release from his doctor before he could

return to work.

       26.        Attached as Exhibit J is a true and correct copy of the letter dated September 10,

2014 from Sophia Quang to Rascher.




                                                   9
3603738 vi   -
   Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 30 of 295 PageID #:2277



       27.       Attached as Exhibit K is a true and correct copy of the letter dated October 3,

2014 from Sophia Quang to Rascher.

       28.       Attached as Exhibit L is a true and correct copy of the letter dated December 1,

2014 from Sophia Quang to Rascher. (This document was marked as Deposition Exhibit 50 in

Rascher’s deposition held on December 12, 2018.)

       29.       In addition to the communications between Rascher and occupational nurses in

S&C’s Health Services department, communications also took place between Rascher and

Marcia Burton, one of S&C’s employee benefits professionals, during Rascher’s year-long

absence from work. Attached as Exhibit M is a true and correct copy of the letter dated January

21, 2015 from Marcia Burton to Rascher. (This document was marked as Deposition Exhibit 51

in Rascher’s deposition held on December 12, 2018.)

       30.       Attached as Exhibit N is a true and correct copy of the letter dated March 11,

2015 from Marcia Burton to Rascher. (This document was marked as Deposition Exhibit 56 in

Rascher’s deposition held on December 12, 2018.)

       31.       Attached as Exhibit 0 is a true and correct copy of the letter dated July 30, 2015

from Marcia Burton to Rascher. (This document was marked as Deposition Exhibit 57 in

Rascher’s deposition held on December 12, 2018.)

       32.       Attached as Exhibit P is a true and correct copy of the letter dated August 20,

2015 from Marcia Burton to Rascher. (This document was marked as Deposition Exhibit 59 in

Rascher’s deposition held on December 12, 2018.)

       33.       Attached as Exhibit   Q   is a true and correct copy of a “Retirement Checklist” dated

August 20, 2015, created by Marcia Burton for and during her August 20, 2015 in-person




                                                     10
3603738 vi   -
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 31 of 295 PageID #:2278



meeting with Rascher.       (This document was marked as Deposition Exhibit 58 in Rascher’s

deposition held on December 12, 2018.)

       34.       Attached as Exhibit R is a true and accurate copy of a document titled “Job Titles,

Qualifications, and Duties for Detailers and Designers,” which provides a description of the job

duties for various positions, including the position of Principal Designer which was held by

Rascher. (This document was marked as Deposition Exhibit 38 in Rascher’s deposition held on

December 12, 2018.)

       35.       Attached as Exhibit S is a true and accurate copy of an application submitted to

MetLife to approve Rascher for Long-Term Disability benefits. (This document was marked as

Deposition Exhibit 53 in Rascher’s deposition held on December 12, 2018.) The “Employee’s

Job Description” page (labeled S&C282) was completed by Chris Roman, who was Rascher’s

direct supervisor. (This single page was marked as Deposition Exhibit 39 in Rascher’s deposition

held on December 12, 2018.) The “Employee Statement” pages (labeled S&C285 and S&C295)

were completed by or on behalf of Rascher.

       36.       Attached as Exhibit T is a copy of the contemporaneous notes Dr. Rajeev Khanna,

M.D. wrote during the time he met with Rascher on August 31, 2015, to evaluate Rascher’s

ability to return to work and perform essential job functions. (This document was marked as

Deposition Exhibit 62 in Rascher’s deposition held on December 12, 2018.)

       37.       Rascher was terminated from employment upon expiration of the maximum one

year leave of absence because he did not submit any medical return-to-work release by the time

his approved leave of absence expired on August 29, 2015, and S&C’s Health Services

department determined as of August 3 1, 2015 that he was not able to perform the essential

functions of his job, with or without accommodations, because he could not function



                                                  11
3603738 vi   -
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 32 of 295 PageID #:2279



independently within S&C’s large manufacturing complex primarily due to his obvious

significant difficulty ambulating, balance deficits, and trouble with sit-to-stand transfers due to

lower extremity weakness. Although the determination that Rascher could not return to work was

made on August 31, 2015, the effective date of his termination was August 29, 2015, because

that was the date his maximum 12-month leave of absence ended.

         38.       On September 2, 2015, S&C’s human resources department initiated the process

to complete a Termination Notice for Rascher           —   the official human resources record of an

employee’s separation from employment. After receiving a voice message from Rascher on

September 4, 2015 stating he would be submitting doctors’ return-to-work notes, S&C’s human

resources department suspended its processing of Rascher’s Termination Notice. After S&C’s

Health Services department reviewed and considered the documents Rascher submitted on

September 8, 2015, S&C’s human resources department completed processing Rascher’s

Termination Notice. The effective date of Rascher’s separation from employment was August

29, 2015, in accordance with S&C’s policy and S&C’s repeated communications to Rascher.

         39.       Attached as Exhibits U, V, W, and X, are true and correct copies of return-to-

work doctors’ notes Rascher submitted to S&C on September 8, 2015. (These documents were

marked as Deposition Exhibits 65, 67, 68, and 69 in Rascher’s deposition held on December 12,

2018.)

         40.       Attached as Exhibit Y is a true and correct copy of the August 26, 2015 Illinois

Bone and Joint Institute physical therapy notes for Rascher which S&C received in September

2015 and which were kept since then in S&C’s Health Services department’s files in the regular

course and practice of S&C’s business. (This document was marked as Deposition Exhibit 9 in

Kathleen Clawson’s deposition held on March 13, 2019.)



                                                  12
3603738 vi     -
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 33 of 295 PageID #:2280




        41.      Attached as Exhibit Z is a true and correct copy of emails sent by and between

Kathleen Clawson and Dr. Khanna on September 9, 10, and 11, 2015 regarding the decision not

to clear Rascher to return to work. (A portion of this email thread was marked as Deposition

Exhibit 6 Kathleen Clawson’s deposition held on March 13, 2019.)

        42.      Attached as Exhibit AA is a true and correct copy of the letter dated September

14, 2015 from S&C’s Health Services department to Rascher. (This document was marked as

Deposition Exhibit 70 in Rascher’s deposition held on December 19, 2018.)

        I declare under penalty of perjury under the laws of the United States that the foregoing

information is true and correct to the best of my knowledge, information, and belief.

Executed this 1st day of August, 2019, at Chicago, Illinois.


                                             Donna M. Baggett




                                                13
3603738 vi   -
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 34 of 295 PageID #:2281




                 Exhibit B
     Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 35 of 295 PageID #:2282
       U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
       Richard Rascher - 12/12/2018                                                        Page 1

·1· · · · · ·IN THE UNITED STATES DISTRICT COURT
· · · · · · · ·NORTHERN DISTRICT OF ILLINOIS
·2· · · · · · · · · · EASTERN DIVISION

·3
· ·    ·   U.S. EQUAL EMPLOYMENT· · · · · · )
·4·    ·   OPPORTUNITY COMMISSION,· · · · · )
· ·    ·   PLAINTIFF and RICHARD· · · · · · )
·5·    ·   RASCHER, Plaintiff,· · · · · · · )
· ·    ·   · · · · · · · · · · · · · · · · ·)
·6·    ·   · · · · · · · · Plaintiffs,· · · )
· ·    ·   · · · · · · · · · · · · · · · · ·)· ·No. 1:17-CV-6753
·7·    ·   · · · · ·vs.· · · · · · · · · · ·)
· ·    ·   · · · · · · · · · · · · · · · · ·)
·8·    ·   S&C ELECTRIC COMPANY,· · · · · · )
· ·    ·   · · · · · · · · · · · · · · · · ·)
·9·    ·   · · · · · · · · Defendant.· · · ·)

10

11· · · · · · · The videotaped deposition of RICHARD RASCHER,

12· ·called by the Defendant for examination, taken pursuant

13· ·to notice and pursuant to the Federal Rules of Civil

14· ·Procedure for the United States District Courts

15· ·pertaining to the taking of depositions, taken before

16· ·Kim Kocimski, Certified Shorthand Reporter, at 200 West

17· ·Madison Street, Suite 3000, Chicago, Illinois,

18· ·commencing at 9:08 a.m. on December 12, 2018.

19

20

21

22

23

24
     Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 36 of 295 PageID #:2283
       U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
       Richard Rascher - 12/12/2018                                                        Page 2

·1· ·APPEARANCES:

·2·    ·   ·   ·   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
· ·    ·   ·   ·   MR. BRADLEY S. FIORITO
·3·    ·   ·   ·   500 West Madison Street
· ·    ·   ·   ·   Suite 2000
·4·    ·   ·   ·   Chicago, Illinois 60661
· ·    ·   ·   ·   Phone:· (312) 353-7525
·5·    ·   ·   ·   E-mail:· bradley.fiorito@eeoc.gov

·6· · · · · · ·On behalf of the Plaintiff;

·7·    ·   ·   ·   JOETTE S. DORAN & ASSOCIATES, P.C.
· ·    ·   ·   ·   MS. JOETTE S. DORAN
·8·    ·   ·   ·   2300 North Barrington Road
· ·    ·   ·   ·   Suite 400
·9·    ·   ·   ·   Hoffman Estates, Illinois 60169
· ·    ·   ·   ·   Phone:· (847) 490-5309
10·    ·   ·   ·   E-mail:· joette@joettedoran.com

11· · · · · · ·On behalf of the Plaintiffs;

12·    ·   ·   ·   FOX SWIBEL LEVIN & CARROLL, LLP
· ·    ·   ·   ·   MR. STEVEN L. BRENNEMAN
13·    ·   ·   ·   200 West Madison Street
· ·    ·   ·   ·   Suite 3000
14·    ·   ·   ·   Chicago, Illinois 60606
· ·    ·   ·   ·   Phone:· (312) 224-1206
15·    ·   ·   ·   E-mail:· sbrenneman@foxswibel.com

16· · · · · · ·On behalf of the Defendant.

17· ·ALSO PRESENT:· Robin Kim (videographer)

18

19

20
· · · · · · · · · · · ·*· ·*· ·*· ·*· ·*· ·*
21

22

23

24
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 37 of 295 PageID #:2284
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 6

·1· ·WHEREUPON:
·2· · · · · · · · · · · ·RICHARD RASCHER,
·3· ·called as a witness herein, having been first duly
·4· ·sworn, was examined and testified as follows:
·5· · · · · · · · · · · · · EXAMINATION
·6· ·BY MR. BRENNEMAN:
·7· · · · Q.· ·Good morning, Mr. Rascher.· Can you state your
·8· ·name?
·9· · · · A.· ·Richard Rascher.
10· · · · Q.· ·Can you spell your last name?
11· · · · A.· ·R A S C H E R.
12· · · · Q.· ·Have you ever had your deposition taken
13· ·before?
14· · · · A.· ·No, I haven't.
15· · · · Q.· ·Okay.· Let me explain about what we will be
16· ·doing today.· As you know, I represent S&C Electric
17· ·Company.· I'm going to be asking you a series of
18· ·questions.· And you can see there's a court reporter
19· ·here who's transcribing everything that everyone here
20· ·says today.· You'll be expected to answer my questions
21· ·to the best of your ability and please do so audibly
22· ·rather than a gesture or -- or such as a shrug of the
23· ·shoulders or a nod of your head because it's important
24· ·that we capture everything that is -- is stated today.



                                                                                             YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 38 of 295 PageID #:2285
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 24

·1· ·did mention building 12-A; is that correct?
·2· · · · A.· ·Yes.
·3· · · · Q.· ·What happened in building 12-A that related to
·4· ·your work?
·5· · · · A.· ·12-A is where the -- after our drawings were
·6· ·finished and the parts were fabricated and it went to
·7· ·shelves in that building, the assemblers would pull the
·8· ·parts and assemble it.· They would put it on skids and
·9· ·shipping would remove it to the shipping area.
10· · · · Q.· ·Okay.· So building 12 is at least one of the
11· ·places that actually manufactured some of the parts that
12· ·you were designing, correct?
13· · · · A.· ·Would use the parts that we designed.
14· · · · Q.· ·Would use the parts that you were designing?
15· · · · A.· ·Yes.
16· · · · Q.· ·Okay.
17· · · · A.· ·The fabrication areas were throughout the
18· ·facility, building -- S&C Electric is not just a little
19· ·small brick.· It's -- It's -- It goes from Pratt --
20· ·Pratt Avenue to Devon and the whole length of Ridge
21· ·there.· So fabrication by these machines and so forth
22· ·took up a lot of buildings.
23· · · · Q.· ·Yeah.
24· · · · · · ·In fact, was --



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 39 of 295 PageID #:2286
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 25

·1· · · · · · · · · · · (Short interruption.)
·2· ·BY MR. BRENNEMAN:
·3· · · · Q.· ·Is the -- Is the S&C industrial complex there
·4· ·on Ridge, do you know how many acres it -- it takes up?
·5· · · · A.· ·No, I do not.
·6· · · · Q.· ·Would 45 or 46 sound about right?
·7· · · · A.· ·I can't answer that.
·8· · · · Q.· ·Okay.· But as you said, it runs from Pratt on
·9· ·the north to --
10· · · · A.· ·Devon.
11· · · · Q.· ·-- Devon on the -- on the south and the full
12· ·length of Ridge on the -- on the west and the railroad
13· ·tracks on the east, correct?
14· · · · A.· ·Right.
15· · · · Q.· ·And would you go to building 12-A as part of
16· ·your duties as principal designer?
17· · · · A.· ·Yes, I would.
18· · · · Q.· ·And what did you do in building 12-A?
19· · · · A.· ·If there was difficulty assembling our parts,
20· ·I would go down there and see what the problem was and
21· ·assist them in making -- not assisting, I would tell
22· ·them what parts needed to be modified in order to make
23· ·the arrangement workable.
24· · · · Q.· ·You were pretty good at that, weren't you?



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 40 of 295 PageID #:2287
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 26

·1· · · · A.· ·I was very good at that.
·2· · · · Q.· ·In fact, were you viewed as basically the
·3· ·resident expert at S&C on handling that kind of work?
·4· · · · A.· ·People had called -- Other employees had
·5· ·called -- said that's what I was.
·6· · · · Q.· ·But you're too modest to take -- take the
·7· ·title, is that what you're telling me?
·8· · · · A.· ·I didn't gloat over that type of stuff.                                 I
·9· ·thought I was doing the job I was being paid for.
10· · · · Q.· ·Who do you recall interacting with in building
11· ·12-A when you would go there to do the things you
12· ·described?
13· · · · A.· ·Well, the manager of that or -- was -- I'm
14· ·trying to remember his name.· It's been a while since
15· ·I've dealt with him.· He's the -- I don't recall his
16· ·name right now.
17· · · · Q.· ·Does Tony -- Is Tony --
18· · · · A.· ·That's it.
19· · · · Q.· ·-- Savino (phonetic) one of the people?
20· · · · A.· ·Yeah, Tony Savino.
21· · · · Q.· ·Okay.· So just so we're clear, you -- when --
22· ·on occasions when you would go to building 12-A, you
23· ·would interact with Tony Savino who was a manager in
24· ·that area that you described?



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 41 of 295 PageID #:2288
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 27

·1· · · · A.· ·That's right.
·2· · · · Q.· ·How frequently in your job would you go to the
·3· ·manufacturing plant floor?
·4· · · · A.· ·It depends on the problems that we had, how
·5· ·often I would be down there.· Sometimes it could be
·6· ·every day.· And Tony would call me up on the phone and
·7· ·ask me to come down and solve a problem and I would work
·8· ·with his trouble workers there to see what the problem
·9· ·was and what we could do to solve it.
10· · · · Q.· ·Is --
11· · · · A.· ·And sometimes it took two of us to figure out
12· ·how to do it.· Mr. Roman would join me and we would come
13· ·up with a solution.
14· · · · Q.· ·Mm-hmm.· Help me understand the kinds of
15· ·problems and solutions you would come up with when you
16· ·did that.
17· · · · · · ·Was it changing a way a process was done or
18· ·changing a part or refabricating something?· What was it
19· ·exactly?
20· · · · A.· ·Sometimes it -- it would take a -- a new part
21· ·to be fabricated to make this design work.
22· · · · Q.· ·What about other examples?
23· · · · A.· ·Sometimes we would say this wasn't assembled
24· ·properly and this is how it should be assembled.



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 42 of 295 PageID #:2289
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 28

·1· · · · Q.· ·So the drawings were correct but the
·2· ·assemblers on the floor weren't following your
·3· ·instructions?
·4· · · · A.· ·That happened on occasion.
·5· · · · Q.· ·And that would be an example of going down to
·6· ·the floor to straighten them out?
·7· · · · A.· ·Assist them not straighten them out.
·8· · · · Q.· ·Okay.
·9· · · · A.· ·I did not force them to do something.· I would
10· ·make suggestions.· I worked well with -- That's why Tony
11· ·appreciated me coming down and assisting because he knew
12· ·I would have a solution.
13· · · · Q.· ·Did you work with blueprints in your job as
14· ·principal designer?
15· · · · A.· ·They were CAD drawings.
16· · · · Q.· ·So that's computer-aided or a computer program
17· ·of the drawings?
18· · · · A.· ·Yes.
19· · · · Q.· ·Okay.· Was there ever a point when you had
20· ·actual paper blueprints that you used?
21· · · · A.· ·Yes.
22· · · · Q.· ·When did that end or -- or if it did end,
23· ·did -- what -- what -- during what period of time were
24· ·you using the paper?



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 43 of 295 PageID #:2290
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 29

·1· · · · A.· ·I guess I need a definition of what you mean
·2· ·by blueprints.
·3· · · · Q.· ·Well -- Okay.· Good question.
·4· · · · · · ·Apart from a computer program or computer
·5· ·data, computer-stored information, were there any actual
·6· ·hard copies of blueprints that you used that you had
·7· ·stored in binders or file cabinets, for example?
·8· · · · A.· ·Yes.· We had file cabinets full of that type
·9· ·of drawings and they were also old drawings that were
10· ·scanned into the system that you could view on a -- on a
11· ·computer.
12· · · · Q.· ·Okay.· Did -- Let's say in the last couple of
13· ·years of your employment with S&C, did you have the need
14· ·to refer to or use the actual paper hard copies of the
15· ·blueprints?
16· · · · A.· ·Yes.
17· · · · Q.· ·Okay.· And where were -- where were those
18· ·stored in connection with your cubicle?
19· · · · A.· ·Well, if they were older drawings, blueprints
20· ·of stuff that went -- got destroyed, I would say,
21· ·because of everything going onto the computer system, a
22· ·file cabinet in our office had a lot of old drawings --
23· ·copies of old drawings that the print room did not have.
24· ·And on occasion the print room would ask me for that



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 44 of 295 PageID #:2291
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 30

·1· ·drawing and I would find it.
·2· · · · · · ·I was the keeper of old stuff.· I had file
·3· ·cabinets full of stuff; 53 years will accumulate a lot
·4· ·of information.· And a lot of people would come to me
·5· ·including the engineers and see if I had a copy of this
·6· ·or the vintage of the drawings of -- of the circuit
·7· ·switchers dates back to when I first started working for
·8· ·S&C back in 1962.
·9· · · · · · ·And we -- the -- the circuit switcher has
10· ·progressed to different designs from type A to type G to
11· ·mark 2, mark 3, mark 4, mark 5, the vintage.· And I
12· ·would keep some of these older drawings, and people from
13· ·the other departments would come to me and ask me if I
14· ·had an -- an older version because the original of the
15· ·older version got destroyed.
16· · · · · · ·And it was also S&C Canada that took over a
17· ·lot of our product line and they would -- we would send
18· ·drawings up to them for that, for fabricating that
19· ·product line.· And somehow Fidel Batish (phonetic) would
20· ·call me up and ask me what -- if I had a copy of that
21· ·drawing and I did have a copy of it, because somehow
22· ·theirs -- the drawings that we used to fabricate here or
23· ·draw and were sent up to Canada to be -- because of that
24· ·product line, they stored it in a facility someplace and



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 45 of 295 PageID #:2292
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 32

·1· ·engineering in the original lab building upstairs.· He
·2· ·would come over and ask me if I had some old drawings
·3· ·pertaining to those and sometimes I had them and
·4· ·sometimes I didn't.
·5· · · · Q.· ·At your -- At your workstation, how much of
·6· ·the day did you spend sitting, typically?
·7· · · · A.· ·The -- The day that I spent doing what?
·8· · · · Q.· ·Sitting, just seated?
·9· · · · A.· ·Sitting?
10· · · · Q.· ·At your workstation.
11· · · · A.· ·I would say three-quarters of a day.
12· · · · Q.· ·And your day was how many hours?
13· · · · A.· ·I started at 7:30 in the morning and I was
14· ·lucky if I left by 5:00.
15· · · · Q.· ·In addition to sitting, did you -- did you do
16· ·standing as part of your job?
17· · · · A.· ·Yes.· And when I walked over and assisted a
18· ·coworker, I didn't sit down next to them, I would stand
19· ·there and say that you should do this and this, and then
20· ·they would do that, and then they'd come back and ask me
21· ·if it was right.· I did walk in my office.
22· · · · Q.· ·Okay.· When -- The example you just gave as
23· ·assisting a coworker, are you referring to other
24· ·designers --



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 46 of 295 PageID #:2293
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 33

·1· · · · A.· ·Designers, yes.
·2· · · · Q.· ·-- in Department 712?
·3· · · · · · ·And where were those designer's workstations
·4· ·located in relation to yours?
·5· · · · A.· ·Probably out to your lobby, the length of this
·6· ·room; each one had a cubicle that had an L-shape desk
·7· ·with a file cabinet on top of it where I kept all the
·8· ·old price sheets.
·9· · · · Q.· ·Can you approximate the number of feet or
10· ·yards that you're describing?
11· · · · A.· ·Is that important?
12· · · · Q.· ·I'm just curious.· I mean, we could --
13· · · · A.· ·I would say the length of this room, what- --
14· ·whatever that measures out to be.
15· · · · Q.· ·Okay.· And then would it also be correct that
16· ·you walked and did standing when you were engaging in
17· ·these activities on the -- on the production floor, for
18· ·example, in building 12-A?
19· · · · A.· ·Yes.
20· · · · Q.· ·You had to walk to get there, correct?
21· · · · A.· ·I walked down there.· I walked down -- I think
22· ·it's almost 20 steps going down and then walk over to
23· ·building 12-A, which was on the same level.
24· · · · Q.· ·So the 20 steps that you're referring to, is



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 47 of 295 PageID #:2294
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 34

·1· ·that the number of steps that you at least are
·2· ·approximating from the ground level of building 12 to
·3· ·the mezzanine where your office was?
·4· · · · A.· ·Yes.
·5· · · · Q.· ·Okay.· And then building 12-A was a nearby
·6· ·building to --
·7· · · · A.· ·Yes, it was.
·8· · · · Q.· ·-- building --
·9· · · · · · ·Okay.
10· · · · MR. BRENNEMAN:· Let's mark this as 37.
11· · · · · · · · · · · (Rascher Deposition Exhibit No. 37
12· · · · · · · · · · · ·marked as requested.)
13· ·BY MR. BRENNEMAN:
14· · · · Q.· ·Mr. Rascher, you've been handed what's been
15· ·marked as Defendant's Deposition Exhibit 37.· This has
16· ·Bates pages S&C 358 through 364.
17· · · · · · ·Is this a copy of a performance appraisal you
18· ·received at S&C?
19· · · · A.· ·Yes, it is.
20· · · · Q.· ·Is this the last one that you received as an
21· ·employee there?
22· · · · A.· ·Yes, I believe this is it.
23· · · · Q.· ·And is the compensation rate in that box about
24· ·two-thirds of the way down on the first page your salary



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 48 of 295 PageID #:2295
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 36

·1· · · · Q.· ·Do you know what Mr. Roman was referring to as
·2· ·"hot jobs"?
·3· · · · A.· ·Short turnaround jobs that had to be done
·4· ·quickly.
·5· · · · Q.· ·And did those require -- Well, give me an
·6· ·example of one of those jobs when you were at S&C, what
·7· ·it -- what it required you to do.
·8· · · · A.· ·I guess, the one word to -- not guess -- it
·9· ·was put out fires.· By fires, I mean that the customer
10· ·was the -- wanted the switch now not yet -- not
11· ·tomorrow, they wanted it now.· And we were required to
12· ·put forth our best design and -- quickly and everybody,
13· ·manufacturing and so forth, product specialists, do
14· ·their best to accommodate the customer's request.
15· · · · Q.· ·And so did that require you to be
16· ·communicating with, as you say, the product specialists,
17· ·the people on the manufacturing floor, those sorts of
18· ·things?
19· · · · A.· ·I would communicate with them, yes.                                 I
20· ·wouldn't use the word, you know -- You better get this
21· ·done now, you know.· I would say the customer's
22· ·requested this ship -- this ship by a certain date and
23· ·we -- everybody at S&C had to do their best to make sure
24· ·that was accomplished.



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 49 of 295 PageID #:2296
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 39

·1· · · · · · ·Do you see that?
·2· · · · A.· ·Yes.
·3· · · · Q.· ·What sorts of safety issues or safety
·4· ·conscious efforts did you make at S&C?
·5· · · · A.· ·There was a program that S&C had, people
·6· ·should suggest things that are not -- that somebody
·7· ·could get hurt doing.· And so there was a program that
·8· ·they had if you made suggestions of some sort, you got a
·9· ·free -- maybe a free coffee or free sweet roll or
10· ·something at lunchtime and you were rewarded for giving
11· ·your thoughts for something that needed some attention.
12· · · · Q.· ·And you made some of those suggestions?
13· · · · A.· ·Yes, I did.
14· · · · Q.· ·Do you recall any particular issue that you
15· ·made a suggested solution for?
16· · · · A.· ·Let's see.· Offhand, no.· I -- It was just if
17· ·you saw a problem, you would make a suggestion.· You
18· ·filled out a form and -- or sometimes I didn't even go
19· ·through forms stage.· I would make a suggestion to the
20· ·floor supervisor or somebody that something needed some
21· ·attention before somebody got hurt.
22· · · · Q.· ·Did any of your suggestions have to do with
23· ·any of the activities on any of the -- any of the
24· ·production areas of S&C?



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 50 of 295 PageID #:2297
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 40

·1· · · · A.· ·Yes.
·2· · · · Q.· ·Give me an example.
·3· · · · A.· ·A clutter of the aisles would be one.
·4· · · · Q.· ·To eliminate the obstacles in the --
·5· · · · A.· ·Right.
·6· · · · Q.· ·-- manufacturing area?
·7· · · · · · ·Okay.· And why would that have helped safety?
·8· · · · A.· ·If a -- If something was extending into the
·9· ·pathway or the aisles and somebody would walk by and
10· ·trip on it, it -- it would be a preventive by suggesting
11· ·something be done to eliminate this problem.
12· · · · Q.· ·There are lots of heavy equipment on the
13· ·manufacturing floor at S&C?
14· · · · A.· ·Yes, there is.
15· · · · Q.· ·Including in building 12-A?
16· · · · A.· ·Yes, there is.
17· · · · Q.· ·A lot of moving parts?
18· · · · A.· ·Yes, there is.
19· · · · Q.· ·Are there forklifts going through the area
20· ·from time to time?
21· · · · A.· ·Yes, there --
22· · · · Q.· ·Other kinds of indoor vehicles, moving parts,
23· ·and things like that?
24· · · · A.· ·Yes.



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 51 of 295 PageID #:2298
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 41

·1· · · · Q.· ·Are some of the products that are being
·2· ·manufactured -- Let's just talk about building 12-A, for
·3· ·example.· Are some of those products as big as this
·4· ·table?
·5· · · · A.· ·The products for the circuit switcher that go
·6· ·into substations usually, there are three phases.· Yes,
·7· ·they would be the size of -- the length of one, two --
·8· ·three of your tables here.
·9· · · · Q.· ·Three of these tables?
10· · · · A.· ·I'm talking about the -- the length of it.
11· ·And then there would be insulators mounted on there,
12· ·sometimes either three or four, and then the live parts
13· ·which would be the -- where the current path would go
14· ·through when these switches are located in a substation.
15· ·And then they have -- they have braces on them to
16· ·prevent them from tilting over, and they -- the shop
17· ·people mount them to wooden skids and the Jeep drivers
18· ·would push those wooden skids across the floor to
19· ·shipping.
20· · · · Q.· ·In addition to the moving vehicles and the
21· ·other things you described, were there cranes or are
22· ·there cranes and lifting equipment on the production --
23· ·in the production areas --
24· · · · A.· ·Yes.· There's --



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 52 of 295 PageID #:2299
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 42

·1· · · · Q.· ·-- that you referred to?
·2· · · · A.· ·-- cranes for -- that are mounted to the
·3· ·ceiling, I-beams.
·4· · · · Q.· ·And those cranes are lifting some of these
·5· ·large pieces of equipment --
·6· · · · A.· ·Yes, they are.
·7· · · · Q.· ·-- and taking them from one place to other?
·8· · · · · · ·Okay.
·9· · · · · · ·Is that true?
10· · · · A.· ·That's correct.
11· · · · MR. BRENNEMAN:· Ready for 38.
12· · · · · · · · · · · (Rascher Deposition Exhibit No. 38
13· · · · · · · · · · · ·marked as requested.)
14· ·BY MR. BRENNEMAN:
15· · · · Q.· ·Before we look at that, Mr. Rascher, do you
16· ·know how many buildings are on the campus at S&C?
17· · · · A.· ·Well, there's more than building 12 and 12-A.
18· ·So a number of buildings that exist on this campus, I
19· ·cannot answer that.
20· · · · Q.· ·Is it --
21· · · · A.· ·I don't know.
22· · · · Q.· ·-- a couple of dozen?
23· · · · A.· ·Couple dozen, more than 12.
24· · · · Q.· ·I'm just asking if it's -- how many -- how



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 53 of 295 PageID #:2300
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 44

·1· · · · A.· ·Other departments had principal designers
·2· ·also.
·3· · · · Q.· ·Do you think this Exhibit 38 is an accurate
·4· ·description of the various duties of the various job
·5· ·titles in your department?
·6· · · · A.· ·Could you repeat that?
·7· · · · Q.· ·Sure.
·8· · · · MR. BRENNEMAN:· Do you want to just read it back?
·9· · · · · · · · · · · (Record read as requested.)
10· ·BY THE WITNESS:
11· · · · A.· ·Yes.
12· · · · Q.· ·Still looking at the last page, which is
13· ·page 472 --
14· · · · A.· ·What was the question?
15· · · · Q.· ·I haven't -- I haven't given you one yet.
16· · · · A.· ·Oh.
17· · · · Q.· ·(Continuing.) -- this -- the third bullet
18· ·there says:· Serves as teacher and trainer frequently
19· ·for less experienced designers.
20· · · · · · ·Is that a reference to what you described
21· ·earlier about your -- your teaching and training duties
22· ·for other designers in the department?
23· · · · A.· ·Yes.
24· · · · Q.· ·And then two bullets down, it -- it says:



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 54 of 295 PageID #:2301
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 45

·1· ·Reviews the technical work of others and frequently
·2· ·participates in discussions to solve unusual technical
·3· ·problems.
·4· · · · · · ·Was that also part of what your job was?
·5· · · · A.· ·Yes.
·6· · · · Q.· ·You -- You testified that Chris- --
·7· ·Christopher Roman was your -- was your manager.· How
·8· ·long had he been your manager before you separated
·9· ·from -- from S&C, approximately?
10· · · · A.· ·When Ted Gutman retired, which was ...
11· · · · Q.· ·More than 15 years before you separated?
12· · · · A.· ·I do not know the exact date that Chris took
13· ·over our department.
14· · · · Q.· ·Was it at least ten years before you separated
15· ·from S&C?
16· · · · A.· ·Yes, I would agree to that.
17· · · · Q.· ·All right.
18· · · · MR. BRENNEMAN:· Let's mark this as 39.
19· · · · · · · · · · · (Rascher Deposition Exhibit No. 39
20· · · · · · · · · · · ·marked as requested.)
21· ·BY MR. BRENNEMAN:
22· · · · Q.· ·Mr. Rascher, you've been handed what's been
23· ·marked as Defendant's Deposition Exhibit 39, which is a
24· ·single page labeled S&C 282.



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 55 of 295 PageID #:2302
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 46

·1· · · · · · ·Do you know what this is?
·2· · · · A.· ·I remember seeing it, yes.
·3· · · · Q.· ·When did you see this?
·4· · · · · · · · · · · (Witness viewing document.)
·5· ·BY THE WITNESS:
·6· · · · A.· ·I remember it says -- Chris Roman filling out
·7· ·a form like this.· We were evaluating the efforts that
·8· ·were required -- the efforts that -- that you did, what
·9· ·you used your -- your hands for, your feet for.· We had
10· ·safety meetings every now and then also that -- we saw
11· ·movies showing you the proper way to lift things.
12· · · · · · ·And to go more detailed on this, all I can
13· ·say, I saw the form.
14· · · · Q.· ·Did -- Did you help Chris Roman fill out this
15· ·form?
16· · · · A.· ·I don't recall.
17· · · · Q.· ·Did -- Did Chris Roman confer with you when --
18· ·while he was filling out this form?
19· · · · A.· ·I can't answer that clearly.
20· · · · Q.· ·You don't remember?
21· · · · A.· ·No.
22· · · · Q.· ·Or why can't you answer that?
23· · · · A.· ·I don't remember.
24· · · · Q.· ·Do you recall whether this form was being



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 56 of 295 PageID #:2303
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 47

·1· ·filled out as part of your long-term disability
·2· ·application?
·3· · · · A.· ·I don't know.
·4· · · · Q.· ·Do you agree that your job required about five
·5· ·to six hours of sitting per day?· I'm looking at the
·6· ·form.
·7· · · · A.· ·Yes.
·8· · · · Q.· ·Okay.· And about one to two hours of standing
·9· ·per day?
10· · · · A.· ·What's included in -- in standing?· I mean,
11· ·standing to go to the cafeteria, standing to use the
12· ·washroom?· I'm not trying to get sarcastic here but I
13· ·just don't understand where you're going with this.
14· · · · Q.· ·Well, I think -- And I didn't fill out the
15· ·form, obviously, but I think it's trying to describe
16· ·your actual duties as opposed to your lunch break.· So I
17· ·would not include going to the cafeteria, but while
18· ·you're actually performing work, would -- would your
19· ·duties have entailed about one to two hours of standing
20· ·per day?
21· · · · MR. FIORITO:· I'm going to object to the form.
22· ·BY MR. BRENNEMAN:
23· · · · Q.· ·You can answer.
24· · · · A.· ·I can?



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 57 of 295 PageID #:2304
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 48

·1· · · · · · ·Yes.
·2· · · · Q.· ·Okay.· How much walking in the course of a day
·3· ·did you do, typically, as far as the amount of time
·4· ·spent walking?
·5· · · · A.· ·45 minutes, an hour.· It depends what -- if I
·6· ·was walking to the shop to solve a problem or if I was
·7· ·walking to assist a fellow designer.
·8· · · · · · ·This was filled out by Mr. Roman in January
·9· ·of 2015.· At that time, I was not back working at S&C.
10· ·I was on a short-term disability.
11· · · · Q.· ·If you look at the bottom of this form, it's
12· ·actually No. 21, it says:· Be around moving equipment
13· ·and/or machinery; and it looks like Mr. Roman checked
14· ·yes.
15· · · · · · ·Do you agree that your job entailed being
16· ·around moving equipment and/or machinery?
17· · · · A.· ·Yes.
18· · · · Q.· ·And did your job involve -- I think we already
19· ·talked about this a little bit, but did your job involve
20· ·climbing stairs?
21· · · · A.· ·To get to the office, yes.
22· · · · · · ·To get here today, I took a train from Mount
23· ·Prospect to the -- to the Metra station at Madison
24· ·Street not the Union Station the other one.



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 58 of 295 PageID #:2305
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                        Page 49

·1· · · · Q.· ·Ogilvie?
·2· · · · A.· ·And from there, I walked here.· So I don't
·3· ·know where this is going with the word -- I was able to
·4· ·get around cars that were blocking the -- the streets
·5· ·here coming here, buses, and so forth.· So I guess you
·6· ·consider that moving equipment.
·7· · · · MR. BRENNEMAN:· 40.
·8· · · · · · · · · · · (Rascher Deposition Exhibit No. 40
·9· · · · · · · · · · · ·marked as requested.)
10· ·BY MR. BRENNEMAN:
11· · · · Q.· ·I'm going to shift gears a little bit,
12· ·Mr. Rascher, and start asking you some questions about
13· ·some documents that are policies at S&C.
14· · · · · · ·You've been handed what's been marked as
15· ·Exhibit No. 40 which runs from S&C 459 to 461.
16· · · · · · ·Is this the company's Equal Employment
17· ·Opportunity policy that was in place when you were
18· ·employed?
19· · · · A.· ·I did not have access to a policy bulletin
20· ·book.· That was only by managers, so I do not know what
21· ·was in the policy bulletin book.
22· · · · Q.· ·Did you have access to the company's intranet,
23· ·source one?
24· · · · A.· ·When I was not at S&C or before I was --



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 59 of 295 PageID #:2306
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                       Page 151

·1· · · · Q.· ·All right.· Let's look specifically right now
·2· ·at MetLife 127.· You see in the top third, I would say,
·3· ·there's -- list any medications prescribed and then
·4· ·somebody wrote Tramadol 50-milligram tablets.· Do you
·5· ·see that?
·6· · · · A.· ·Yes.
·7· · · · Q.· ·Were you taking Tramadol in August of 2015 for
·8· ·pain?
·9· · · · A.· ·No, I was not.
10· · · · Q.· ·Were you ever taking Tramadol --
11· · · · A.· ·No.
12· · · · Q.· ·-- or prescribed Tramadol?
13· · · · MR. BRENNEMAN:· Did you get an answer?
14· ·BY THE WITNESS:
15· · · · A.· ·I might have been prescribed it, but -- that's
16· ·not the word -- I did not see any results from pain
17· ·medicine.· Even in the hospital after the operation, I
18· ·did not see any -- they gave me some other stuff that's
19· ·supposed to put you in la-la land or something and pain
20· ·medicine doesn't help me.
21· · · · Q.· ·All right.· So it sounds like you were
22· ·prescribed some pain medicine, you did take some pain
23· ·medicine, but you didn't experience very good results
24· ·with it; is that correct?



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 60 of 295 PageID #:2307
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                       Page 152

·1· · · · A.· ·Yes.
·2· · · · Q.· ·And was that the case in, let's say, July and
·3· ·August of 2015?
·4· · · · A.· ·It -- It says on here date, February 20th of
·5· ·2015 -- 2015.
·6· · · · Q.· ·Well, that's for the date of your surgery, I
·7· ·believe.
·8· · · · A.· ·I'm looking for the date that this form was
·9· ·filled out.
10· · · · Q.· ·Yeah.· Let's turn to the next page and I think
11· ·we can help you out on that.· Do you see the middle part
12· ·of page MetLife 128 where it looks like a physician's
13· ·signature block and somebody wrote in 8/11/2015.
14· · · · · · ·Correct?
15· · · · A.· ·I'm looking for it.· Oh, there, I see it.
16· ·Yes.
17· · · · Q.· ·So do you have any reason to -- Strike that.
18· · · · · · ·I want to turn back to the prior page, 127.
19· ·Was it your understanding that as of August 11, 2015
20· ·Dr. Jiminez had written out these restrictions for you
21· ·that included sitting only two hours intermittently?
22· · · · A.· ·Referring to, it says no lifting, no carrying,
23· ·is that -- pushing, pulling, walk, and sitting as ...
24· · · · Q.· ·I'm not sure you're on the same page I am.



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 61 of 295 PageID #:2308
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                       Page 231

·1· · · · Q.· ·All right.
·2· · · · A.· ·How would I know that?
·3· · · · Q.· ·Was one of your PT providers, Crystal?
·4· · · · A.· ·Yes.
·5· · · · Q.· ·All right.· Do you ever recall telling Crystal
·6· ·on or about August 12, 2015 that you were in pain and
·7· ·the pain medication wasn't helping?
·8· · · · A.· ·If that's what I told her, then it must be
·9· ·true.· But I have told you that pain medicine does not
10· ·work on me so I don't take pa- -- pain medicine.                                 I
11· ·don't --
12· · · · MS. DORAN:· Richard, it's only what you recall.
13· ·Okay?· That's what he's asking you, if you recall these
14· ·statements.· That's the simple question.
15· ·BY MR. BRENNEMAN:
16· · · · Q.· ·Do you recall telling Crystal -- again, the
17· ·same physical therapist -- on August 21st, 2015 that you
18· ·were in more pain in the lower back region than you had
19· ·previously?· Do you recall anything like that?
20· · · · A.· ·I don't recall.
21· · · · Q.· ·Is it -- Do you recall telling Crystal on
22· ·August 21, 2015 -- and this is a quote from her
23· ·record -- "the pain medication doesn't even take the
24· ·edge off"?· Is that a quote or is that a statement you



                                                                                              YVer1f
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 62 of 295 PageID #:2309
    U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
    Richard Rascher - 12/12/2018                                                       Page 251

·1· · · · · · ·Was he older than you?
·2· · · · A.· ·I believe he is.· He doesn't look older than
·3· ·me.· He looks very young.
·4· · · · Q.· ·That's because he's working at S&C.
·5· · · · MR. FIORITO:· Can we get a check on the time?
·6· · · · MS. DORAN:· How long are we at?
·7· ·BY MR. BRENNEMAN:
·8· · · · Q.· ·Do you know if he's still employed at S&C?
·9· · · · A.· ·No, I do not know.
10· · · · MR. BRENNEMAN:· Okay.· How much time do we have?
11· · · · THE COURT REPORTER:· It's about -- I have 3:54.· So
12· ·3:54 and 3:07, we're right at it.
13· · · · · · · · · · · ·(Discussion off the record.)
14· · · · MR. BRENNEMAN:· No further questions.
15· · · · MS. DORAN:· Okay.· I'm going to make a statement on
16· ·the record.
17· · · · · · ·I have no questions, but on behalf Mr. Rascher
18· ·pursuant to the agreed protective confidentiality order
19· ·entered in the case, I'm going to designate this
20· ·deposition as confidential and subject to the protective
21· ·order.
22· · · · · · ·And we will waive signature.
23· · · · MR. BRENNEMAN:· Waive?
24· · · · MS. DORAN:· Yes.



                                                                                              YVer1f
     Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 63 of 295 PageID #:2310
       U.S. Equal Employment Opportunity Commission & Rascher vs S&C Electric Co.   CONFIDENTIAL
       Richard Rascher - 12/12/2018                                                       Page 252

·1· · · · · · ·Okay.
·2· · · · THE VIDEOGRAPHER:· The time is 5:41.· We're now
·3· ·going off the record.· This concludes today's
·4· ·deposition.
·5· · · · · · · · · · · ·(Witness excused.)
·6
·7
·8
·9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 64 of 295 PageID #:2311




                 Exhibit C
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 65 of 295 PageID #:2312


                                                                      Page 1
                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS


      U.S. EQUAL EMPLOYMENT                 )
      OPPORTUNITY COMMISSION,               )
                                            )
                           Plaintiff,       )
                                            )
                  vs.                       ) No. 17-cv-06753
                                            )
      S&C ELECTRIC CO.,                     )
                                            )
                           Defendant.       )


                  The deposition of CHRISTOPHER ROMAN, called by

     the Plaintiff for examination, taken pursuant to notice

     and pursuant to the Federal Rules of Civil Procedure for

     the United States District Courts pertaining to the

     taking of depositions, taken before Bridget L. Stone,

     Certified Shorthand Reporter, at 500 West Madison

     Street, Suite 2000, Chicago, Illinois, commencing at

     10:00 a.m. on the 19th day of March, A.D., 2019.




                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 66 of 295 PageID #:2313


                                                                      Page 2
1    APPEARANCES:
2           EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
            MR. BRADLEY FIORITO
3           MS. JOETTE DORAN
            MR. ETHAN COHEN
4           500 West Madison Street
            Suite 2000
5           Chicago, Illinois 60661
            Phone: (312) 869-8000
6
                   On behalf of the Plaintiff;
7
            FOX, SWIBEL, LEVIN & CARROLL, LLP
8           MR. STEVEN L. BRENNEMAN
            200 West Madison Street
9           Suite 3000
            Chicago, Illinois 60606
10          Phone: (312) 224-1200
            E-Mail: sbrenneman@foxswibel.com
11
                   On behalf of the Defendant.
12
     ALSO PRESENT:
13
            Ms. Donna Baggett, S&C Electric
14
                              *    *    *     *    *    *
15
16
17
18
19
20
21
22
23
24


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 67 of 295 PageID #:2314


                                                                      Page 4
1                            (Witness sworn.)

2    WHEREUPON:

3                            CHRISTOPHER ROMAN,

4    called as a witness herein, having been first duly

5    sworn, was examined and testified as follows:

6                                EXAMINATION

7    BY MR. COHEN:

8          Q.     Could you please state your full name for the

9    record.

10         A.     Christopher Dean Roman.

11         Q.     Mr. Rowan, have you ever given a deposition

12   before?

13         A.     I have not.

14         Q.     Okay.    And are you represented by counsel

15   today?     Do you have your own lawyer?

16         A.     No, I do not.

17         Q.     Okay.    Let me tell you a little bit about just

18   some of the logistics of how depositions work then.

19                We have a court reporter here today.            She's

20   going to be taking down everything that we say.               So it's

21   important that all of your answers be out loud and

22   verbal.     Please try not to answer with gestures or nods

23   of the head because that's something that will be hard

24   for her to take down and could cause some confusion on




                          Thompson Court Reporters, Inc
                             thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 68 of 295 PageID #:2315


                                                                     Page 52
1          Q.     All right.     And did you ever have to go to

2    building 12 or 12A in your work as a designer?

3          A.     Yes.

4          Q.     Okay.    And did the other designers in your

5    department ever have to go to buildings 12 or 12A?

6          A.     Yes.

7          Q.     Was there a particular place in buildings 12

8    and 12A that they would go to do their designer work?

9          MR. BRENNEMAN:       Objection to the form.

10   BY THE WITNESS:

11         A.     The -- just the physical location of the

12   building where the product lines were manufactured --

13         Q.     Okay.

14         A.     -- as there were other product lines that were

15   also assembled in those buildings, but we did not

16   support.

17         Q.     Okay.    The locations in -- Was it multiple

18   locations in those buildings where your products were

19   manufactured?

20         A.     Yes.

21         Q.     Okay.    And if you think about the time period

22   of 2013 to 2015, did those locations where your products

23   were being developed -- or I'm sorry, manufactured stay

24   the same or did they move from time to time?




                          Thompson Court Reporters, Inc
                             thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 69 of 295 PageID #:2316


                                                                     Page 53
1          A.     They were relatively static.

2          Q.     Okay.    And why would you need to go into

3    buildings 12 and 12A?

4          A.     To support the product line manufacturing

5    operation.

6          Q.     Okay.    What sorts of things would you do in

7    those buildings?

8          A.     Primarily go down and talk with assemblers of

9    the products and/or their supervisors to address any

10   sort of problems, questions, that they would have with

11   the special design as it was being fabricated.

12         Q.     And is that -- Let me ask that a slightly

13   different way.

14                The designers in your department, is that the

15   work that they would do if they were going to buildings

16   12 and 12A?

17         A.     That would be one of the reasons they would go

18   into building -- especially building 12 because there

19   was vending machine area and that kind of stuff.               So

20   I'm --

21         Q.     Oh, okay.

22                So --

23         A.     You know, but they -- they would need to go to

24   various parts of the buildings to support the products.




                          Thompson Court Reporters, Inc
                             thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 70 of 295 PageID #:2317


                                                                     Page 87
1                 You mentioned earlier in the deposition that

2    you remembered from review of -- of policy handbooks and

3    the like that you would have to have a release to return

4    to work, if you had been off on medical leave.

5                 Is -- did -- Am I remembering that right?

6          A.     Yes.

7          Q.     All right.     So do you have any recollection,

8    just from your familiarity with company policies, that

9    there was any policy that prohibited working while on --

10   on prescription painkillers?

11         A.     I don't recall that specifically, no.

12         Q.     Okay.    So let's talk a little bit about

13   Richard Rascher.

14                So he worked for you from 1993 until he went

15   on his leave of absence; is that right?

16         A.     Yes.

17         Q.     Okay.    And how would you describe him as an

18   employee?

19         A.     Very good to exceptional.

20         Q.     What were his main job duties?

21         A.     He would work on what we would refer to as the

22   front end of the business, reviewing paperwork and --

23   and other details, such as blueprints potentially that

24   we -- would be submitted in support of our efforts to




                          Thompson Court Reporters, Inc
                             thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 71 of 295 PageID #:2318


                                                                   Page 142
1                 Thank you very much for coming in today.

2          THE WITNESS:      You're welcome.

3          MR. COHEN:      Before we let you go, there is one last

4    thing we want to ask you.

5                 The court reporter has been taking down what

6    we said today.      You have the right, if you want to, to

7    review the transcript and correct any errors that

8    have -- may have occurred in the transcription.

9                 It's not meant to be an opportunity to revise

10   your testimony but just to, sort of, check the work of

11   the court reporter and that's called reserving

12   signature.

13                And if you don't care to do that, you're not

14   obligated to do, that that's called waiving signature

15   and you just, sort of, accept the transcript as it is

16   prepared.

17                What would you like to do?

18         THE WITNESS:      I should reserve it.

19         MR. BRENNEMAN:       Yeah.

20         THE WITNESS:      Okay.      I'll reserve it.

21         MR. COHEN:      Okay.     Thank you very much.

22                           (Witness excused.)

23

24




                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 72 of 295 PageID #:2319




                 Exhibit D
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 73 of 295 PageID #:2320


                                                                      Page 1
              IN THE UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION


     U.S. EQUAL EMPLOYMENT                       )   Civil Action
     OPPORTUNITY COMMISSION,                     )   No.
     Plaintiff, and RICHARD RASCHER,             )   1:17-cv-06753
     Plaintiff-Intervenor,                       )
                                                 )   Judge Robert
             vs.                                 )   W. Gettleman
                                                 )
     S&C ELECTRIC COMPANY,                       )   Magistrate
                                                 )   Judge Maria
             Defendant.                          )   Valdez


             The deposition of DOUG DIETZEN, called for
     examination pursuant to the Rules of Civil
     Procedure for the United States District Courts
     pertaining to the taking of depositions, taken
     before Layli Phillips, Certified Shorthand
     Reporter of the State of Illinois, at 500 West
     Madison Street, Suite 2000, Chicago, Illinois, on
     March 15, 2019, at 9:55 a.m.




     Reported by:      Layli Phillips, CSR, RPR, CRR
     License No.:      084.003900




                        Thompson Court Reporters, Inc
                           thompsonreporters.com
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 74 of 295 PageID #:2321


                                                                       Page 2
1     APPEARANCES:
2     For the Plaintiff:
            U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
3           MR. BRADLEY S. FIORITO
            MS. DIANE I. SMASON
4           500 West Madison Street, Suite 2000
            Chicago, Illinois 60661
5           (312) 869-8071
            bradley.fiorito@eeoc.gov
6           diane.smason@eeoc.gov
7
      For the Plaintiff-Intervenor Richard Rascher:
8           JOETTE S. DORAN & ASSOCIATES, P.C.
            MS. JOETTE S. DORAN
9           2300 Barrington Road, #400
            Hoffman Estates, Illinois 60169
10          (847) 490-5309
            joette@joettedoran.com
11
12    For the Defendant:
            FOX, SWIBEL, LEVIN & CARROLL, LLP
13          MR. STEVEN L. BRENNEMAN
            200 West Madison Street, Suite 3000
14          Chicago, Illinois 60606
            (312) 224-1200
15          sbrenneman@foxswibel.com
16
      ALSO PRESENT: Donna Baggett, S&C Electric Company
17
18
19
20
21
22
23
24


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 75 of 295 PageID #:2322


                                                                       Page 4
1                               DOUG DIETZEN

2                   the deponent herein, called as a

3      witness, after having been first duly sworn, was

4      examined and testified as follows:

5                               EXAMINATION

6      BY MR. FIORITO:

7           Q.      Good morning.        Could you state and spell

8      your name for the record.

9           A.      Doug Dietzen, D-o-u-g D-i-e-t-z-e-n.

10          Q.      Thank you, Mr. Dietzen.

11                  My name is Brad Fiorito.           I'm an

12     attorney for the EEOC, and I'll be taking your

13     deposition today in this matter.

14                  Have you been deposed before?

15          A.      No, I have not.

16          Q.      Okay.     Then let me tell you a little bit

17     about how things will go today.

18                  It's very simple.         I'll be asking a

19     bunch of questions.         The other attorneys on this

20     side of the table may have some questions after I

21     ask mine.      I'll just ask you to answer the

22     questions.

23                  To -- for the -- to keep the record

24     clean, we need to speak one at a time, and so if


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 76 of 295 PageID #:2323


                                                                      Page 51
1      designer could use to make their job, one, make it

2      more efficient, be more productive, and have a

3      good starting point.

4           Q.      Okay.     That was very clear.         Thank you.

5                   He was good at that?

6           A.      He was very good at that.

7           Q.      Did he do -- did he do any direct

8      communication with customers?

9           A.      I don't know for sure.           I imagine it

10     wouldn't be out of the realm.             He was -- primarily

11     would have been talking to the product specialist

12     and to our outside sales team, but it would be

13     within his scope of responsibilities if a customer

14     was on a call that he would participate in that

15     and communicate directly with the customer.

16          Q.      But the customers had other primary

17     contacts within S&C?

18          A.      Yes.    Their primary would be the outside

19     sales or the product specialist.

20                  Rick would also be involved if -- once

21     we had the order and the customer wanted to change

22     something, there would be work orders that were

23     processed to describe what that change was, and he

24     would, again, be in the middle of that because he


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 77 of 295 PageID #:2324


                                                                      Page 52
1      would look at the feasibility of the change, the

2      scope of the change, if it affected our bills of

3      material, if it affected our drawings, if it could

4      potentially impact our lead time and the schedule

5      date; he would be involved in that.

6           Q.      Did he do any assembly of the product?

7           A.      Not direct assembly, no.

8           Q.      What do you mean by "not direct

9      assembly"?      Was there indirect assembly he was

10     doing?     I'm not quite understanding.

11          A.      No.    He would not be part of the

12     assembly process.

13                  In his role, he may have to go to the

14     shop floor if there was a question from the shop

15     that came up and say they are really having

16     trouble building this unit or something doesn't

17     look right, Rick might go down to the floor, and

18     he might either -- he might get hands on with it,

19     but it would be more in an indirect role, he might

20     guide somebody to do it.

21                  So that's what I meant by he wouldn't be

22     part of the typical assembly operation.

23          Q.      Okay.     So he's not inserting Tab A into

24     Slot B?


                          Thompson Court Reporters, Inc
                             thompsonreporters.com
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 78 of 295 PageID #:2325


                                                                      Page 64
1           A.      Concrete.

2           Q.      Concrete floor.        Okay.

3                   And what would have been the distance

4      from Rich's desk to the production floor?

5                   MR. BRENNEMAN:        Objection to the form.

6      BY MR. FIORITO:

7           Q.      You can answer.

8           A.      There would be stairs immediate -- you

9      know, within close proximity to the exit from his

10     office.     That would lead into building -- the

11     production area of Building 12.

12                  And then to get to 12A, it's probably

13     another 150 feet to the north to enter Building

14     12A.    And then 12A is a large manufacturing

15     building.

16          Q.      And what is the distance between

17     Richard's desk at that time and the staircase that

18     you're thinking of?

19          A.      So the -- you'd have to pass the

20     stairway to get to the restroom, so it's less than

21     50 feet.

22          Q.      Okay.     Do you know how often Rich had to

23     visit the production floor as part of his job?

24          A.      I don't know on a -- I can't give you a


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 79 of 295 PageID #:2326


                                                                      Page 65
1      figure.     It would have been somewhat routine.

2      With his position as being an experienced

3      designer, if the assembly area was having

4      difficulty with anything that was going through

5      the shop, he would have been a primary contact,

6      and since the gear -- the equipment that we're

7      talking about is large, it's not something that

8      can be brought into an office area, it would

9      require that the design and engineering team goes

10     down to provide that consultation.

11                  So, again, I don't know how -- I can't

12     give you a number, but it would have been routine,

13     my guess several times a week.

14          Q.      Okay.     But not daily?

15          A.      Could be daily.        Depends upon how -- it

16     depends.

17          Q.      Sure.

18          A.      There's no set schedule.           But if they

19     have problems, it could be multiple times a day.

20          Q.      And problems aren't predictable.              Okay.

21          A.      No.

22          Q.      When Richard did visit the production

23     floor for the circumstances you're describing,

24     about how long would he stay there?


                          Thompson Court Reporters, Inc
                             thompsonreporters.com
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 80 of 295 PageID #:2327


                                                                      Page 74
1           A.      Or anybody else.

2           Q.      Okay.     Were there parts of Rick's job

3      that could have been performed at his home?

4           A.      Rick's primary role, as I described

5      earlier, was direct communication with the

6      production specialists, the designers, and the

7      shop floor personnel.          It often involved looking

8      at specific documents, drawings, physical parts,

9      so it would be to me not practical that he could

10     perform his job from anywhere but the office area.

11          Q.      What parts of what you described just

12     now would be only performable at the work site as

13     opposed to home?

14                  MR. BRENNEMAN:        Can you read that back.

15                              (Whereupon, record was read as

16                                requested.)

17          A.      Specifically he would not be able to

18     look at production gear that's being built on the

19     floor.     That would not be possible.

20          Q.      What else?

21          A.      He could not look at a designer's work

22     station or the drawings that are in front of them

23     to provide comment.

24                  He could not look at the product


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 81 of 295 PageID #:2328


                                                                    Page 116
1      resources reach out to you in that regard?

2           A.      Again, I don't have any specific

3      incidence when that happened.

4                   If you're asking me could it happen, I

5      wouldn't find it out of the ordinary if HR called

6      me and asked me for my opinion on something that's

7      a direct report.

8           Q.      Okay.

9           A.      I don't recall any specific instances of

10     that.

11          Q.      And you don't recall any with respect to

12     Mr. Rascher?       In fact, I think you mentioned you

13     weren't contacted by human resources with respect

14     to Mr. Rascher, correct?

15          A.      Not to my recollection.

16                  MS. DORAN:      Okay.     All right.      I think

17     that's all I have.

18                  MR. BRENNEMAN:        We'll reserve.

19                  THE REPORTER:        Do you want to order?

20                  MR. FIORITO:       Yeah, we'll order it now.

21                  THE REPORTER:        Do you want a copy?

22                  MR. BRENNEMAN:        Yes.

23                              (Whereupon the deposition

24                                adjourned.)


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 82 of 295 PageID #:2329




                 Exhibit E
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 83 of 295 PageID #:2330


                                                                      Page 1
                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS


      U.S. EQUAL EMPLOYMENT                 )
      OPPORTUNITY COMMISSION,               )
                                            )
                           Plaintiff,       )
                                            )
                  vs.                       ) No. 17-cv-06753
                                            )
      S&C ELECTRIC CO.,                     )
                                            )
                           Defendant.       )


                  The deposition of ANTHONY SAVINO, called by

     the Plaintiff for examination, taken pursuant to notice

     and pursuant to the Federal Rules of Civil Procedure for

     the United States District Courts pertaining to the

     taking of depositions, taken before Bridget L. Stone,

     Certified Shorthand Reporter, at 500 West Madison

     Street, Suite 2000, Chicago, Illinois, commencing at

     2:30 p.m. on the 19th day of March, A.D., 2019.




                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 84 of 295 PageID #:2331


                                                                      Page 2
1    APPEARANCES:
2           EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
            MR. BRADLEY FIORITO
3           MS. JOETTE DORAN
            MR. ETHAN COHEN
4           500 West Madison Street
            Suite 2000
5           Chicago, Illinois 60661
            Phone: (312) 869-8000
6
                   On behalf of the Plaintiff;
7
            FOX, SWIBEL, LEVIN & CARROLL, LLP
8           MR. STEVEN L. BRENNEMAN
            200 West Madison Street
9           Suite 3000
            Chicago, Illinois 60606
10          Phone: (312) 224-1200
            E-Mail: sbrenneman@foxswibel.com
11
                   On behalf of the Defendant.
12
     ALSO PRESENT:
13
            Ms. Donna Baggett, S&C Electric
14
                              *    *    *     *    *    *
15
16
17
18
19
20
21
22
23
24


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 85 of 295 PageID #:2332


                                                                       Page 4
1                             (Witness sworn.)

2    WHEREUPON:

3                                ANTHONY SAVINO,

4    called as a witness herein, having been first duly

5    sworn, was examined and testified as follows:

6                                  EXAMINATION

7    BY MR. FIORITO:

8           Q.    Hi.

9                 Can you please state and spell your name for

10   the record.

11          A.    My name is Anthony Joseph Savino.             It's

12   A N T H O N Y Joseph, S A V I N O, Savino.

13          Q.    Okay.    Mr. Savino, my name is Brad Fioritto.

14   I'm an attorney for the EEOC.

15          A.    Okay.

16          Q.    And I'll be taking your deposition today.

17                Have you ever had your deposition taken

18   before?

19          A.    I -- I think so once before, maybe a while --

20   some -- sometime ago but --

21          Q.    Okay.    What was the -- that matter?

22          A.    That was a -- a medical issue.

23          Q.    Was it your medical issue or someone else's?

24          A.    Someone else's.


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 86 of 295 PageID #:2333


                                                                     Page 27
1          Q.     That's pretty much it.

2                 There's either --

3          A.     Well, yeah.

4          Q.     Okay.

5          A.     If there's -- if you're in the aisle, you're

6    in a better safe zone than you are in the work zones.

7          Q.     Are there occasions that Rick Rascher would

8    have come down from his workplace to the production

9    floor where the reverse could have happened, that people

10   from the production floor had gone and talked to Richard

11   instead?

12         A.     No.

13         Q.     Why not?

14         A.     Because he has to see his designs sitting on

15   the floor.

16         Q.     And they can't be moved out of the production

17   area, none of them?

18         A.     The structure's twice the size of this room.

19         Q.     Well, that's one structure you're picturing.

20                Are all the structures that are created so

21   large that they can't be moved?

22         A.     Yes.    These are huge items that we make.

23         Q.     Always, 100 percent of them are?

24         A.     100 percent of them are.




                          Thompson Court Reporters, Inc
                             thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 87 of 295 PageID #:2334


                                                                     Page 28
1          Q.     Okay.    What's the smallest, for example?

2          A.     A little more than this room size.           Three

3    times these tables.

4          Q.     Okay.

5          A.     And a weight of anywhere between 6- to 7,000

6    pounds.

7          Q.     So that's getting up on the --

8          A.     No, we're not carrying that upstairs.            Sorry.

9          Q.     Okay.

10         MR. BRENNEMAN:       Come on, Tony.      Get on it.

11   BY MR. FIORITO:

12         Q.     Have you ever seen anyone in any of the

13   production areas that you supervise using technology

14   like an iPhone or an iPad or some sort of video

15   equipment to videotape a problem so that somebody else

16   could see it?

17         A.     No.

18         Q.     Would that be feasible?

19         A.     I wouldn't know.      It's never been done.          I

20   wouldn't know.

21         Q.     Okay.    Have you ever investigated whether

22   something like that would be feasible?

23         A.     Nope, no.

24         Q.     Are you familiar with anything in the industry




                          Thompson Court Reporters, Inc
                             thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 88 of 295 PageID #:2335


                                                                     Page 59
1    down Ridge all the time.

2    BY THE WITNESS:

3          A.     Yeah.    We -- we have an outside area -- a tree

4    service company comes in and does it.

5          MS. DORAN:      Someday I'll have to stop by and see it

6    myself.

7          MR. BRENNEMAN:       And for the record, they're holiday

8    lights.

9          MS. DORAN:      Oh, okay.

10                All right.     Well, I think that is all we have,

11   Mr. Savino.

12         MR. BRENNEMAN:       We are done.     No questions.

13                Reserve signature.

14                           (Witness excused.)

15

16

17

18

19

20

21

22

23

24




                          Thompson Court Reporters, Inc
                             thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 89 of 295 PageID #:2336




                 Exhibit F
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 90 of 295 PageID #:2337


                                                                      Page 1

                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

     U.S. EQUAL EMPLOYMENT                )
     OPPORTUNITY COMMISSION,              )
                                          )
                 Plaintiff,               )
                                          )
                 -vs-                     ) No. 1:17-cv-06753
                                          )
     S & C Electric COMPANY,              )
                                          )
                       Defendant.         )


                 The deposition of MARK LANGE, called
     by the Plaintiff for examination, taken
     pursuant to the Federal Rules of Civil
     Procedure of the United States District Courts
     pertaining to the taking of depositions before
     MAUREEN A. WOODMAN, a notary public within and
     for the County of Cook and State of Illinois,
     at Suite 2000, 500 West Madison, Chicago,
     Illinois, on the 7th day of June, 2019, at the
     hour of 10:30 o'clock a.m.




                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 91 of 295 PageID #:2338


                                                                      Page 2
1    APPEARANCES:
2          EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
           BY: MR. BRADLEY FIORITO
3               MS. DIANE SMASON
                500 West Madison Street
4               Suite 2000
                Chicago, Illinois 60661
5               312.869.8098
                Bradley.fiorito@eeoc.gov,
6               Diane.smason@eeoc.gov,
7                       Appearing on behalf of the
                        Plaintiff;
8
9           JOETTE S. DORAN & ASSOCIATES, P.C.
            BY: MS. JOETTE S. DORAN
10              2300 North Barrington Road
                Suite 400
11              Hoffman Estates, Illinois 60169
                847.462.5993
12              Joette@joettedoran.com,
13                      Appearing on behalf of the
                        Plaintiff-Intervenor,
14                      Richard Rascher;
15         FOX SWIBEL
           BY: MR. STEVEN BRENNEMAN
16              200 West Madison Street
                Suite 3000
17              Chicago, Illinois 60606
                312.224.1200
18              Sbrenneman@foxswibel.com,
19                      Appearing on behalf of the
                        Defendant.
20
21
     ALSO PRESENT:
22        Ms. Donna Baggett
23
24


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 92 of 295 PageID #:2339


                                                                      Page 3
1                                 I N D E X
2    WITNESS                                                PAGE
3    MARK LANGE
4           Examination by Mr. Fiorito.......... 4-72
            Examination by Ms. Doran............72-85
5
                - - - - - - - - - - - - - - - - -
6
7                           E X H I B I T S
8    DEPOSITION EXHIBIT                                   PAGE
9        Exhibit    1   ..........................         19
         Exhibit    2   ..........................         20
10       Exhibit    3   ..........................         35
         Exhibit    4   ..........................         41
11                           (ATTACHED)
12
13
14
15
16
17
18
19
20
21
22
23
24


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 93 of 295 PageID #:2340


                                                                      Page 4
1                                  (Witness was duly

2                                  sworn.)

3                               MARK LANGE,

4    called as a witness herein, after having been

5    first duly sworn, was examined and testified as

6    follows:

7                               EXAMINATION

8    BY MR. FIORITO:

9          Q.    Could you please state your name for

10   the record.

11         A.    Mark Lange.       L-A-N-G-E.

12         Q.    Have you been deposed before,

13   Mr. Lange?

14         A.    Yes, but it's been a long time ago.

15         Q.    How many times have you been deposed

16   before?

17         A.    One time.

18         Q.    What was the occasion of that?

19         A.    Discharge case.

20         Q.    Was it with your employment at S & C

21   or somewhere else?

22         A.    Somewhere else.

23         Q.    How long ago was that?

24         A.    Over fifteen years ago.


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 94 of 295 PageID #:2341


                                                                       Page 35
1          A.    Yes.

2          Q.    Are all of the important safety

3    policies at S & C in writing?

4          MR. BRENNEMAN:       Objection to form.

5    BY MR. FIORITO:

6          Q.    You can answer.

7          A.    I would say yes.

8          MR. FIORITO:       Mark this as Exhibit No. 3.

9                                  (WHEREUPON, said

10                                 document was marked as

11                                 Lange Deposition Exhibit

12                                 No. 3 for

13                                 Identification.)

14   BY MR. FIORITO:

15         Q.    You've been handed Exhibit No. 3.               Can

16   you please flip through each page of this and

17   let me know when you're done flipping through

18   if you're familiar with this document.

19         A.    Okay.

20                                         (Brief pause.)

21   BY MR. FIORITO:

22         Q.    Are you familiar with the document?

23         A.    Yes.

24         Q.    Is this one of the documents you


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 95 of 295 PageID #:2342


                                                                     Page 48
1          Q.    What's her position?

2          A.    Safety and environmental engineer.

3    She is in my group.

4          Q.    What happened to Deb?

5          A.    As far as -- she had a knee

6    replacement.

7          Q.    And when did she return to work?

8          A.    I don't know the specific date, but

9    it's been within the last month.

10         Q.    Does Deb's work take her into the

11   manufacturing areas of S & C?

12         A.    Not with the cane.

13         Q.    Why not?

14         A.    Did not allow her on the shop floor.

15         Q.    Why not?

16         A.    Because that's an expectation that we

17   don't allow people on the shop floor with

18   canes, crutches, any medical walking assistive

19   device.

20         Q.    Why not?

21         A.    Because in my 38 years of

22   manufacturing, I've never seen that.               My

23   previous employer, we never did that.                Never

24   allowed it.       Too many risks, too many hazards,


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 96 of 295 PageID #:2343


                                                                       Page 49
1    too many slips, trips and falls potential.                  And

2    we would not allow her out on the shop floor.

3          Q.    Why is the person with an assistive

4    device more of a fall risk than anybody else

5    without an assistive device?

6          A.    There's forklift trucks running that

7    are 5,000-pound pieces of equipment, as you saw

8    in that one presentation.            We have many of

9    those in operation across the facility, campus.

10   We have other carts that are transport carts

11   handling and managing materials, heavy

12   materials.      We have overhead cranes, three-ton,

13   two-ton, one-ton cranes that lift, move

14   materials from point A to point B.               We have

15   hand trucks, powered hand trucks.              We have

16   dollies.      We have a lot of inherit risks that

17   even on the floor there might be some uneven

18   pieces of floor, depending on what areas you go

19   into.      There could be other materials

20   potentially causing a trip-and-fall hazard,

21   cords, things like that.

22         Q.    So why are those potential risks

23   greater for someone using an assistive device

24   to mobilize versus someone who doesn't use one?


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 97 of 295 PageID #:2344


                                                                     Page 51
1    limitation on assistive devices in the

2    production environment?

3          A.    Just it is a high safety risk.

4          Q.    Are there any studies that you've

5    pointed to about the use of assistive devices

6    in production facilities that informs your

7    decision around that?

8          A.    In both -- in all of my manufacturing

9    experience, slips, trips and falls is either

10   the number two or number three safety-related

11   incident on a manufacturing site.              And that

12   holds true for all my experience with Energizer

13   and with S & C.

14         Q.    So does S & C conduct any sort of

15   individualized assessment when a person

16   presents with an assistive device and wants to

17   return to work?

18         MR. BRENNEMAN:       Objection.      Form.

19         THE WITNESS:       Through health services.

20   BY MR. FIORITO:

21         Q.    What happens through health services?

22         A.    Person brings in their restrictions

23   and health services works with them to either

24   accommodate or not.


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 98 of 295 PageID #:2345


                                                                     Page 56
1          A.    It's just a standing policy that we've

2    always had.       I know it's not written, but it's

3    a standing policy.         We don't allow assistive

4    devices in our manufacturing facility.

5          Q.    How is that standard policy

6    communicated to people so they know that --

7          A.    Verbally.

8          Q.    When?

9          A.    I don't know.

10         Q.    When was it told to you?

11         A.    When was it told to me?

12         Q.    Yes.

13         A.    I don't know specifically when.

14         Q.    Was it told to you?

15         A.    I was informed of the policy, yes.

16         Q.    By whom?

17         A.    Probably my HSE team.

18         Q.    Just to clarify, you do allow visitors

19   to use the aisles in the production areas to

20   visit the production -- to visit the production

21   building?

22         A.    Yes.

23         Q.    Are there circumstances where visitors

24   or customers will go beyond those lines?


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 99 of 295 PageID #:2346


                                                                     Page 69
1          Q.    There's not some sort of routine tour

2    that goes on?

3          A.    No.

4          Q.    Do any of those tours happen to go to

5    12-A or 12?

6          A.    I don't know.

7          Q.    Have you been on one of those tours

8    with a tour group?

9          A.    Not with, no.

10         Q.    Okay.     And --

11         A.    I've been on the AME tour group.

12         Q.    Okay.     Any others that you remember

13   besides that one?

14         A.    No.

15         Q.    Okay.     Do the policies with respect to

16   assistive devices that apply to these tour

17   groups, are they the same policies that would

18   apply to employees and customers?

19         A.    Yes.

20         Q.    Any differences?

21         A.    No.

22         Q.    The S & C has some motorized carts

23   that people can ride on, correct?

24         A.    Yes.


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 100 of 295 PageID #:2347


                                                                     Page 70
1          Q.     Are those permitted in the

2     manufacturing environment?

3          A.     In the aisleways.

4          Q.     Why aren't they allowed past the

5     aisleways?

6          A.     Because you have overhead cranes, you

7     have hoists, you have equipment running.

8     They're not allowed into the -- well, really

9     outside of the --

10         Q.     Outside the lines, as people say?

11         A.     Yes.

12         Q.     Are other motorized vehicles permitted

13    outside the lines?         Are forklifts outside the

14    line?

15         A.     Forklifts sometimes move material

16    inside of the lines, yes.

17         Q.     Are there any other kinds of motorized

18    vehicles?

19         A.     Hand trucks, pull-behind.           There's

20    tuggers that have carts that they pull through

21    the aisleways with materials.

22         Q.     But we're not talking just within the

23    aisles.     These examples you are talking about

24    right now are also going outside the aisles,


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 101 of 295 PageID #:2348


                                                                      Page 71
1     correct?

2          A.     Hand trucks could go out -- well, when

3     you say outside the aisles, I mean inside the

4     work zone.      Outside of the aisle, correct.             So

5     we have powered industrial vehicles that are

6     hand trucks, hand operated.            We have just

7     little trolleys, hand trolleys, non-motorized

8     that would get pushed -- materials get staged,

9     moved in and out of the work zones.

10         Q.     So these motorized carts stay within

11    the aisles.       Would a person with an assistive

12    device be permitted to go on one of the

13    motorized carts into the facility?

14         A.     No.

15         Q.     Why not?

16         A.     I've never seen it.         I've never

17    experienced it.        I would not say that this is a

18    safe practice.

19         Q.     What could happen?

20         A.     They could fall out of the cart.

21         Q.     Like, for example, the person that you

22    saw wearing a boot, you wouldn't allow that

23    person to get into the motorized cart?

24         A.     We don't allow assistive devices on


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 102 of 295 PageID #:2349


                                                                     Page 85
1     what safety has wanted to happen with regard to

2     a particular employee?

3          A.     No.

4          MS. DORAN:      That's all I have.

5          MR. BRENNEMAN:        Reserve.

6          THE COURT REPORTER:         Do you want this

7     written up?

8          MR. FIORITO:       Can you give us a cost

9     estimate?

10                             (WHEREUPON, the deposition

11                             was adjourned at 12:18 p.m.)

12

13

14

15

16

17

18

19

20

21

22

23

24


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 103 of 295 PageID #:2350




                  Exhibit G
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 104 of 295 PageID #:2351


                                                                      Page 1
               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION


      U.S. EQUAL EMPLOYMENT             )
      OPPORTUNITY COMMISSION, Plaintiff,)
      and RICHARD RASCHER, Plaintiff-   )
      Intervenor,                       )
                                        )
                 Plaintiff,             )
                                        )
           -vs-                         )             No. 1:17-cv-06753
                                        )
      S&C ELECTRIC COMPANY,             )
                                        )
                 Defendant.             )
                                        )




                    The discovery deposition of DONNA BAGGETT,

      called by the Plaintiffs for examination, pursuant

      to notice and pursuant to the Federal Rules of

      Civil Procedure for the United States District

      Court pertaining to the taking of depositions,

      taken before Kelly Ann Potts, Certified Shorthand

      Reporter within and for the County of Cook and

      State of Illinois, at 500 West Madison Street,

      Suite 2000, Chicago, Illinois, on the 26th day of

      March, 2019, at 10:08 a.m.




                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 105 of 295 PageID #:2352


                                                                      Page 2
1     A P P E A R A N C E S:
2
3             EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, by
              MR. BRADLEY S. FIORITO
4             500 West Madison Street, Suite 2800
              Chicago, Illinois 60661
5             (312) 869-8109
              bradley.fiorito@eeoc.gov
6
                       Appeared on behalf of the
7                      Plaintiff, Equal Employment
                       Opportunity Commission;
8
9
10            JOETTE S. DORAN & ASSOCIATES, by
              MS. JOETTE S. DORAN
11            2300 North Barrington Road, Suite 400
              Hoffman Estates, Illinois 60169
12            (847) 462-5993
              joette@joettedoran.com
13
                       Appeared on behalf of the
14                     Plaintiff-Intervenor, Richard Rascher;
15
16            FOX SWIBEL, by
              MR. STEVEN L. BRENNEMAN
17            200 West Madison Street, Suite 3000
              Chicago, Illinois 60606
18            (312) 224-1206
              sbrenneman@foxswibel.com
19
                       Appeared on behalf of the
20                     Defendant.
21
22
23                     *               *                *
24


                           Thompson Court Reporters, Inc
                              thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 106 of 295 PageID #:2353


                                                                         Page 5
1     (Witness sworn.)

2                      MS. DORAN:      Will you please state your

3     full name for the record and spell your last name?

4                      THE WITNESS:       Donna Baggett,

5     B-a-g-g-e-t-t.

6                      MS. DORAN:      Let the record reflect

7     this is the deposition of Donna Baggett taken

8     pursuant to notice on today's date by agreement of

9     the parties.

10                            Ms. Baggett, I'm going to be

11    asking you some questions today.              If at any time

12    you don't understand me, please let me know.                  If

13    you don't do so, I'm going to assume that you

14    understood my question and that you're answering in

15    response.      Fair enough?

16                     THE WITNESS:       Yes.

17    WHEREUPON:

18                             DONNA BAGGETT

19    called as a witness herein, having been first duly

20    sworn, was examined upon oral interrogatories and

21    testified as follows:

22                               EXAMINATION

23                             By Ms. Doran:

24


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 107 of 295 PageID #:2354


                                                                     Page 46
1             Q        Did you ask her to seek out any

2     further information with respect to Mr. Rascher?

3             A        No.

4             Q        Did you contact Mr. Rascher's

5     supervisor to discuss this issue with him?

6             A        No.

7             Q        Did you contact anybody else to

8     discuss your conversation with Ms. Clawson?

9             A        No.

10            Q        What was the next thing that

11    transpired that you heard of with respect to

12    Mr. Rascher wanting to return to work?

13            A        I learned that Mr. Rascher was asking

14    for the company to consider -- to reconsider,

15    essentially, the decision that he wasn't able to

16    return to work and that he was providing or wanted

17    to provide some doctors' statements.               I don't

18    remember who told me that.

19            Q        Do you recall when that was?

20            A        I don't recall independently, but it

21    had to be around that September 4th through the 8th

22    time period.

23            Q        And you don't recall who specifically

24    contacted you in that regard?


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 108 of 295 PageID #:2355


                                                                     Page 47
1             A        No, I don't.

2             Q        What was your response?

3             A        That we would do what we always do

4     when an employee comes forward in such a manner

5     after a decision has been made, that we would treat

6     it like an appeal, and we would take his

7     information and see if the decision should stand or

8     not.

9             Q        What was the next thing you had heard

10    with regard to Mr. Rascher wanting to return to

11    work?

12            A        I don't recall.        I know I had more

13    conversation with Kathleen.            I don't recall when it

14    was.

15            Q        Did you have a conversation with

16    Kathleen after the doctors' notes releasing

17    Mr. Rascher to return to work --

18            A        Yes.

19            Q        -- were tendered by him?

20            A        Yes.

21            Q        And what was that conversation with

22    Kathleen?

23            A        I recall that she felt the doctors'

24    notes didn't address the deficiencies that she had


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 109 of 295 PageID #:2356


                                                                     Page 67
1     that correct, that relates to his long-term

2     disability?      It doesn't go to S&C; it goes to

3     MetLife?

4                      MR. BRENNEMAN:        Objection to form.

5     BY THE WITNESS:

6             A        I believe the medical documentation

7     supporting the need for continuing long-term

8     disability goes to MetLife and not to S&C.

9     BY MS. DORAN:

10            Q        So MetLife may have a right, pursuant

11    to whatever Mr. Rascher agreed to with MetLife, to

12    obtain his medical records, but that does not

13    relate to S&C?

14            A        MetLife may have had the right to do

15    that, and I don't know whether S&C had a release or

16    not at that point.

17            Q        If S&C did have a release, what form

18    would that take?

19            A        A document that Mr. Rascher would have

20    signed.

21            Q        Have you seen any such document in

22    this case?

23            A        I think there were documents to that

24    effect in the Health Services file.


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 110 of 295 PageID #:2357


                                                                     Page 68
1             Q        What were they?

2             A        The short-term disability paperwork, I

3     believe, included a release.            There was a packet of

4     information, and I think a release was part of

5     that.

6             Q        For short-term disability, that's

7     still while Mr. Rascher is an employee, correct?

8             A        Yes.    He would have been an employee

9     at that time, but I don't know if the release was

10    specific to short-term disability administration or

11    if it was a time bound -- you know, some release

12    for a year or something like that.              I don't recall.

13            Q        Were, again, all the documents that

14    you saw in the Health Services file produced in

15    this case?

16            A        Yes.

17            Q        And if I've seen no such document,

18    does that mean it doesn't exist in your file?

19                     MR. BRENNEMAN:        Objection to form.

20    BY THE WITNESS:

21            A        I think it does exist because our

22    Health Services team self-administers our

23    short-term disability policy, and they do

24    communicate with the doctors.            So I do believe they


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 111 of 295 PageID #:2358


                                                                    Page 113
1             A        I don't think his desire to come back

2     to work spoke at all to his ability to come back to

3     work.

4             Q        At that point, there's an issue with

5     respect to whether he can or can't, correct?

6             A        He felt that he could.

7             Q        Okay.     At that point, you had no

8     information medically whether Mr. Rascher couldn't

9     or could return to work?

10            A        At that point, our medical information

11    was that he could not, that he was totally

12    disabled.

13            Q        And where does that come from?             What

14    does that understanding come from?

15            A        The six months of STD verification of

16    disability, his submission to the LTD carrier that

17    he was totally disabled, and the fact that the LTD

18    carrier was still treating him as completely

19    disabled.

20            Q        Okay.     So that was based upon what was

21    happening with respect to his long-term disability?

22            A        The information that we had was, yes,

23    he was totally disabled, and he had been for a

24    year.


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 112 of 295 PageID #:2359


                                                                    Page 128
1             Q        What was his date of termination?

2             A        The termination date was August 29

3     because that was his one-year anniversary, but he

4     wasn't terminated -- in fact, the nurse,

5     Sophia Quang reassured him when she called him,

6     "You can come in and see Dr. Khanna.               We won't

7     proceed with the termination until you've seen Dr.

8     Khanna.     He wasn't terminated until August 31, the

9     date of termination.         The effective date was 8/29

10    because that was the one-year anniversary per our

11    policy.

12            Q        So that's kind of a backdating of his

13    actual termination date?

14            A        Yes.    The effective date used was used

15    in accordance with our policy which says that if a

16    person cannot return to work after being off for

17    disability for a full year, then the person will be

18    separated from the payroll.

19            Q        But you're saying, in reality, he

20    wasn't actually terminated until after August 29th?

21            A        He was effectively -- He was

22    terminated and told he was being terminated

23    August 31st.

24            Q        And, again, if he's terminated and


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 113 of 295 PageID #:2360


                                                                    Page 139
1     orientation, national origin, disability, veteran

2     status, or marital status," correct?

3             A        Yes.

4             Q        And on the second page of the

5     document, it indicates that "S&C provides

6     reasonable accommodations to qualified individuals

7     with disabilities, unless doing so would result in

8     undo hardship to the company."             Is that correct?

9             A        Correct.

10            Q        Is there any contention here that

11    providing Mr. Rascher with a reasonable

12    accommodation would cause undue hardship to the

13    company?

14                     MR. BRENNEMAN:        Objection to the form.

15    BY THE WITNESS:

16            A        Well, he was accommodated with a

17    year's worth of time off, you know, the first six

18    months at full pay, the second six months per the

19    long-term disability.          So he was accommodated

20    through that one-year absence.

21    BY MS. DORAN:

22            Q        And so that was not a hardship,

23    correct?

24            A        Correct.


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 114 of 295 PageID #:2361


                                                                      Page 172
1     that we use when people ask to come back to work,

2     when we're returning people to work and they're on

3     narcotics.

4                                (Whereupon, Mr. Ethan Cohen

5                                entered the conference room.)

6     BY MR. FIORITO:

7             Q        Were you familiar with this practice

8     before you read it in her e-mail?

9             A        Somewhat familiar.

10            Q        What were you familiar with before?

11            A        Well, I knew that short-term use of

12    narcotics in acute situations, we would wait until

13    the person didn't have that need anymore.                 You

14    know, if there was an arthroscopic knee surgery or

15    something and the person was taking narcotics for

16    the first several days, we would wait until that

17    period expired before they came back.

18            Q        What period?

19            A        The period when they were reliant on

20    those narcotics to get through the acute phase.

21            Q        And how would you know whether they

22    were reliant on it?

23            A        The doctors would release them after a

24    certain period of time.


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 115 of 295 PageID #:2362


                                                                    Page 173
1             Q        So do you require proof from employees

2     that they're off narcotic -- narcotic medication?

3             A        We require a release from the doctor.

4             Q        So you're saying that no S&C employee

5     is allowed to work and take narcotic medication

6     that's prescribed?

7                      MR. BRENNEMAN:        Object to the form.

8     BY THE WITNESS:

9             A        No.

10    BY MR. FIORITO:

11            Q        Under what circumstances can a person

12    at S&C work with -- while on narcotic medication?

13            A        If they're taking their medication

14    prior to four hours, if they've been off of it for

15    four hours before starting work, they're not using

16    narcotics during work, and the expectation is that

17    narcotic medication would not be an ongoing and

18    continuous medical regimen.

19            Q        And this applies to -- The four-hour,

20    for example, window, that applies to all narcotics?

21            A        I don't know -- Prescription narcotics

22    is what I know.

23            Q        Does it apply to all prescription

24    narcotics as the policy or the practice?


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 116 of 295 PageID #:2363


                                                                    Page 203
1     have done that --

2             Q        Could have?

3             A        -- by phone or something, yeah.

4             Q        The next one is interaction with

5     production personnel on the plant floor to answer

6     production inquiries and oversee and troubleshoot

7     issues and problems.

8                             What about that one?

9             A        That one was a problem in terms of,

10    you know, the need to be able to be on the floor in

11    those production areas working with the product.

12            Q        And with respect to those production

13    areas, is there a specific policy that S&C

14    maintains with respect to assistive devices in

15    those areas?

16            A        My understanding is there's not a

17    policy about it, but that the health, safety, and

18    environmental group does not permit people to be on

19    the production floor with canes or crutches or

20    boots.

21            Q        And why?

22            A        A person who needs a cane or a crutch

23    or a boot has some independence need that has to be

24    supplemented.       And to supplement weightbearing or


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 117 of 295 PageID #:2364


                                                                    Page 204
1     balance or strength with a device like that puts

2     you at risk when you are walking on a production

3     floor that has obstacles.           There are -- Despite the

4     best efforts to keep the floors clean, the floors

5     can be slippery.        You know, a cane -- use of a cane

6     with a single point bearing weight can slip.

7                             There's traffic, forklift

8     traffic.     There's, you know, even bicycles.              We

9     have some people that use bicycles to transport

10    materials.      There's a lot of cross traffic and

11    intersections.

12                            There's overhead cranes carrying

13    materials, so anything that impedes your ability to

14    be able to manage your own safety walking through

15    or to see or visualize what's happening and

16    anticipating what's coming would be an issue.

17            Q        And where did you get the information

18    that you just shared with me that using these

19    assistive devices would result in the calamities

20    that you're describing?

21            A        I got the information that I just

22    described from talking with Kathleen and the

23    health, safety, and environmental people.

24            Q        When was that conversation, or was it


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 118 of 295 PageID #:2365


                                                                    Page 224
1     time that Mr. Rascher was on short-term disability

2     that also covered, for example, things like

3     reasonable accommodations?

4             A        Yes.    There were multiple

5     communications that way.

6                      MR. BRENNEMAN:        That's all the

7     questions I have.

8                      MS. DORAN:      Just one follow-up.

9                          FURTHER EXAMINATION

10                             By Ms. Doran:

11

12            Q        And those communications were limited

13    to the time where he was on his short-term

14    disability leave?

15            A        Well, they weren't limited to that

16    time.    They took place during the time when he was

17    on his short-term.

18            Q        So those communications to Mr. Rascher

19    would have been during the period of time that he

20    was on short-term disability?

21            A        Correct.

22                     MS. DORAN:      That's all I have.

23                     MR. FIORITO:       I have no questions.

24                     MR. BRENNEMAN:        Reserved.


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 119 of 295 PageID #:2366




                  Exhibit H
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 120 of 295 PageID #:2367



            S&C ELECTRIC COMPANY                                    6601 North Ridge Boulevard
                                                                    Chicago, Illinois 60626-3997
                                                                    Telephone (773) 338-1000
            Excellence Through Innovation                           Fax (773) 338-3657




 July 30, 2015



 Richard Rascher
 605 S. George
 Mount Prospect, IL 60056

Re: Long-Term Disability and Your Employment Status

 Dear Richard:

As you know, your last day of work at your regular job was August 29, 2014 and
you are currently on a medical leave of absence and receiving long-term
disability benefits. The S&C leave policy provides for a maximum time off of one
year. If after one year of leave an employee is unable return to work, with or
without reasonable accommodation, the employee will be separated from the
S&C payroll.

Richard, you are approaching the end of this one-year period. However, prior to
separating you from the S&C payroll, it is important to evaluate your current
status. Since you have not returned to work as of the date of this letter, we are
concluding that you presently remain disabled from your position at S&C.
Therefore, I am writing to inquire specifically whether there is any reasonable
accommodation that would allow you to return to work within the foreseeable
future. If there is a reasonable accommodation S&C could consider that would
enable you to return to work, please contact us as soon as possible and provide
information about the accommodation, so your request can be considered.

If I do not hear back from you by August 21, 2015, Richard, we will proceed with
your separation from the active payroll effective August 29, 2015. Of course,
should you remain disabled at the time of your separation from the payroll, you
may continue to be eligible for long-term disability pay in accordance with the
terms of the S&C Long-Term Disability Insurance Plan.

If you have any further questions or concerns regarding the status of your leave
of absence, please feel free to contact me at 773 338-1000, extension 2325.

Yours very truly,
S&C ELECTRIC COMPANY




Marcia R. Burton
                                                                               S&C000264
Sr. Benefit Services Administrator
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 121 of 295 PageID #:2368


             S&C ELECTRIC COMPANY                                          6601 North Ridge Boulevard
                                                                           Chicago, Illinois 60626-3997
                                                                           Telephone (773) 338-1000
             Excellence Through Innovation                                 Fax (773) 338-3657




March 11, 2015




Richard L. Rascher
605 S. George St.
Mount Prospect, IL 60056

Dear Richard,

This letter is to confirm your benefits as an S&C team member applying for long-term disability
benefits. You will note that this letter is written in sections according to the specific benefit
being explained and covers some of the same information provided to you in an earlier letter
dated January 21, 2015. We urge you to keep this letter with your other important papers.

PAYROLL STATUS
Richard, you recently completed 6-months of short-term disability leave and the Short-Term
Disability Pay period that ran concurrent with your medical leave has ended as of March 2,
2015. You have now been placed on an unpaid medical leave of absence while you make
application for benefits under the S&C Long-Term Disability Insurance Plan. You may remain
on this extended medical leave of absence until August 29, 2015, one year from your last day
worked, as long as documentation provided to S&C Health Services continues to support the
need for a medical leave of absence.

If you are not able to return to work prior to August 29, 2015, your employment will end as of
that date due to being absent for one year for reasons of Long-Term Disability. Should you
return to work, with or without accommodation, before August 29, 2015, your employment
status with S&C would remain unchanged.

S&C HEALTH AND WELLNESS BENEFITS
The S&C Health and Wellness Plan, S&C Dental Assistance Plan, and S&C Voluntary Vision Plan
team-member only coverage's you elected for a January 1, 2015 effective date may continue
up to your separation from the Active Payroll on August 29, 2015 as long as you remain on an
approved medical leave of absence. This period of extended coverage is 100% paid for by S&C
Electric Company.

Following your separation from the S&C Active Payroll, your coverage may continue for up to
29 months under the Consolidated Omnibus Budget Reconciliation Act or COBRA. S&C will pay
the cost of your COBRA for the plans in which you are enrolled at the time of your separation
from the active payroll for up to 18 months or the termination of your approved long-term
disability benefit period, whichever occurs sooner.

                                                                                           S&C000274
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 122 of 295 PageID #:2369

Richard L. Rascher
March 11,2015

Page 2 of 3



Special Provisions Regarding Medical Plan Coordination with Medicare

While in effect, S&C's health care plan will remain primary to your Medicare coverage;
however, the plan will coordinate with Medicare Part A and will assume Medicare Part B
coverage when processing claims. This means that if you do not obtain Medicare Part B, you
will be responsible for a larger portion of the medical claim costs.

You are Medicare eligible and if you have not already registered, you must register for your
Part A coverage (free under Medicare) and it is recommended that you also obtain Medicare
Part B (there is a premium associated with Part B coverage). You should make application for
this coverage prior to your separation date of August 29, 2015. Please notify Benefit Services
at S&C Electric Company when you completed your Medicare enrollment process.

At the end of the Company paid COBRA coverage (March 2, 2016), you will have the option to
continue your COBRA coverage by paying the COBRA premium for the balance of the 29-month
COBRA coverage period remaining. !f you elect continuation coverage for yourself Medicare
will become primary on (March 3, 2016}, and the S&C health plan will become secondary to
Medicare.

Your coverage's as an S&C team member on an extended medical leave of absence or under
COBRA are the same coverage's you would have had were you still at work. Medical bills
should be submitted to Blue Cross and Blue Shield of Illinois, Dental bills should be submitted
to Metlife and Vision bills should be submitted to EyeMed. Please note that any changes in
the S&C Health and Wellness Plan, the S&C Dental Assistance Plan and the S&C Voluntary
Vision Plan that affect active S&C team members will also affect your coverage's.

S&C LONG-TERM DISABILITY INSURANCE PLAN

Should your application for long-term disability benefits be approved under the S&C Long-
Term Disability Insurance Plan, you will be eligible for a [/Basic Payment" equal to 66.67% of the
monthly equivalent of your pay rate when you were last actively at work. This Basic Payment
benefit will be reduced if you receive income from certain other sources (Social Security, any
other disability or retirement benefits, etc.). Please note that the disability payments you are
receiving are considered taxable income to you. We suggest you consult with a tax advisor
regarding this matter.

S&C Long-Term Disability Insurance Plan checks can continue as long as you are disabled, under
the definition of the plan, for a limited payment period for a maximum of 12 months from
your Long-Term Disability date of March 3, 2015 through March 2, 2016. Metlife will
determine your continued disability by consulting with your physician and by requesting
updated medical information on you. Approximately once every three months, Metlife will
send forms for you and your doctor to complete. Once the new forms are completed, you may
return them to Metlife. If you and your doctor do not complete the forms in a timely manner,
your checks from Metlife may stop until the forms are received.

                                                                                        S&C000275
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 123 of 295 PageID #:2370

Richard L. Rascher
March 11,2015

Page 3 of 3

S&C LIFE INSURANCE PLAN
As long as you remain qualified for disability benefits through Metlife as an eligible participant
under the S&C Long-Term Disability Insurance Plan, your coverage under the S&C Life
Insurance Plan does not change because of your long-term disability status. Your current S&C
Life Insurance Plan coverage totals $108,000 and will stay in effect for a maximum of 12
months from your Long-Term Disability date of March 3, 2015 through March 2, 2016.

S&C 401(k) RETIREMENT SAVINGS & TEAM MEMBER STOCK OWNERSHIP PLAN
Richard, if you do not return to work prior to August 29, 2015, S&C will ask you to make a
decision with regard to your S&C 401(k) Retirement Savings and Employee Stock Ownership
Plan balance. We will send you the paperwork in a separate mailing.

CONCLUSION
We hope all the information contained in this letter has been presented in a clear and
understandable manner. If not, please let me know if you have any questions. The subject of
benefits can be very complicated and we want to make sure you understand everything to your
complete satisfaction.

Yours very truly,
S&C ELECTRIC COMPANY




Marcia R. Burton
Sr. Benefit Services Administrator

mrb/




                                                                                        S&C000276
      Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 124 of 295 PageID #:2371



ISection 4: Employee's Job Description
 Name of Employee:         g,·e:.botAd {. .                KrA S C....~                     Usual Days Worked         5'        /per week
 Employee's Job Title:    .5~ Yl I c:> 1-      D .Q s       i' ~ Yl   e   '0                Hours Worked          Lz'£/perweek
 Social Security Number:                                                                    Claim Number
 This section sho.uld be completed by someone who is familiar with the employee's job f[Jnctions (e.g. manager or supervisor). Complete all
 sections. This section must be completed AND you must also attach a copy of your company's job description for the employee.


                                                                                            Title:_--''--'-'-'--.:."'r-::.:...<'-J--'=::::.:.c.-'-.:::.;..;--'~~='--'--'----'-c:_-­
 Signature:                                                                                 Date:
Place an X in each of the appropriate box~:s to describe.the extent of the specific activity performed by this employee~.

                                            Number of hours per work shift                                                               Num.ber of hours perwo~kshift


1.   Sitting
                                        .·o          1-2      3-!l-   5'6-         7,8+
                                                                                            14. Grasping
                                                                                                                                    I    o       1-2   l34l 5-6~7-B+              I
                                                                          X                                                                  1
2.   Standing                                        X
                                                                                                                                    I,
                                                                                                 A.    Simple/Light
3.   Walking
                                        I>
                                                                                                                                             1/ I I I I
                                                                                                        1.    Right Hand Only
4.   Bending Over                       5(                                                              2.    Left Hand Only _ ,)(
                                                                                                        3.    Both Hands                ~
5.   Twisting
                                        X
                (s-h:i-115>)                                                                     B. Firm/Strong



                                                                                                       : ~:~:::~~~'! ~.,;,.._11--1-1-1~--1~---~1
6.   Climbing                          I)
7.   Reaching Above Shoulder Lev el )<..
8.   Crouching/Stooping              X                                                                                              J-.L.
9.   Kneeling                           X                                                   15. Fine Finger Dexterity
                                                                                                                           .        ~,~-L--L--~-~'---~

10. Balancing                           ;;<
                                    ·~ I>
                                                                                                                                    1~1 I I I I
11. Pushing and Pulling( fl!::k-b<•                                                              A.     Right Hand Only

12. Repetitive Use of Foot     Con~                                                               B.    Left Hand Only
                                                                                                  c.
     ~ ~:~::.~~~y
                                                                                                        Both Hands

                                       lr-:-1-1.-----cl,-,lr-·--,lr---;1                    16. Use of Head and Neck in:




                                                                                                                                    I~ I I l                             II
                                                                                                  A.    Static Position
                                                                                                  B.    Twisting
13. Repetitive Use of Ha11ds
                                                                                                  c.    Lookiri~


     : :::::~:~~~y
                                                                                                                   [Jp


     C     Both Hands
                                      181 :
                                            ,...
                                                           I . 1·· I I                            D.    Looking Down
                                                                                                                                     7

                                                     Never                           Occasionally                         Frequently                         Continually
17. Lifting or carrying                            0% OfTime                        1-33% Of Time                     34-66% Of Time                     67~100%   Of Time
     A. Up to 10 lbs
                                                                                      ><-
     B.11-20ibs
                                                                                      X
     C. 21 -SO lbs                                                                   x "' I 'It
     D. 51 - 100 lbs                           X
     E. 106 + lbs
18. Frequency of Interpersonal
                                              x
    Relationships Necessary to
    Perform the Job                                                                  X      N   33'/
19. Frequency of Stressful
    Situations Necessary to
    Perform the Job                                                                X
                                                                                                                                                                        Yes     No
 In the course of performing the job, the                         ~
 employee is required to:                                         Yes No 23. Be exposed to.dust, gas, or·fumes
 20. Drive cars, trucks, forklifts and/or other equipment                     X           if yes, are respirators required
 21. Be around moving equipment and/or machinery                      X              24. Be exposed to marked changes in temperature or humidityl---:--cl--'-i
 22. Walk on uneven ground                                                     ·     25. Is overtime .required on a routine basis

 Page 2 of.4
                               Continued on following page
 ERS LTD 5317 (01/13) Fs
                                                                                                                                                           S&C000282
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 125 of 295 PageID #:2372


            S&C ELECTRIC COMPANY                                        6601 North Ridge Boulevard
                                                                        Chicago, Illinois 60626-3997
                                                                        Telephone (773) 338-1000
            Excellence Through Innovation                               Fax (773) 338-3657




January 21 , 2015



Richard L. Rascher
605 S. George St.
Mount Prospect, IL

Subject: Applying for S&C Long-Term Disability Insurance Plan Benefits

Dear Richard,
You may already be aware that S&C Electric Company offers two disability-related
benefits that provide income during an extended absence related to a severe illness or
injury; S&C Short-Term Disability (STD) Pay and the S&C Long-Term Disability
Insurance Plan. We understand that you are experiencing an extended absence due to
a disability and are now currently accessing benefits under the S&C Short-Term
Disability Pay provisions.

In the event your Short-Term Disability Pay period, the first 182 calendar days (six
months) of a medically authorized absence related to a specific disability, comes to an
end before you are able to return to work, it is important for you to understand the next
steps. This letter contains information about your current status and what you need to
do to apply for further income protection in the event your disability extends beyond the
end of your Short-Term Disability Pay period. Following a review of this letter, please
feel free to contact me at 773-338-1000 extension 2535 with any questions.

YOUR CURRENT STATUS
You have been on a Leave of Absence for Medical Reasons and you are receiving
short-term disability pay.     Your current disability leave and STD pay is being
administered through Health Services. Under short-term disability pay provisions, the
first 182 calendar days (six months) of a medically authorized absence related to a
specific disability is known as the "qualifying period." During this "qualifying period," an
employee may receive short-term disability pay if they are medically authorized off work
and remain in compliance with all S&C Short-Term Disability Pay provisions. At the end
of the six-month period, short-term disability pay ends.

Richard, let's look at the dates relative to your particular situation. Your Short-Term
Disability period started on August 29, 2014 and will end on March 2, 2015. Health
Services has placed you on a Leave of Absence while you are on Short-Term Disability.

ENDING OF SHORT-TERM DISABILITY PERIOD AND PAY
If your absence extends beyond March 2, 2015, it is important that we start the Long-
Term Disability Insurance application process to provide you with income protection



                                                                                       S&C000298
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 126 of 295 PageID #:2373

January 21, 2015
Richard L. Rascher

Page 2 of 3


beyond the end of your Short-Term Disability Pay period. The long-term disability
application process takes time and it's always better to be proactive and get the
application process started early. If you are able to return to work before your Long-
Term Disability Insurance benefit date (March 3, 2015), this application does not impact
your eligibility for Long-Term Disability benefits if you ever need to apply again in the
future.

APPLYING FOR S&C LONG-TERM DISABILITY BENEFITS
It is important to complete an application for LTO benefits before your STD pay ends in
an effort to avoid, or minimize, a break in income while you remain disabled. It is also
important to note that applying for benefits under the S&C Long-Term Disability
Insurance Plan does not guarantee benefits.          The Metropolitan Life Insurance
Company (Metlife) is the insurance company that administers S&C's Long-Term
Disability Insurance Plan. Metlife may require additional information to review your
application before making a decision on whether your disability qualifies for benefits
under the plan.

Under the S&C Long-Term Disability Insurance Plan, should your application for long-
term disability benefits be approved, you will be eligible for a "Basic Payment" equal to
66.67% of the monthly equivalent of your pay rate when you were last actively at work.
This Basic Payment benefit will be reduced if you receive income from certain other
sources (Social Security, any other disability or retirement benefits, etc.). Please note
that the disability payments you receive are considered taxable income to you. We
suggest you consult with a tax advisor regarding this matter.

Richard, I have taken the liberty of including a partially completed application for S&C
Long-Term Disability Insurance Plan benefits.

To apply for benefits there are three steps:
      1. Complete your section of the application (areas are highlighted).
      2. Have your treating physician complete the appropriate sections.
         (Please also remember to sign the top of the Attending Physicians Statement).
      3. Return the all of the completed documents as soon as possible by mail,
         fax or e-mail to Marcia Burton.

                     S&C Electric Company
                     Attention: Marcia Burton
                     6601 N. Ridge Blvd.
                     Chicago, IL 60626-3997
                     Phone Number: (773) 338-1000 Ext.# 2535
                     Fax Number: (773) 381-4987
                     E-mail: marcia.burton@sandc.com


                                                                                S&C000299
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 127 of 295 PageID #:2374

January 21, 2015
Richard L. Rascher

Page 3 of 3



When Benefit Services receives your completed application, your application will be
submitted to Metlife for processing.

Upon completion of the review process, Metlife will inform you of the status of your
application. In the event you are approved for the LTD benefit, your benefit will be
retroactive to the date your Short-Term Disability Pay ended. In the event your
application is denied, you have the right to appeal.

Again, if you have any questions, please contact me at 773-338-1000, extension 2535.

Very truly yours,

S&C ELECTRIC COMPANY




Marcia Burton
Senior Benefit Services Administrator

MRS/Enclosures:      LTD Claim Form - Employee Statement
                     Attending Physician Statement




                                                                             S&C000300
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 128 of 295 PageID #:2375



           S&C ELECTRIC COMPANY
           Excellence Through Innovation




 September 10, 2014


 Richard Rascher
 605 S George St
 Mount Prospect, Illinois, United States, 60056


 RE: Approval of Medical Leave of Absence and Short Term Disability Salary Pay
 Provisions


 Dear Richard,


 Health Services has received the necessary medical documentation from Dr. John
 Park, MD. Based on the information received, we have approved your initial
 disability and medical leave of absence leave until Monday 10/6/14.


 Please have your provider complete the FMLA/Short Term Disability paperwork that
 was given to you in Health Services on 9/8/14. This paperwork should be completed
 and faxed back to Health Services confidential fax 773-338-6013 as soon as
 possible. The completed paperwork is required to substantiate your continued
  medical leave of absence and eligibility for Short Term Disability pay.


  Health Services utilizes National Medical Disability guidelines when determining
  disability durations. Medical treatment that goes beyond guidelines must be
  supported by objective clinical data submitted by your provider.


  It is the employee's responsibility to ensure that updated medical information is
  provided to Health Services in a timely manner. Failure to do so may result in the
  discontinuation of your authorized medical leave of ~bsence and could also result in
  a lapse in pay. Health Services will work directly with you when updated medical
  information is needed throughout your disability leave. In addition, it is also your
  responsibility to keep your supervisor informed on your anticipated return to work
  date throughout your absence. Please note that per HIPAA regulations, you are not
  required to share any personal health information with your supervisor.



                                                                                   S&C000332
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 129 of 295 PageID #:2376


 You may contact me in Health Services at 773-338-1000 extension 2082 should you
 have any questions or concerns.




 Sophia Quang, RN, MSN, COHN-S
 Health Services
 S&C Electric Company
 6601 North Ridge Blvd. Chicago IL, 60626-3997
 Telephone: (773) 381-2394     Fax: (773) 338-6013




                                                                           S&C000333
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 130 of 295 PageID #:2377


            S&C ELECTRIC COMPANY
            Excellence Through Innovation




 December 1, 2014


 Richard Rascher
 605 S George St
 Mount Prospect, Illinois, United States, 60056


 RE: Extension of Medical Leave of Absence


 Dear Richard,


 Health Services received the requested updated medical documentation from Dr. John Park,
  MD dated 11/26/14. Based on the information received, we have approved an extension of
 your medical leave of absence and Short Term Disability (STD) Pay or salary continuance
  until 3/3/15.


  If you are able to return to work before then, please have your provider complete the
  Release to Return to Work form. You must have a written release from your provider along
  with any restrictions that might be medically necessary. This information must be presented
  to Health Services prior to your return to work. Please note that in the event that an
  employee is not able to return to full duty, every attempt is made to provide work to
  accommodate an employee's restrictions. Health Services, Human Resources and
  Supervision will work together to find a temporary work assignment should this be
  necessary.


  Health Services utilizes National Medical Disability guidelines when determining disability
  durations. Medical treatment that goes beyond guidelines must be supported by objective
  clinical data submitted by your provider.


  It is the employee's responsibility to ensure that updated medical information is provided to
  Health Services in a timely manner. Failure to do so may result in the discontinuation of your
  authorized medical leave of absence and could also result in a lapse in pay. Health Services
  will work directly with you when updated medical information is needed throughout your
  disability leave. In addition, it is also your responsibility to keep your supervisor informed on
   your anticipated return to work date throughout your absence. Please note that per HlPM
   regulations, you are not required to share any personal health information with your

                                                                                           S&C000336
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 131 of 295 PageID #:2378


 supervisor.


 You may.contact me in Health Services at 773-338-1000 extension 2082 should you have
 any questions or concerns.


 Sincerely,




 Sophia Quang, RN, MSN, COHN-S
 Health Services
 S&C Electric Company
 6601 North Ridge Blvd. Chicago IL, 60626-3997
 Telephone: (773) 381-2394      Fax: (773) 338-6013




                                                                                  S&C000337
          Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 132 of 295 PageID #:2379


                                                                            Illinois Bone & joint Institute Rehabilitation Services


r-
                                                                            Des Plaines
      o      ILLINOIS
~            BONE & JOINT                                                   900 Rand Road
            INSTITUTE~                  Re-evaluation                       Suite 110
                                                                            Des Plaines, IL 60016
            Move better. live berrer.
                                                                            tel: 847-954-7646
                                                                            fax: 847-954-7648


Patient: Richard Rascher (MRN # P828861)                           Visit #10: 08/26/2015
                                                                   Evaluation Date: 07/27/
Gender: M
                                                                   2015
DOB: 06/01/1941                                                    Injury Date: n/a
                                                                   Onset Date: n/a

Supervising Provider: Ann Phelps PT, DPT, OCS
Therapist of Record: Ann Phelps PT, DPT, OCS                       Provider: Crystal Smuk PTA Account #: ACVMP
                                                                   Provider Email:
Referring Practitioner: MATTHEW jiMENEZ MD
                                                                   csmuk@ibji.com


 #Medical Diagnoses                                       ICD9       # Treating Diagnoses                                   ICD9
 1i"ii:ft:ei-careTor1ieiiTn9traumatic1'raci:uni!-·citt1ip v54.13     1) ··· 6ift:fculi:y in ·w"ilii<Tn9 ·                   fi9.7""
Reason For Referral
   Patient states that since beginning physical therapy he is better, relying more on the cane than on the walker.
   Patient reports walking short distance in the kitchen without an assistive device. Patient's main complaint is
   left lumbar spine /lower extremity pain that is worse in the morning and with prolonged sitting. Patient
   continues to have trouble sleeping due to pain. Patient hasn't return back to work.


    Functional limitations: standing for greater than 5 minutes, sitting for greater than 5 minutes, stairs, getting up
    from a chair, work related activities.

Medical History
  Prior & Existing Conditions: Cancer, Fractures
  Surgical History: Right Hip in February 2015
  Fall History: Patient has not been injured by a fall in the past year. Patient has not had two or more falls in the
  past year. Patient is not at risk for falls.
  Medications:
      Medications scanned into patient's file.

Measures
    The following measures were identified for the patient's Hip And Thigh condition:

                                                Initial
                Measure                                                 Current {08/26/2015)                          Target
                                             (07/27/2015)
     Patient Specific              Moderate activity      Moderate activity            No activity limitation (able
     Functional Scale {PSFS) limitation: PSFS score 7 low limitation: PSFS score 7 low to perform activity at pre-
     - most important              transfers              transfers                    injury level): PSFS score of
     activity                                                                          10
     Score on the Patient-
     Specific Functional Scale
     (PSFS) for the most
     important activity limitation
      Patient Specific              Moderate activity                 Moderate activity                     No activity limitation (able
      Functional Scale {PSFS) limitation: PSFS score 6                limitation: PSFS score 4-5            to perform activity at pre-
      - 2nd most important          walking                           walking                               injury /eve/): PSFS score of
      activity                                                                                              10
      Score on the Patient-
      Specific Functional Scale
      (PSFS) for the 2nd
      important activity limitation




                                                                                                                           S&C000342
                                                     08/28/2015 01:01 PM COT
          Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 133 of 295 PageID #:2380


                                                    Initial
                 Measure                                                 Current (08/26/2015)                  Target
                                                 (07/27/2015)
       Patient Specific              Severe activity limitation:       Severe activity limitation:   No activity limitation (able
       Functional Scale (PSFS) PSFS score 4 bending over               PSFS score 5 bending over     to perform activity at pre-
       - 3rd most important                                                                          injury level): PSFS score of
       activity                                                                                      10
       Score on the Patient-
       Specific Functional Scale
       (PSFS) for the 3rd
       important activity limitation
       Pain (at rest)                      Moderate pain: 5/10         No pain: 0/10                 No pain: 0/10
       Current level of pain
       Pain (at worst)              Severe pain: 8/10                  Severe pain: 8/10             No pain: 0/10
       Highest level of pain during
       the last 24 hours
       Walking short distances Low participation: Able to              Medium participation: Able    Full participation: Able to
       (capacity)                 walk (1 to 10) yards                 to walk (11 to 100) yards     walk > 500 yards
       Walking around rooms and
       through hallways for short
       distances
       Walking short distances             Severe problem: Can walk Moderate problem: Can            No problem: Able to walk>
       (symptoms)                          only (1 to 10) yards without walk (11 to 100) yards       500 yards without
       Walking short distances             symptoms                     without symptoms             symptoms
       without symptoms
       Stair Ascending                     Severe difficulty: Requires Severe difficulty: Requires   No difficulty: Can ascend
       Ascending stairs                    assistive devices or rails   assistive devices or rails   using a normal step over
                                           using a single step strategy using a single step strategy step strategy
       Stair Descending                    Severe difficulty: Requires Severe difficulty: Requires   No difficulty: Can descend
       Descending stairs                   assistive devices or rails   assistive devices or rails   using a normal step over
                                           using a single step strategy using a single step strategy step strategy
        Strength (hip abductors/ seated 4+/5 RL                         seated 4/5 R/L               Normal: 5!5 strength
        gluteus medius)
        Gluteus medius muscle test
        grade
        Strength (hip flexion)             seated 3+/5 RL               seated 4/5 R/L               Normal: 515 strength
        Psoas I iliacus muscle test
        grade
        Strength (knee                     seated 4/5 RL                seated 4+/5 R/L              Normal: 5/5 strength
        extension I quadriceps)
        Quadriceps femoris with
        manual muscle testing



   Additional Evaluative Findings
      Patient ambulated into the clinic with the use of a rolling walker with flexed posture and had a step to gait
      pattern with his right lower extremity.
   Assessment
      Patient has been seen in physical therapy for a total of 10 visits for lower extremity weakness and
      deconditioning due to recent surgeries. Patient demonstrates improved lower extremity endurance as he is
      able to walk >300 feet with a quad cane without becoming short of breath. Patient continues to displays
      balance deficits which will affect his ability to ambulate without an assistive device. Patient remains challenged
      with sit to stand transfers requiring bilateral upper extremity assistance due to a combination of lower
      extremity weakness and left sided low back and lower extremity pain. Patient would benefit from additional
      lower extremity gait and balance training with initiation of lower extremity strengthening to allow him to return
      prior level of function

        Prognosis: Good with continued compliance with physical therapy and his home exercise program.

        \ Functional Goal                                               Patient Progress
        ----------          --- .. -·- .




                                                                                                                     S&C000343
-:;cher. Richard -Visit Date: 08126115                     08/28/2015 01:01 PM COT                                                 Paae 2 of4
           Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 134 of 295 PageID #:2381



          Patient will be independent with home exercise                                                               I
          program to assist with improving strength and
                                                                   Ongoing.
          range of motion in the hip to assist with returning to
          prior level of function. 4-6 weeks

                                                                   Mr. Rascher has made moderate progress toward
          Patient will be able to ascend a 6 in step 10 times
                                                                   meeting this goal, as evidenced by being able to
          safely with minimal upper extremity support to
                                                                   ascend a 4" step with minimal upper extremity
          assist with stairs in his home. 4-6 weeks
                                                                   assistance.

          Patient will be able to walk 50 ft with a quad cane      Ongoing. Although patient is able to walk 50ft
          safely with good posture to assist with community        safely, he continues to have a forward flexed
          ambulation. 4-6 weeks                                    posture.

     Plan of Care: Hip and thigh

        Intervention Strategy
            Hip and Thigh
                Neuromuscular Reeducation, Therapeutic Activities, Therapeutic Exercise, Self-care I Home
                Management Tt-aining, E/ectricalStimulation- Unattended 97014, Hot/Cold Pack

         Recommendations
             Mr. Rascher will be seen for therapy as described at the following frequency and duration: 2 visits per
             week for 6 weeks will reassess as needed.
             Per payer requirements, please sign this Progress Report form, certifying this physical therapy plan of
             care and return the form to our office. Thank you.

            The patient was aCtively involved in the development of the Therapy Plan of Care and understands it
            and is in agreement with it.

     Treatment Provided Today

         The following interventions were performed for the patient's hip and thigh condition:
          Therapeutic Exercise (97:Z:ZO): 45 min
          Recumbent Bicycle- L 4 U/LE 10 min for gait retraining
          long arc quad- 3xl0 RL l.Sib
          sit to stand - 2x10 table 23.5" high UE required VC needed for standing straight for gait
          balance - NBOS 15 sec x 2 ea
          gait training - x350' with quad cane
          standing HR- 3x10
          standing marching - 2xl0 RL to assist with reciprocal movements when walking
          Hip Extension I Gluteus Maxim us Strengthening: Standing reverse leg raises- 2xl0 RL to assist with hip
          extension during ambulation
           Forward Step Ups- R/L 2xl0 on each 4" box
          Therapeutic Activities (97530): 0 min
          Neuromuscular Reeducation (97:Z:Z2): 6 min
          weight shifting on MT- x20 (anterior-posterior and right-left)
          modified tandem stance with c/s rotation - 30 seconds x2 R/L
          tandem stance - lx30sec
          Self-care 1 Home Management Training (97535}: 0 min
          Hot/Cold Pack (970:1.0): 15 min
          Cold pack applied to the involved region -to lumbar spine and left hip xl5 minutes after.
           Electrical Stimulation- Unattended 970:1.4 (910:1.4): 0 min
      Provider Interactions With Patient During Visit
          Verbal cueing on proper performance of the prescribed exercises.
      Treatment Time
          51 minutes direct contact (timed) with patient.
          66 minutes total treatment time.

      Therapist SignatyreCsl




                                                                                                                S&C000344
Rascher. Richard -Visit Date: 08126115                08/2812015 01:01 PM COT                                              Paae 3 of 4
           Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 135 of 295 PageID #:2382


      Electronically signed by Ann Phelps PT, DPT, OCS at 08/28/2015 01:01PM CDT




                                                                                   S&C000345
Rascher. Richard -Visit Date: 08/26115           08/28/2015 01:01 PM COT                   Paoe 4 of4
               Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 136 of 295 PageID #:2383




-----------------·-····----"-----------· ---·----·---------
__________{ft cf'~~ -·"-~ _ ~ _b.!:.--::: u//f.__ ~--~ __!_L_t_:j. d~-~ r~ '-f (I~ '~~
----------~ ~J>--e.a ·--~-fc~ c                     f:-Jrl ~~ /h.). c..~ (GY-.. ~~                                            .f   c~~ [v~· ~v1JYt,eJ
- - --~-J.              .d!t             ~ qLL'l •                   ~.t~'C/-- b:ca ,a-t> k vvl<::> --k-i-..,.__ ._/f-. v'-'\V"-
                                                                         1/-vJ      (7-..



...________ ~"'";.~ ___ !.['-t.:v/{rl.f, _lt~ci.~~ __ ·-Jv~tffti kv______11J:<-t!ip ~u-v'C4" (,v:-lM.---v.,...._J , /J...j. if- ~ •.,:·v~(
                6(              ~             /If .vh. ~~
-----·-· .,..; _ ft1 , ---~~-- v'S-:>:1- ----~--v"'
                                                                 .          .JL' rfi~
                                                                                   . __c:_-trf~':;;;;J_btt
                                                                                          . .         . r:~{ fi;..;f- ~ ~11.----------
            ~ ~vt. C~4?.N~ , {.t/O:A                                    lc ~ -C,..""tN~'f:ft}     '(   r/V'--            "l,v"1t ~ .- /).v~
                                                                                                                    j·) .J                      l o- G~ ( ( ~v'-
----------------- ····--·------------------··-------------------:-L                                                                           ~------'------

----~-------C~)_". -~ . . J.~----~---~--~/(M.(... ~~ -~- fN_ ~ d2 I '211~::_ _______
---------                    --~;j.p!) cf-ev~:~l!::if( !2"'-Jy( -~ l~ a:_-..d- ...~e cl~v--e.l~~(f-f-vV=- ~ u..,l ·--
                                                                                  (A/'-<f


______________:~1--'-'-ev.J-~~----~~:A ~--~~~~-~-' rv~-*,p c_110!lv-v...~~,__ lf-._...,( ,fv.v.b(~ c--.~~t~~ra_{rJ:!.tn<i ~vf ,/ ____
--------~-l "~- -~~1 1tr..:.Jfu~L~~ l~-~~~~.-:~ '~.'~1 ~\-t{~-;- ti&-~-~- v-v~AJ.                                                                          f*v·
                      ,. _; ( 2.- VA-0i:x:J +~---- .L_.~ '0~v-- v.ni-: b-ur_.,~¥- _tv'kvJ u'<~., c:.. . c.c..v<... ~-v c·---~~&fh.~
...... - ... ------- -----·-----. -· ---------'-----' . -::0:::-----------0-·-----------·--                                 ---·--·
_____ ~----~~L.. rl~-- ~-~cb.         _______________________
-·------------------------ ______________________________
                                                       ....




           ,v...e-P'!~ _ . ~ __!2!A-J.~.....:~:f-u:J-t. gv.'V'-~_f-bled--r_~_erU r ~~~ ~U f c.;...,.,..,f v._,;-,..,~ ..
                           (".No        tl'tf "~""d                                                             .
               - - · ----·--·--
           .f-E:       (_~y-- ~~--~c_qJJL., - - -
                       ~~ c ~ chv'-'1 f~_c:.Y-W-  _ _ _ _ _ _ _ _ _ _ __

            --------------·-----

  -------         A~ r. f}r; t-wM--                                   tt.t¥1      e U?t. f;v                         ;~~ f-:~ Mft-~4____
                                              1-t~~
----------------- --~-~l~-----------------------------
                                                                      #- . '                ~\-.tj~ /'-{~~




          ~!·-¢ /!h- c-Pee.o..-d' _fu t~v-t. tn-v ::~ ~.u ~ ~ ~~                                                                       rjy;;;!J(<--   ~~!Nc~
 ---------~~--~----~=B~·-------------------------
 _ _ _ _ _@ .1/J.; ~ ~ k c.bfc.. ~ lr-4.11.-v.. ~J.,A.,.f c.- a..~ ~ ~~ ck
                           -~                Ir;fofi.~        r..w-      ~ r:fab d-er-v""f~·
            ~ ~ oL.:. ~~ ~·c~ k ~ ~K- -fa frt/~ :pw:_-~-~
 ----------® A-;.. ~1- ~·---1~;),~ ,~}::c:t-t~u ~:!~-r.;~ ~~~~
                        IA.-rV'l..._ .£:,.    Pv...L!...   ·TNvLi:-    ~~   .e-   R:E.-:hlao.!MLE- f'fi-IC..iu:o             ~-a ~viE.
                                                                                                                                                        S&C000346
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 137 of 295 PageID #:2384




      S&C Long-Term
  Disability Insurance Plan
                                                 Applicable to S&C–U.S. Team Members Only




               Table of Contents
               S&C Long-Term Disability Insurance Plan—An Introduction.  .  .  .  .  . 1
               The Basics.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 2
               Payment Provisions .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 4
               Procedures for Filing a Claim .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 11
               Your ERISA Rights .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 13




This August 2014 edition of the S&C Long-Term Disability Insurance Plan booklet supersedes the August 2012 edition and
includes revisions effective January 1, 2014.


S&C Form 326 (8-14)
                                                                                                                                                                S&C000393
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 138 of 295 PageID #:2385




                                                                    S&C000394
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 139 of 295 PageID #:2386

S&C Long-Term Disability Insurance Plan—
An Introduction

                                  Long-term disability. We don’t like to think about it. Severe illnesses or
                                  injuries that keep us off the job for nine months, a year, five years, the rest
                                  of our lives . . . such disabilities happen only to “other” people.
                                  But just suppose you are stricken with a long-term disability. Could you
                                  meet the continuing expenses of day-to-day life if month after month you
                                  had no income?
                                  S&C Electric Company has thought about long-term disability. In fact,
                                  S&C was one of the first companies in the Chicago area to institute a
                                  comprehensive long-term disability insurance plan to provide team
                                  members● with an income during disability due to illness or injury.
                                  Coverage under the S&C Long-Term Disability Insurance Plan is free to
                                  you as an S&C team member and is provided under a contract with the
                                  designated long-term disability insurance carrier.▲
                                  Details of the S&C Long-Term Disability Insurance Plan are explained on
                                  the following pages. We urge you to read this Summary Plan Description
                                  carefully and bring any questions you may have to Benefit Services
                                  (S&C Extension 2535) in Human Resources at S&C Chicago.
                                  The S&C Long-Term Disability Insurance Plan stands ready to provide
                                  earnings protection . . . when you need it most.
                                  In the event of any discrepancies between this summary plan description
                                  and the Plan’s Group Contract the terms and conditions of the Group
                                  Contract will prevail.




● At S&C Electric Company, we believe the contribution of each team member is critical to the success of our company. In legal
terms we are an “employee-owned” company. However, we refer to each other as “team members” not “employees” because we
depend upon each other to achieve our vision. You will find we refer to ourselves as team members throughout this document
except in instances where the term “employee” is necessary.

▲ The designated long-term disability insurance company is the company selected by S&C Electric Company to provide the
benefits available under the S&C Long-Term Disability Insurance Plan to eligible S&C employees or their designated beneficiaries.
At the time of publication of this booklet, the designated insurance company is Metropolitan Life Insurance Company.




                                                                                   S&C Long-Term Disability Insurance Plan 1
                                                                                                       S&C000395
      Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 140 of 295 PageID #:2387

The Basics

                               The S&C Long-Term Disability Insurance Plan provides earnings protection,
                               at no cost to a team member during periods of illness or injury lasting longer
                               than 182 calendar days. (During the first 182 calendar days, known as the
                               “qualifying period,” earnings protection may be provided through other
                               components of the S&C employee benefits package.)

Definition of                  Under the S&C Long-Term Disability Insurance Plan, a team member is
“Disability”                   considered to be disabled if:
                               1.	During the first 24 months following the qualifying period, the team
                                  member is limited from performing the material and substantial duties of
                                  his or her occupation due to a non-occupational or occupational illness
                                  or injury and if the individual has a 20% or more loss in the monthly
                                  equivalent of their pay rate due to the same illness or injury.
                               2.	After the qualifying period plus the next 24-month period, the team
                                  member is unable to perform the duties of any gainful occupation for
                                  which he or she is reasonably fitted by education, training, or experience.
                               3.	The team member is under continuing medical supervision and treatment
                                  considered satisfactory by the designated insurance carrier. (The
                                  designated insurance carrier retains the right to require that a disabled
                                  participant submit to a physical examination by a physician of its choice.)

Eligibility                    Subject to the plan’s pre-existing condition exclusion explained on page 3,
                               an S&C team member is eligible for coverage under the S&C Long-Term
                               Disability Insurance Plan if he or she is assigned to one of the following S&C
                               classifications: full-time or part-time working 30 or more hours per week.
                               Co-op, interns, on-call employees, and dependents of team members are not
                               eligible.

Effective Date of              S&C Long-Term Disability Insurance Plan coverage becomes effective on
Coverage                       the day the team member begins work.




2   S&C Long-Term Disability Insurance Plan
                                                                                            S&C000396
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 141 of 295 PageID #:2388




Pre-Existing          Coverage for a pre-existing condition is excluded. A team member has a
Condition             pre-existing condition if he or she received medical treatment, consultation,
Exclusion             care, or services including diagnostic measures, or took prescribed drugs or
                      medicines in the 30 days just prior to the effective date of coverage; or had
                      symptoms for which an ordinarily prudent person would have consulted a
                      health care provider in the 30 days just prior to the effective date of
                      coverage; and if his or her disability begins in the first five days after the
                      effective date of coverage and results from, or is related to, the medical
                      condition or symptoms experienced during the 3 months prior to coverage.

Plan                  The administrator of the S&C Long-Term Disability Insurance Plan is
Administration        S&C Electric Company. All claims are initiated by Benefit Services in
                      Human Resources at S&C Chicago pursuant to claim instructions set forth
                      by the designated insurance carrier. Final decisions regarding claims are
                      made by the designated insurance carrier. The contract year and plan year
                      are both the calendar year.

No Contract of        This plan is not intended to be, and shall not be construed as constituting, a
Employment            contract of employment or other arrangement between any employee and
                      the company.




                                                              S&C Long-Term Disability Insurance Plan 3
                                                                               S&C000397
      Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 142 of 295 PageID #:2389

Payment Provisions

Payment Accrual                Payments under the S&C Long-Term Disability Insurance Plan accrue from
                               the 183rd day of disability. Checks are issued monthly by the designated
                               insurance carrier.

Maximum                        Once disability payments begin prior to age 60, these payments may
Payment Period                 con­tinue as long as a team member is disabled up to age 65. If a team
                               member’s dis­ability is not permanent and he or she recovers before age 65,
                               disability payments will be discontinued. If disability payments begin at
                               age 60 or older, the maximum payment period is based on the following
                               schedule:
                               Age at Time Disability Payments Begin                               Maximum Duration of Payments
                                          Under age 60. . . . . . . . . . . . . . . . . . . . . . . . . . .  To age 65
                                          Age 60 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 60 months
                               	 61. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48 months
                               	 62. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42 months
                               	 63. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36 months
                               	 64. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30 months
                               	 65. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24 months
                               	 66. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21 months
                               	 67. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18 months
                               	 68. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15 months
                               	  69 and over. . . . . . . . . . . . . . . . . . . . . . . . . . . 12 months


Disabilities with              There are several disabilities noted below that have lifetime maximum
a Limited                      and/or limited payment periods of up to 24 months (or the maximum
Payment Period                 period of payment, whichever comes first); they are:
                                  • Disability Due to Mental or Nervous Disorders or Diseases
                                    For disability due to a mental or nervous disorder or disease, disability
                                    benefits will be limited to a lifetime maximum of up to 24 months (or
                                    the maximum period of payment, whichever comes first).
                                     Mental or nervous disorder or disease means a medical condition
                                     which meets the diagnostic criteria set forth in the most recent edition
                                     of the Diagnostic and Statistical Manual of Mental Disorders as of the
                                     date of the team member’s disability. A condition may be classified as
                                     a mental or nervous disorder or disease regardless of its cause. This
                                     limitation does not apply to a disability resulting from schizophrenia,
                                     dementia, or organic brain disease.
                                  • Disability Due to Alcohol, Drug or Substance Abuse or
                                    Addiction
                                    For disability due to alcohol, drug or substance abuse or addiction,
                                    disability benefits are limited to one period of disability during a team
                                    member’s lifetime. During the period of disability, the team member is




4   S&C Long-Term Disability Insurance Plan
                                                                                                                S&C000398
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 143 of 295 PageID #:2390




                                         required to participate in an alcohol, drug or substance abuse or
                                         addiction recovery program recommended by a physician. Disability
                                         benefit payments will end at the earliest of the date the team member
                                         receives 24 months of disability benefit payments, the date he or she
                                         refuses to participate in the recovery program referred to above; or the
                                         date the team member completes such recovery program.
                                      • Disability due to Chronic Fatigue Syndrome and
                                        Related Conditions
                                        Disability benefits are limited to a lifetime maximum equal to the lesser
                                        of 24 months (or the Maximum Benefit Period, whichever comes first).
                                      • Disability Due to Neuromuscular, Musculoskeletal or
                                        Soft Tissue Disorder
                                        Disability benefits are limited to a lifetime maximum equal to the lesser
                                        of 24 months (or the Maximum Benefit Period, whichever comes first).
                                         Neuromuscular, musculoskeletal or soft tissue disorder means, but is
                                         not limited to, any disease or disorder of the spine or extremities and
                                         their surrounding soft tissue; including sprains and strains of joints
                                         and adjacent muscles, unless the disability has objective evidence of
                                         seropositive arthritis, spinal tumors, malignancy, or vascular malfor-
                                         mations, radiculopathies, myelopathies, traumatic spinal cord necrosis
                                         or myopathies.

Amount of                          Without having all the details relating to a particular individual’s case,
Payment                            this summary plan description cannot specify precisely how much money
                                   that person would receive per month if qualified for payments under the
                                   S&C Long-Term Disability Insurance Plan. However, the formula used to
                                   calculate the plan’s monthly payments (except in the case of employment
                                   during disability explained on pages 7 and 8) is as follows:
                                   The Basic Payment is based upon 66.67% of the team member’s monthly
                                   pay rate★. However, this payment will be reduced by the sum of the
                                   following other sources of income◆ as defined within the group contract,
                                   including but not limited to (1) payments from any other group disability
                                   or retirement plan (excluding the S&C 401(k) Retirement Savings and
                                   Employee Stock Ownership or other company provided stock plans),
                                   (2) disability or retirement payments from Social Security or any similar
                                   plan or act, (3) salary continuance, (4) payments from the Veterans


★ “Pay rate” is the team member’s base compensation plus shift premium, if applicable, when last actively at work. “Pay rate” does
not include overtime pay, travel or other field premiums such as engineering, procurement, construction (EPC) and after regular
hours (ARH), retroactive pay increases, referral bonuses, special payouts, KPI and AIP payments, seniority cash awards, perfect
attendance awards, patent awards, imputed income, or similar compensation.
◆ Only income which commences coincident with or subsequent to the inception of the disability will apply.



                                                                                   S&C Long-Term Disability Insurance Plan 5
                                                                                                        S&C000399
      Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 144 of 295 PageID #:2391




                               Administration, and (5) payments from any state disability program
                               including workers’ compensation.
                               Note: If a team member receives any such income in the form of a
                               single sum payment, he or she must, within 10 days after receipt of such
                               payment, give written proof satisfactory to the carrier of: the amount
                               of the single sum payment, the amount to be attributed to income
                               replacement, and the time period for which the payment applies. When
                               such proof is received, the carrier will adjust the amount of the disability
                               benefit. Lump sum payments attributable to income replacement are
                               converted to monthly amounts for the purposes of the 66.67% limit test.
                               If the sum total of the other eligible sources of income exceeds 66.67% of
                               the participant’s monthly pay rate, a minimum monthly benefit of $100 will
                               be paid as the Basic Payment.
                               In no event will payments under the plan be less than $100 per month and
                               effective March 1, 2014 the new maximum monthly benefit is no more than
                               $18,000 per month.

Benefit Payments               Long-term disability payments provided under the plan are considered
Under the Plan                 taxable income and are subject to federal tax and may be subject to state
Are Taxable                    taxes.

Social Security                Increases in Social Security payments occurring after completion of the
Payment Increases              182-day qualifying period and designation of the initial Social Security
                               award will not affect payments under the plan.

Social Security                When calculating the Disability Benefit, a family’s total Social Security
Payments for                   payments are considered—the team member’s Social Security disability
Dependents                     or retirement payment plus the related spouse’s and children’s payments.
                               Once a spouse’s or child’s payment is discontinued, however, the 66.67%
                               limit is subject to recalculation.

Social Security                If a team member is or may be eligible to receive Social Security disability
Payment                        or retirement payments, he or she must apply for those payments within
Application                    six months of the date of disability. Proof of application must be sent to the
                               carrier. When the amount of the payments is known or when the claim is
                               denied, a copy of the Social Security Award Certificate or denial letter must
                               be given to Benefit Services in Human Resources at S&C Chicago and the
                               designated insurance carrier as soon as possible.




6   S&C Long-Term Disability Insurance Plan
                                                                                            S&C000400
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 145 of 295 PageID #:2392




Rehabilitation                    If a team member participates in a rehabilitation program, the carrier will
Incentives                        increase the monthly benefit by an amount equal to 10% of the monthly
                                  benefit. This will be done before the monthly benefit is reduced by any
                                  other income (see Employment During Disability section).
                                  A rehabilitation program is a program approved by the carrier and S&C for
                                  the purpose of helping a team member return to work. It may include, but
                                  is not limited to participation in one or more of the following activities:
                                      • return to work on a modified basis with the goal of resuming full-time
                                        employment for which the team member is reasonably qualified by
                                        training, education, experience and past earnings;
                                      • on-site job analysis;
                                      • job modification/accommodation;
                                      • training to improve job-seeking skills;
                                      • vocational assessment and/or training;
                                      • short-term skills enhancement; or
                                      • restorative therapies to improve functional capacity to return to
                                        work.

Employment                        While disabled, a team member is encouraged to work, as his/her health
During Disability                 permits. If, during the first 24 months that a disabled team member
                                  receives payments under the S&C Long-Term Disability Insurance Plan,
                                  he/she becomes re-employed at S&C in any occupation or is employed
                                  elsewhere in an occupation that is considered appropriate by the
                                  designated insurance carrier, the team member’s monthly benefit will be
                                  adjusted as follows:
                                      • the monthly benefit will be increased by the Rehabilitation Incentive,
                                        if any; and
                                      • reduced by any income earned working while disabled. This
                                        includes, but is not limited to salary, commissions, overtime pay,
                                        bonus or other extra pay arrangements from any source.
                                  1.	During the first 12 months when a disabled team member is working, his
                                     or her disability payment will not be reduced as long as the team
                                     member’s earnings plus the gross (before tax) disability payment do not
                                     exceed 100% of his/her pay rate.★
                                  2.	Beyond 12 months of disability payments, when a disabled team member
                                     is working, the team member will receive disability payments based on

★ “Pay rate” is the team member’s base compensation plus shift premium, if applicable, when last actively at work. “Pay rate” does
not include overtime pay, travel or other field premiums such as engineering, procurement, construction (EPC) and after regular
hours (ARH), retroactive pay increases, referral bonuses, special payouts, KPI and AIP payments, seniority cash awards, perfect
attendance awards, patent awards, imputed income, or similar compensation.


                                                                                   S&C Long-Term Disability Insurance Plan 7
                                                                                                        S&C000401
      Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 146 of 295 PageID #:2393




                                  the percentage of income being lost due to disability. The percentage of
                                  loss is applied to the previous disability payment. For example, a 50% loss
                                  of income would mean the disabled person would receive 50% of the
                                  disability payment. This payment is in addition to the earnings from
                                  work.
                               3.	During the first 24 months of disability payments, if a team member’s
                                  earnings exceed 80% of former pay rate, the designated insurance carrier
                                  will no longer consider the individual disabled and payments will cease.
                                  Beyond 24 months of disability payments, if an individual’s earnings
                                  exceed 60% of former pay rate, the designated insurance carrier will no
                                  longer consider the team member dis­abled and payments will cease.
                               In no event will payments under the plan be less than $100 per month or
                               more than $18,000 per month.
                               If, at any time during disability, a disabled team member is engaged in any
                               occu­pation that is not considered appropriate by the designated insurance
                               carrier for rehabilitation, dis­ability payments will cease.
                               S&C Benefit Services is to be contacted as soon as possible in the
                               event an individual is released to return to modified work prior to
                               his or her separation from employment with S&C Electric Company.

Continuing                     Upon request from the designated insurance carrier, a recipient of payments
Proof of Disability            under the S&C Long-Term Disability Insurance Plan must, within
                               30 calendar days, provide continuing proof of disability.

Recurrent                      If a team member returns to full-duty work from a disability leave before
Disability                     the end of the 182-day qualifying period, and then becomes disabled again
                               due to the same or related sickness or accidental injury before working for
                               a period of 30 days, a new qualifying period will not be required. Those
                               disability days will be counted toward the original qualifying period. If a
                               team member returns to work for more than 30 days, and then becomes
                               disabled again, a new 182-day qualifying period will be required.
                               If a team member becomes disabled, and returns to work after the end of
                               the 182-day qualifying period, and becomes disabled again due to the same
                               or related sickness or accidental injury, the employee must fulfill the
                               qualifying period again (182 calendar days), unless the second period of
                               disability begins less than 6 months after the end of the first period of
                               disability. Under such circumstances, the recurrent disability is considered
                               to be a part of the original disability and payments during the second period




8   S&C Long-Term Disability Insurance Plan
                                                                                            S&C000402
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 147 of 295 PageID #:2394




                      of disability will be calculated using the same pay rate that was used when
                      calculations were made for the first period of disability. If a team member
                      returns to work for more than 6 months, and then becomes disabled again, a
                      new 182-day qualifying period will be required.

Discontinuation of    S&C Long-Term Disability Insurance Plan payments will discontinue in the
Payments              following instances:
                      1.	If, in the opinion of the designated insurance carrier, the team member
                         ceases to be disabled as defined by the plan.
                      2.	If, as required by the designated insurance carrier, the team member fails
                         to furnish proof of continuing disability.
                      3.	If, as required, the team member fails to submit to a medical examination
                         by a physician chosen by the designated insurance carrier.
                      4.	If, during the first 24 months of payments, the team member is able to
                         work in his or her regular occupation on a part-time basis, but chooses
                         not to.
                      5.	If the team member reaches the end of the maximum period of payment.
                      6.	If the team member’s disability earnings exceed the amount allowed
                         under the plan.
                      7.	If the team member dies.

Ineligible Causes     No payments will be made for disabilities resulting directly or indirectly
of Disability         from:
                      1.	War or any act of war
                      2.	Service in the armed forces of any country
                      3.	Any attempt at suicide or intentionally self-inflicted injury while sane or
                         insane
                      4.	Participation in a riot
                      5.	Engaging in a criminal act
                      6.	A pre-existing condition as defined by the plan.
                      NOTE: A team member is not eligible for payments for any period of
                      disability during which he or she is incarcerated.




                                                              S&C Long-Term Disability Insurance Plan 9
                                                                               S&C000403
      Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 148 of 295 PageID #:2395




Coverage During a              During a leave of absence for occupational or non-occupational illness or
Leave of Absence               injury, a team member’s S&C Long-Term Disability Insurance Plan coverage
or Layoff                      is continued at S&C’s expense for up to 12 months. During other kinds of
                               leaves and during a layoff, a team member’s coverage is discontinued.

Termination of                 If employment terminates, a team member’s S&C Long-Term Disability
Employment                     Insur­ance Plan coverage ceases immediately. However, if the individual is
                               dis­abled and is fulfilling the 182-calendar-day qualifying period at the time
                               of termination, payments under this plan may commence at the end of the
                               qualifying period and may continue as long as the individual remains
                               dis­abled up to the maximum payment period.
                               A team member who is absent from work for a period of twelve consecutive
                               months due to a disability will be separated from the active payroll. Prior to
                               separation from the active payroll, the team member will be contacted to
                               update the status of his or her disability and to determine if a reasonable
                               accommodation consideration is appropriate. Individuals are asked to
                               contact Benefit Services in Human Resources at S&C Chicago with any
                               questions regarding this plan or the treatment of other S&C benefits when
                               disabled.

Survivor Benefit               If an S&C team member is receiving or is eligible to receive monthly
                               benefits under the S&C Long-Term Disability Insurance Plan and if that
                               team member dies, the Plan will pay the additional monthly benefit
                               described in this section to the team member’s designated beneficiary(ies).
                                  • Benefit Amount
                                    The additional monthly benefit will be equal to 100% of the lesser of:
                                     • the monthly benefit the team member receives for the calendar
                                       month immediately preceding his/her death;
                                     • the monthly benefit due and payable in the month death occurs,
                                       if death occurs during the first month the monthly benefits are
                                       payable.
                                  • Benefit Payment
                                    The Plan will pay this additional benefit monthly for a period of
                                    3 months. Payments will begin one month after the date of the last
                                    monthly benefit payment before the participant’s death.




10   S&C Long-Term Disability Insurance Plan
                                                                                             S&C000404
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 149 of 295 PageID #:2396

Procedures for Filing a Claim

                      When a team member has been unable to work because of an illness or
                      injury for an extended period of time (normally 150 calendar days) and
                      it is reasonable to believe he or she will remain off work a minimum of
                      an additional 32-days (thereby fulfilling the 182-calendar-day qualifying
                      period), a claim for S&C Long Term Disability Insurance benefits should be
                      started. Benefit Services in Human Resources at S&C Chicago will provide
                      a Long-Term Disability Claim form along with instructions on how to
                      complete the form to the disabled team member.
                      The completed employee-portion and physician-portion of the
                      form must be returned to Benefit Services for transmittal to the
                      designated insurance carrier.
                      Failure to complete the forms in a timely manner will delay the processing
                      of the claim and may result in a delay of any available benefits under the
                      plan. A delay in payment of benefits under this plan for which the team
                      member is eligible will disrupt his or her income stream.
                      During application periods that extend beyond the 182-day qualifying
                      period, the team member will be placed on an unpaid occupational or non-
                      occupational leave for a period not to exceed 90 days. Failure to submit
                      application for long-term disability payments within this 90-day period
                      may result in the team member’s separation of employment.
                      The designated insurance carrier will require thorough and complete
                      medical information before payments are approved. To obtain such infor­
                      mation, if the claim forms do not contain sufficient data, the designated
                      insurance carrier may ask health care providers to release copies of the
                      individual’s medical records. (In applying for payments, the team member
                      authorizes release of such informa­tion on the “Claimant’s Authorization”
                      portion of the designated insurance carrier form.) The designated insurance
                      carrier may also ask the individual to undergo a physical exam­ination
                      conducted by a physician chosen by the designated insurance carrier. The
                      designated insurance carrier must also be shown that the person is under
                      the regular care of a doctor.

Time Limit for        A team member must submit a claim for benefits within the 90-calendar-
Submitting Claims     day period following the qualifying period. If it is not possible to give proof
                      within 90 calendar days, it must be given no later than one year after the
                      time proof would otherwise be required except in the absence of legal
                      capacity.
                      Legal action regarding a claim can be filed 60 calendar days after proof of
                      claim has been given and up to three years from the time proof of claim is
                      required, unless otherwise provided under federal law.



                                                             S&C Long-Term Disability Insurance Plan 11
                                                                               S&C000405
      Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 150 of 295 PageID #:2397




Appeal of                      If a claim is denied, the designated insurance carrier will send the individual
Denied Claim                   written notification of the reason(s) for the denial of the claim. The team
                               member may appeal the denial within 180 calendar days after receiving the
                               written notifi­cation. The team member should submit a written appeal,
                               requesting a review, and stating the reason(s) why he or she believes the
                               claim was improp­erly denied, to the designated insurance carrier. Within
                               45 calendar days after submitting an appeal, the individual will be notified in
                               writing of the appeal decision and the reason(s) for the decision. If special
                               circumstances require an extension of time for processing, the team
                               member will be notified of the reasons for the extension, and a decision
                               shall be made no later than 90 calendar days fol­lowing receipt of the request
                               for review.

Claim                          The designated insurance carrier has the right to recover overpayments
Overpayment                    due to:
                                  • Fraud
                                  • Any error the designated insurance carrier makes in processing a
                                    claim
                                  • A team member’s receipt of deductible sources of income.

Special Note                   It is a crime for any person to knowingly and with intent to injure, defraud,
of Caution                     or deceive the designated insurance carrier, or provide any information,
                               including filing a claim that contains any false, incomplete, or misleading
                               information. These actions, as well as submission of materially false
                               information, will result in denial of the claim and the individual is subject
                               to prosecution and punishment to the full extent under state and/or federal
                               law. The designated insurance carrier will pursue all appropriate legal
                               remedies in the event of insurance fraud.
                               Additionally, if the team member is still on the active payroll and is proven
                               to have knowingly provided false, incomplete, or misleading information to
                               the designated insurance carrier with the intent to access benefits for which
                               they are not entitled, the team member will be separated from employment
                               with S&C Electric Company.

Designated                     Effective January 1, 2013, the designated insurance carrier selected by
Insurance                      S&C Electric Company to administer benefits under the plan for eligible
Carrier                        employees and their designated beneficiaries is:
                                     Metropolitan Life Insurance Company
                                     200 Park Avenue
                                     New York, NY 10166
                                     1-800-300-4296
                               Group Contract No. 308286-1-G


12   S&C Long-Term Disability Insurance Plan
                                                                                             S&C000406
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 151 of 295 PageID #:2398

Your ERISA Rights

                      S&C has always administered its employee benefit plans prudently and
                      in the best interests of team members and dependents.

                      Printed below is a statement of your rights taken from Chapter 29, Code
                      of Federal Regulations, Part 2520.102-3(t)(2), U.S. Department of Labor.

                          “As a participant in the S&C Long-Term Disability Insurance Plan, you
                          are entitled to certain rights and protections under the Employee
                          Retirement Income Security Act of 1974 (ERISA). ERISA provides that
                          all Plan participants shall be entitled to:

Receive                   “Examine, without charge, in the S&C Benefit Services Office in
Information About         Human Resources at S&C Chicago, all documents governing the Plan,
Your Plan and             including insur­ance contracts and a copy of the latest annual report
Benefits                  (Form 5500 Series) filed by the Plan with the U.S. Department of Labor.
                          “Obtain, upon written request to the Director—Benefit Services,
                          copies of documents governing the operation of the Plan, including
                          insur­ance contracts and copies of the latest annual report (Form 5500
                          Series) and updated Summary Plan Description. S&C may make a
                          reasonable charge for the copies.
                          “Receive a summary of the Plan’s annual financial report. S&C is
                          required by law to furnish each participant with a copy of this Sum­
                          mary Annual Report.”

Prudent Actions by        “In addition to creating rights for Plan participants, ERISA imposes
Plan Fiduciaries          duties upon the people who are responsible for the operation of the
                          employee benefit plan. The people who operate your Plan, called
                          “fiduciaries” of the Plan, have a duty to do so prudently and in the
                          interest of you and other Plan participants and beneficiaries. No one,
                          including your employer or any other person, may fire you or other­
                          wise discriminate against you in any way to prevent you from
                          obtain­ing a welfare benefit or exercising your rights under ERISA.”




                                                                             S&C000407
      Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 152 of 295 PageID #:2399




Enforce Your                         “If your claim for a welfare benefit is denied or ignored, in whole or in
Rights                               part, you have a right to know why this was done, to obtain copies of
                                     documents relating to the decision without charge, and to appeal any
                                     denial, all within certain time schedules.
                                     “Under ERISA, there are steps you can take to enforce the above
                                     rights. For instance, if you request a copy of Plan documents or the
                                     latest annual report from the Plan and do not receive them within
                                     30 days, you may file suit in a Federal court. In such case, the court
                                     may require S&C to provide the materials and pay you up to $110 a day
                                     until you receive the materials, unless the materials were not sent
                                     because of reasons beyond the control of S&C.
                                     “If you have a claim for benefits which is denied or ignored, in whole or
                                     in part, you may file suit in a Federal court. In addition, if you dis­agree
                                     with the Plan’s decision or lack thereof concerning the qualified status
                                     of a domestic relations order or a medical child support order, you may
                                     file suit in a Federal court.
                                     “If it should happen that Plan fiduciaries misuse the Plan’s money, or if
                                     you are discriminated against for asserting your rights, you may seek
                                     assistance from the U.S. Department of Labor, or you may file suit in a
                                     Federal court. The court will decide who should pay court costs and
                                     legal fees. If you are successful, the court may order the person you
                                     have sued to pay these costs and fees. If you lose, the court may order
                                     you to pay these costs and fees, for example, if it finds your claim is
                                     frivolous.”

Assistance with                If you have any questions about this statement or about your rights under
Your Questions                 ERISA, or if you need assistance in obtaining documents from S&C, you
                               should contact the nearest Regional or District Office of the Employee
                               Benefits Security Administration (EBSA), U.S. Department of Labor, listed
                               in your telephone directory or visit the EBSA website at
                               www.dol.gov/ebsa. (Address and phone numbers of the Regional and
                               District EBSA offices are available thought the EBSA’s website.) You may
                               also obtain certain publications about your rights and responsibilities
                               under ERISA by calling the publications hot line of the Pension and
                               Welfare Benefits Administration.




14   S&C Long-Term Disability Insurance Plan
                                                                                                S&C000408
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 153 of 295 PageID #:2400




Additional            This Summary Plan Description has attempted to answer most of your
Information           questions about the S&C Long-Term Disability Insurance Plan. However,
                      if you have additional questions, you are urged to bring them to Benefit
                      Services in Human Resources at S&C Chicago.
                      The contents of this S&C Long-Term Disability Insurance Summary Plan
                      Description are intended to be as complete and correct as possible and
                      to explain in simple language the essential features of the plan. However,
                      this information does not constitute the Group Policy and is not a contract
                      of insurance. In the event of any conflict between this summary plan
                      description and Group Policy, the provisions of the group policy will
                      control.
                      S&C expects the S&C Long-Term Disability Insurance Plan to be
                      permanent, but since future conditions affecting S&C cannot be
                      anticipated or foreseen, S&C must necessarily and does hereby reserve
                      the right to modify, amend, or terminate this plan at any time at its sole
                      discretion. In the event of termi­nation of the plan, coverage thereunder
                      will cease immediately. Individuals whose disabilities commenced prior
                      to plan termination will be eligible to receive payment for such disability,
                      subject to the terms and conditions of the plan.
                      Should anyone have reason to file a lawsuit involving the S&C Long-
                      Term Disability Insurance Plan, legal process should be directed to the
                      Corporate Secretary, S&C Electric Company, 6601 North Ridge Boulevard,
                      Chicago, Illinois 60626-3997.




                      S&C Electric Company
                      6601 North Ridge Boulevard
                      Chicago, Illinois 60626-3997
                      Employer Identification Number: XX-XXXXXXX
                      S&C Long-Term Disability Insurance Plan: Plan Number 502




                                                            S&C Long-Term Disability Insurance Plan 15
                                                                               S&C000409
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 154 of 295 PageID #:2401




                                                                    S&C000410
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 155 of 295 PageID #:2402




                                                                    S&C000411
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 156 of 295 PageID #:2403




                                                                    S&C000412
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 157 of 295 PageID #:2404




                                                                    S&C000413
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 158 of 295 PageID #:2405




                                                                                    Printed in U.S.A




                                                                    S&C000414
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 159 of 295 PageID #:2406




                                                    S&c
       Short-Term Disability Pay
                                    Applicable to S&C—U.S. Employees Only




               Table of Contents
               S&C Short-Term Disability Pay—An Introduction                                               1
               The Basics                                                                                  2
               Payment Provisions                                                                          4
               S&C Short-Term Disability Pay Documentation Requirements                       .   .   .   .9
               Additional Help and Information                                                            11




This August 2012 edition of the S&C Short-Term Disability Pay booklet supersedes the January 2004 edition.



S&C Form 458 (8-12)
                                                                                                      S&C000415
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 160 of 295 PageID #:2407

S&C Short-Term Disability Pay—
An Introduction


                       The medical care costs of an injury or illness can be enormously
                       expensive. Fortunately for eligible employees, the major portion of those
                       expenses can be met through the S&C Health and Weilness Care Plan. But
                       the financial pressures become even greater when a non-occupational
                       injury or illness results in an employee being absent from work.
                       Continuing expenses must be met with no regular pay to meet them. The
                       purpose of S&C Short-Term Disability (STD) Pay is to provide income to
                       help bridge this financial gap.
                       Short-Term Disability Pay is not a leave policy, it is a company pay
                       practice for which eligible employees may qualify. S&C Electric Company
                       retains the right to amend, modify, or terminate this pay practice and the
                       associated provisions at any time.
                       This description should answer most of the questions you have about
                       S&C’s Short-Term Disability Pay practice. However, if you need additional
                       information, please contact Health Services (S&C Ext. 2391) in Human
                       Resources at S&C Chicago.




                                                                     S&C Short-Term Disability Pay   1
                                                                             S&C000416
    Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 161 of 295 PageID #:2408

The Basics

                             S&C Short-Term Disability Pay can provide financial protection should an
                             employee be off work for an extended period of time due to a non-
                             occupational injury or illness.

Eligibility                 An Hourly, Monthly, and Annual Pay Group employee is eligible for S&C
                            Short-Term Disability Pay if he or she is assigned to one of the following
                            S&C classifications: full-time or part-time working 30 or more hours per
                            week. Eligible employees may apply for Short-Term Disability Pay when
                            they are unable to work because of an injury or illness not covered by
                            Workers’ Compensation or a similar law. In addition, eligibility requires
                             that:
                                 • The employee and his or her physician provide sufficient medical
                                   information to support the inability to work that includes at a
                                   minimum, a diagnosis, prognosis, and treatment plan
                                 • The employee is under the continuing care of a physician
                                 • The employee is complying with recommended medical care
                                 • The employee’s medical care is considered appropriate and valid
                                   by S&C Health Services. NOTE: S&C Health Services utilizes the
                                   National Medical Disability Guidelines to establish optimal disability
                                   durations for absences due to injury or illness
                                 • The amount of time off is in compliance with the National Medical
                                   Disability Guidelines utilized by S&C Health Services.

Keeping                      Whenever an employee is off work, the employee’s supervisor must be
Supervision                  notified about the absence. Even though an employee is in contact with
In formed                    Health Services in Human Resources at S&C Chicago, that does not mean
                             the employee is relieved of the obligation to keep supervision informed
                             regarding the length of an absence and plans for returning to work.
                             Supervision can establish the frequency of such contracts.

Keeping Health               Supervision and the employee are to notify Health Services in Human
Services Informed            Resources at S&C Chicago of any medical-related absence of over five or
                             more work days. This notification should be provided as soon as possible.
                             1\’Iembers of the Health Services team will provide the appropriate forms to
                             the employee for completion by the employee and the employee’s physician.
                             If the employee is unable to contact Health Services, a member of the
                             employee’s immediate family may notify Health Services of the absence.




2   S&C Short-Term Dsabity Pay
                                                                                        S&C000417
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 162 of 295 PageID #:2409




Return to Work         After any non-occupational absence for injury or illness of
Release                over five days or more or after any outpatient or inpatient
                       surgery, a Return to Work Release providing sufficient medical
                       documentation and completed by the treating physician must be
                       personally returned to Health Services before an employee may
                       report to work. Health Services must agree that the employee is
                       fit to resume the essential functions of their job and may require
                       further medical clearance prior to releasing the employee to return
                       to work.
                       Non-Chicago-based employees are expected to work with S&C Health
                       Services in Chicago and their location contacts to ensure the proper release
                       is on ifie before returning to work.

Coordination with      Short-Term Disability Pay is not a leave policy, it is a company pay practice.
Company Leave          Time away from work due to a non-occupational illness or injury is
Policies               addressed under the company’s leave policies, including S&C Policy
                       Bulletin 101 titled “S&C’s Family Medical Leave Act (FMLA)—All Pay
                       Groups” and S&C Policy Bulletins 51 and 61 which address leaves of
                       absences for Hourly Pay Group and Monthly and Annual Pay Group
                       employees, respectively

Coordination of        Short-Term Disability Pay coordinates with other sources of disability
STD Pay with           income, such as state disability pay or Illness Days available to Hourly Pay
Other Sources of       Group employees.
Income
                       In the event that an overpayTnent of STD pay occurs, the employee is
                       responsible for reimbursing S&C the amount of any overpayment.
                       Overpayrnents of STD pay may also be recovered from the employee’s
                       regular pay.

No Contract of         This pay practice is not intended to be, and shall not be construed as
Employment             constituting, a contract of employment or other arrangement between any
                       employee and the company.




                                                                        S&C Snort-Term DsabiIity Pay   3
                                                                                S&C000418
    Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 163 of 295 PageID #:2410

Payment Provisions

When Pay Is                     Hourly Pay Group Employees: After Health Services receives sufficient
Issued                          medical documentation which includes, at a minimum, a diagnosis,
                                prognosis, and treatment plan and subject to the provisions described
                                under “Denial of S&C Short-Term Disability Pay,” on page 7, S&C
                                Short-Term Disability payments for Hourly Pay Group employees can
                                be made from the fourth scheduled working day of disability due to
                                non-occupational injury or illness. When a disability lasts more than
                                10 scheduled working days, S&C Short-Term Disability Pay can be
                                retroactively granted for the first three days of absence as well.

                                NOTE: Prior to the issuance of S&C Short-Term Disability Pay, the
                                employee must utilize any unused “Illness Days,” as described in Policy
                                Bulletin No. 51 titled “Excused Absences and Leaves of Absence—Hourly
                                Pay Group.”
                                In addition, because S&C Short-Term Disability Pay is intended to replace
                                lost pay, S&C Short-Term Disability Pay will not be granted for the same
                                days that holiday pay or pay for Holiday Shutdown Days is issued.
                                S&C Short-Term Disability Pay for Hourly Pay Group employees is
                                issued on Fridays through direct deposit and covers the eligible period of
                                disability from the previous Sunday through Saturday. Properly completed
                                forms submitted by Monday of the week following the week of absence
                                can be processed in time to provide a payment the week following
                                the absence. Forms submitted after that time will result in retroactive
                                payment.
                                Payments continue as long as an eligible disability persists, up to a
                                maximum of 26 weeks (182 calendar days) for each period of disability.
                                (See the S&C Long-Term Disability Insurance Plan booklet for details on
                                payments after 26 weeks.)
                                Monthly and Annual Pay Group Employees: Subject to the restrictions
                                described under “Denial of S&C Short-Term Disability Pay,” a Monthly or
                                Annual Pay Group employee’s base salary continues automatically for a
                                continuous absence of one month or less due to a non-occupational injury
                                or illness. As noted previously, any medical-related absence of over five
                                days or more is to be reported to Health Services as soon as possible.
                                S&C Short-Term Disability Pay for Monthly and Annual Pay Group
                                employees, is referred to as “salary continuance.” If a Monthly or Annual
                                Pay Group employee is absent due to such an injury or illness for more
                                than one month (30 days), salary continues only after receipt by Health
                                Services in Human Resources at S&C Chicago of sufficient medical
                                documentation.




4   S&O Short-Term Disability Pay
                                                                                         S&C000419
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 164 of 295 PageID #:2411




                       Salary continuance payments for Monthly Pay Group employees of either
                       100% or 60% of pay are issued semimonthly as long as an eligible disability
                       persists, up to a maximum of six months for each period of disability.
                       (See the chart on page 6 for the Monthly Pay Group Short-Term Disability
                       payment schedule.)

                       For Annual Pay Group employees, monthly salary continuance payments,
                       equal to 100% of the employee’s annual base salary divided by 12, are issued
                       as long as an eligible disability persists, up to a maximum of six months for
                       each period of disability.

Continuing Period      If one period of disability is followed by a second period of disability for the
of Disability          same illness or injury and occurs within 30 working days or less after the
                       employee was able to return to work, then the second period of disability is
                       considered to be a continuation of the first period of disability. Disabilities
                       due to different causes are considered different periods of disability even if
                       30 working days or less separate the two periods of disability. Disabilities
                       due to the same cause but separated by more than 30 consecutive working
                       days of a return to work are considered separate periods of disability. When
                       an employee returns to work while still experiencing the need for time away
                       from work for covered continued treatments, Health Services will monitor
                       these intermittent or reduced scheduled absences.

Sufficient            S&C Form 758, S&C Electric Certification of Health Care Provider for
Medical               Employee’s Own Serious Health Condition FMLA (Family Medical Leave
Documentation         Act) andlor STD (Short-Term Disability Pay) is available in S&C Health
                      Services and may be used to meet the documentation requirements
                      for STD consideration. This form, when completed correctly, provides
                      sufficient medical information for the review of STD pay and also provides
                      information to support the application of specific provisions under the
                      company’s medical-related leave policies. Employees are encouraged to
                      ask their treating physician to complete the S&C form whenever possible.
                      When sufficient medical documentation is provided in a format other
                      than the S&C Form 758 and is accepted by Health Services, the provided
                      documentation will also be accepted for the initiation of the relevant
                      leave provisions under the Company’s applicable leave policies (i.e.
                      Policy Bulletin 101 titled “S&C Family Medical Leave Act (FMLA)—AII
                      Pay Groups” and S&C Policy Bulletins 51 and 61, which address leaves of
                      absences for Hourly Pay Group Employees and Monthly and Annual Pay
                      Group Employees respectively.)




                                                                        S&C ShortTerrn Dsaby Pay     5
                                                                                S&C000420
    Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 165 of 295 PageID #:2412




Calculation of                     Hourly Pay Group Employees: S&C Short-Term Disability Pay for Hourly
S&C Short-Term                     Pay Group employees is equal to 60 percent of the employee’s pay rateA
Disability Pay                     at the time of disability less the normal deductions. Payments are typically
                                   calculated for full days and/or full weeks of absence. Employees released
                                   for work for four hours a day or less are paid at short-term disability rates
                                   for the remaining hours in their standard work schedule. A partial payment
                                   is also made if an employee uses remaining illness hours and a partial day
                                   of pay results. In that situation, S&C Short-Term Disability Pay will be
                                   issued based on the remaining hours.
                                   Monthly Pay Group Employees: The salary continuation schedule for
                                   Monthly Pay Group employees is:

                                         Employee’s Length of                     Months of Salary Continuation
                                          Continuous Service                   100% of Pay Rate            60% of Pay Rate
                                   Less than 2 years                                      1                          5
                                   2 years, but less than 5 years                         2                          4
                                   5 years, but less than 10 years                        3                          3
                                   10 years, but less than 15 years                       5                          1
                                   15 years and over                                      6                          0

                                   Annual Pay Group Employees: Annual Pay Group employees are eligible
                                   for up to six months of salary continuation at 100% of their pay rate.

California                         State of California employees absent for more than seven calendar days
Employees                          are expected to apply for California state disability benefits. Proof of state
                                   disability payments are to be provided to Payroll at S&C Chicago so that
                                   any additional amount due the employee to meet the short-term disability
                                   pay level can be paid.
                                   In the event S&C Short-Term Disability Pay has been provided for days
                                   covered under state disability benefits, the employee is responsible for
                                   reimbursing S&C the amount of any overpayments.




A “Pay rate” is the employee’s base compensation plus shift premium, if applicable, when last actively at work. “Pay rate” does not
include overtime pay, travel or other field premiums, retroactive pay increases, referral bonuses, special payouts, Seniority Cash
Awards, Perfect Attendance Awards, patent awards, imputed income, or similar compensation.



6   S&C Short-Term Disability Pay
                                                                                                             S&C000421
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 166 of 295 PageID #:2413




Denial of             S&C Short-Term Disability Pay will not be granted iJ
S&C Short-Term        1. The employee is not in one of the eligible classifications, either a full-time
Disability Pay           employee or a part-time employee who works 30 or more hours per week
                      2. The proper medical documentation and S&C forms are not provided to
                         Health Services
                      3. The employee is not under the continuing care of a physician
                      4. The employee is not complying with recommended medical care
                      5. The employee’s medical care is not considered appropriate and valid by
                         S&C Health Services
                      6. The amount of time off exceeds what S&C Health Services considers to
                         be reasonable based on the National Medical Disability Guidelines
                      7. The employee does not report to work when work within the employee’s
                         medical restrictions is available
                      8. The employee is receiving Total Temporary Disability payments under
                         Workers’ Compensation.
                      S&C Short-Term Disability Pay will not be granted to Hourly Pay Group
                      employees for the same days that holiday pay or pay for Holiday Shutdown
                      Days is issued.
                      If a Monthly Pay Group or Annual Pay Group employee is eligible for salary
                      continuation then holiday pay and pay for Holiday Shutdown Days (at 100%
                      or 60%) are considered to be included in that pay.

Pregnancy and        ‘Tame off due to pregnancy qualifies for S&C Short-Term Disability Pay only
S&C Short-Term       when a physician considers the employee physically disabled, that is,
Disability Pay       unable to work. In other words, pregnancy itself is not reason to qualify for
                     Short-Term Disability Pay; the condition must be “disabling” before
                     payments can begin.

Vacation Pay and     When an employee is off work and is receiving S&C Short-Term Disability
S&C Short-Term       Pay, the employee may also request pay for any unused vacation. This
Disability Pay       option may be particularly helpful when an employee wants to minimize the
                     time away from work or wants to make up for some portion of “lost” pay
                     during the absence. Employees should contact their supervisors to request
                     vacation pay in addition to S&C Short-Term Disability Pay.




                                                                       S&C Shot-Ierm Disabilty Pay   7
                                                                                 S&C000422
      Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 167 of 295 PageID #:2414




    S&C Short-Term                  During a layoff, S&C Short-Term Disability Pay eligibility would cease.
    Disability Pay                  Upon an employee’s return to work following a layoff, S&C Short-Term
    and Layoffs                     Disability Pay eligibility would be reinstated as of the day of return to
    and Leaves of                   work. Should a disability have commenced during the layoff, S&C Short-
    Absence                         Term Disability Pay may, if the disability persists, conunences on the first
                                    day after expiration of the layoff.
                                During a leave of absence for reasons other than non-occupational injury or
                                illness, S&C Short-Term Disability Pay coverage would cease. Should a
                                disability coinmence during the leave, S&C Short-Term Disability Pay may,
                                if the disability persists, commence on the first day after expiration of
                                the leave.

    S&C Short-Term              Upon termination of employment, S&C Short-Term Disability Pay
    Disability Pay and          eligibility ends. However, if an employee is receiving S&C Short-Term
    Termination of              Disability Pay at the time of termination, payments for time off due to that
    Employment                  specific disabling condition can continue as long as sufficient medical
                                documentation is provided supporting a continued period of disability, but
                                not longer than 26 weeks (6 months) from the onset of the disability. Proof
                                of continued disability is required through regular submission to Health
                                Services of sufficient medical documentation.




8     S&C Short-Term DsabHity Pay
                                                                                               S&C000423
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 168 of 295 PageID #:2415

S&C Short-Term Disability Pay
Documentation Requirements

Required               Hourly Pay Group Employees: As emphasized earlier, to receive S&C
Supporting             Short-Term Disability Pay, an Hourly Pay Group employee is required to
Documentation          submit sufficient medical documentation. The appropriate information
                       must be provided by the employee and the attending physician. The
                       S&C forms for this purpose are available from Health Services in Human
                       Resources at S&C Chicago and may be obtathed in person or by mail. The
                       sooner sufficient medical documentation is completed and returned to
                       Health Services, the sooner S&C Short-Term Disability Pay can begin.
                      Monthly and Annual Pay Group Employees: Monthly and Annual
                      Pay Group employees are also required to submit sufficient medical
                      documentation for any absences of over five or more days. For a
                      continuous absence of one month or less due to non-occupational injury
                      or illness, a Monthly or Annual Pay Group employee’s salary (based on pay
                      rate) continues automatically while paperwork is being processed.
                      In the event sufficient medical documentation is not received within the
                      first 30 days of an absence, pay will cease until paperwork is provided.
                      NOTE: S&C Form 758, S&C Electric Certification of Health Care Provider
                      for Employee’s Own Serious Health Condition FMLA (Family \ledical
                      Leave Act) and/or STD (Short-Term Disability Pay) is available in S&C
                      Health Services and may be used to meet the documentation requirements
                      for STD consideration. This form, when completed correctly, provides
                      sufficient medical information for the review of STD pay and also provides
                      information to support the application of specific provisions under the
                      company’s medical-related leave policies. Employees are encouraged to
                      ask their treating physician to complete the S&C form whenever possible.
                      When sufficient medical documentation is provided in a format other than
                      the S&C Form 7.58 and is accepted by Health Services, the provided
                      documentation will also be accepted for the initiation of the relevant leave
                      provisions under the Company’s applicable leave policies (i.e. Policy
                      Bulletin 101, titled “S&C Family Medical Leave Act [FMLAI—A1l Pay
                      Groups” and S&C Policy Bulletins 51 and 61, which address leaves of
                      absences for Hourly Pay Group Employees and Monthly and Annual Pay
                      Group Employees respectively.)

Prolonged             For a prolonged absence, or when a period of absence is extended due to
Absences              medical reasons, the employee will be required to submit updated
or Medical            supporting documentation to Health Services in Human Resources at
Extensions            S&C Chicago certifying to the continued disability as requested by
                      S&C Health Services.



                                                                      S&C Short-Term DsabHity Pay    9
                                                                              S&C000424
    Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 169 of 295 PageID #:2416




Leave of Absence            A member of the staff in Health Services will generate the “Medical-Related
Notification                Leave of Absence Notification” for medical-related absences coordinated
                            through Health Services.

Return from                 Upon return from a leave of absence due to non-occupational injury or
Medical Absence             illness of over five days or more or after an outpatient or inpatient surger
                            the attending physician must provide sufficient medical documentation
                            to support a “Return to Work Release.” The employee is responsible for
                            providing a complete “Return to Work Release” to Health Services in
                            Human Resources at S&C Chicago.
                            Health Services will review all “Return to Work Release” information and
                            determine if the resumption of normal work duties is appropriate or if a
                            reasonable accommodation is required.
                            A member of the staff in Health Services will generate the “Return from
                            Leave of Absence Notification” for medical-related absences coordinated
                            through Health Services.

Appeal of                  If a request for Short-Term Disability Pay is denied, Health Services
Denied Claim               in Human Resources at S&C Chicago will notify the employee of the
                           reason(s) for the denial of the claim. The employee may appeal the denial
                           within 15 calendar days after receiving notification. The employee should
                           submit a written appeal, requesting a review, and stating the reason(s)
                           why the employee believes the request was improperly denied, to the
                           Director—Benefit Services at S&C Chicago, who will review the appeal.
                           Within 45 calendar days after submitting an appeal, the employee will be
                           notified of the appeal decision and the reason(s) for the decision.
                           If special circumstances require an extension of time for processing, the
                           employee will be notified of the reason(s) for the extension, and a decision
                           shall be made no later than 90 calendar days following receipt of the
                           request for review.
                           The Director—Benefit Services has the discretionaty authority to interpret
                           and administer the provisions of the pay practice and to make factual
                           determinations as to whether any individual is eligible to receive pay
                           under this pay practice.




O   S&C Sbor-Ter Dsab:y   Day


                                                                                     S&C000425
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 170 of 295 PageID #:2417

Additional Help and Information

                      Health Services’ aim is to provide information, services, and referrals to
                      support a healthy and productive workforce. When an individual
                      experiences an extended absence due to a non-occupational illness or
                      injury, Health Services’ goal is to partner with that individual, in conjunction
                      with their health care providers, to ensure a speedy recovery and a safe
                      return to work. Even when there may be medical restrictions, Health
                      Services can often arrange a transitional or part-time assignment for a
                      medically restricted employee until they are back “up to 100%.”

                      Please feel free to contact Health Services (S&C Ext. 2391) in Human
                      Resources at S&C Chicago should you have any medical-related questions
                      about your injury or illness, or should you need help with finding a
                      physician.




                      Important Phone Number:
                      S&C Health Services—Chicago 773-338-1000 Ext. 2391



                      S&C Electric Company
                      6601 N. Ridge Boulevard
                      Chicago, Illinois 60626-3997




                                                                      S&C Short-Term DsabiIity Pay   11
                                                                                S&C000426
                                                                        _____
                                                                               _____
                                                                                        _




      Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 171 of 295 PageID #:2418
                                          RETIREMENT CHECKLIST
Date of DiscussionlMeeting:          QQ414 (




Verify Benefit Coveraqe’s

  LJ-Mdical Coverage
           oYES
           oNO
           o   Coverage Level      - El   Employee   El Emp     +   1     El   Family
  EhAental Coverage
        oES
        oNO
        o      Coverage Level     - El    Employee   El   Emp   +   1    El    Family
     Vision Coverage
        o      YES
        oNO
        o      Coverage Level     - El    Employee   ElEmp+1             El    Family
   iiIibIe for Health Plan Coverage Continuation
        o      YES   -   Provide Early Retiree Continuation Coverage Form
                         Retiree Coverage Continuation Form Returned
       o       NOT Eligible
       -içFjZ Over 65, need to go to Medicare
 i’Medicare Eligible          —
      >< YES         —   Complete Provide Proof of Medical Coverage document
       o       NO                                                              prviXid        4ejy
  VCOBRA — provide information & election form
                                                                                4-t id2o
     o Yes
       o       No
       o       Employee                     Spouse! Dependent

                                                                                            S&C000503
                                                             _____________________
                                                         ______    ____
                                                                          ____
                                                                               ____
                                                                                     ____
                                                                                           __




         Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 172 of 295 PageID #:2419
                                                RETIREMENT CHECKLIST


    EL..—Tinsit Benefit Participant
               o    YES       Terminating employees may submit a request for a transit check prior to
                                                                                                      their
                          -




                              termination date, up to the maximum monthly amount of $230. Otherwise
                                                                                                       the funds will
                              be forfeited.


    b    YMCA Membership              -




               oYES
               \NO

    irify Effective Date of Retirement

               o               g-ag-aos
        1Day Worked
               o

    iiupervisor Name                                      Drn PrJ
               o    Notification sent to Supervisor
                                                                /Vo-/ 3 aJ?-, IWO -k            iF1&’   /
        Cake & Coffee (55 and 3yrs. serviceE                                                 ew
          o YES
            oNO
    u   Luncheon (55 and 3yrs. service)                    DATE
          oYES
           oNO
L       Company Store Items               —   up to $100 in merchandise
i       Charitable Donation $100 Provide Donation election
                                     -           -
                                                           form
          o Misericordia Heart of Mercy
          o United Way
           o       Community Health Charities

        Picture for Volts & Jolts
           o       Employee needs to schedule a date & time with Linda Lee
                                                                           to have photo taken.
o       Provide Linda Lee with retirement date for Calendar
                                                            of Events
o       Retirement Blue Binder I Proclamation Statement
           o Contact Supervisor
           o       Send Supervisor sample invitation.

                                                                                                S&C000504
         Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 173 of 295 PageID #:2420
                                       RETIREMENT CHECKLIST


            Mailing                      V..   V




           ES


            o Yes   —   Electronic Version
                   D E-Mail Address information_______

   V    Quarter Century Club Member
          YES
            oNO

   E Gary Tagtmeier        —   Financial Services                        V




            o   Inform Employee that they can neet with Gary Tagtmeier for 1 hr.   session   for   up   to   1
                year from Retirement Date for Financial Advice.  V




                Provide them with Gary Tagtmeier’s contact information.
                                                                     V




        Create Retiree Index Card for File              VV




        Update Enterprise with RetirementlTermination Dates


                                                                                   ,



401k! KSOP DOCUMENTS

   ci   401 k Former Participant Letter
   ci   Special Tax Notice
   ci   Vanguard Statement
   ci Vanguard Loan

           o YES    -    rovide .fWir
   ci   Vanguard ESOP Distribution Form
   ci   Vanguard Non-ESOP Distribution Form
   ci   Vanguard Direct Rollover Authorization


Why are you Retiring now and what are your plans for Retirement?
  rovide Retiring Team Member information Form               —




   1J Send form to Jane Seiberling for V&J




                                                                                    S&C000505
  S&C000506
                                                                       )
                                  pqwvdr_?i2hbTh
                              jq QU
  —>o’ 1?Q             J                      1,v
Avr &‘/Qd              J7)Q                                   NPY
                                                 /WuM1vLpL            GL7
             -
                         124F’?        pw                           Lj?72
pwd      /2:01 ?A                                        9U
                                                Qf         pj’      wiH
                              57?f    r     9t4 w?2-                           -
                                                            ITO LIZ?W pa
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 174 of 295 PageID #:2421
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 175 of 295 PageID #:2422




         S&C Long-Term
     Disability Insurance Plan
                                   Applicable to S&C—U.S. Employees Only




                          Printed copies are available from Benefit Services.
                          Click here to request a paper copy.




               Table of Contents
               S&C Long-Term Disability Insurance Plan—Au Introduction                            1
               The Basics                                                                         2
               Payment Provisions                                                                 4
               Procedures for Filing a Claim                                                      9
               Your ERISA Rights                                                                 11




This August 2012 edition of the S&C Long-Term Disability Insurance Plan booklet supersedes the January 2004 edition and
includes revisions effective January 1, 2011.


S&C Form 326 (8-12)


                                                                                                  S&C000630
            S&C Long-Term Disability Insurance Plan—
            An Introduction


                                               Luitg—leiiii disability. We (loot like to tlnnl< 11)1)01,1 Severe illnesses or
                                               Ifiuries dial loll) OS oft lie’ joli br rime flout us, a gent, live years, thc resi.
                                               ol iiiuu lives     such ilIsal)mlmties happen only In “oilier’’ people.

                                               Butjust suppose jii’ii toe stricken with a long—terni tlisahility. Could you
                                               fleet, (lie eoultiuttnutg epense of day—Lu—day till’ i month after niontli you
                                               hind to inleoune?

                                               S&C Ileetrw Comiili;ov (((is tliotugltt (hunt lonig—termrt dmsahihii.y. In lad
                                               S&(t WitS ((lii (II liii) first (-oumipanueS in lie Cltii-tigu (reti to institute a
                                               eoniprelleutsive lomig—terumi ilisaliilmi.y itlsturani-c [(11111 to provi hi’ emmiplnyees
                                               with an imn-omiie hiring hisaliility due to illness or utytury. S&(’s lung—Orni
                                               ihisaliility Pat/IlieIit_S ire iniomig liii’ 1110sf aIlerons amivwhiire.

                                               (overage under the S&( Long—Ternrt I )isaliility Insurance P11111 is                  free

                                                0  you miii S&(’ emiiployee aitd is provi led under a contract wit Ii time
                                               ilesiiimtated lomig—{i’rmri thisabilitv ittsrirutlee (‘iii l.A

                                               Details of the S&(’ Long—i’ernr Dtsaliility lnsrirariee I’larr are explained (ill
                                               liii” following pages. We irgi’ you to read his Siintiniiary Plan l)esc’riiitioii
                                               etirebtlly timid bring aniy (Iruestiotis yotn aviv have to Benefit Services
                                                5CC lxt,em ision 2Clii) mi I hiutnani Resoin’ces It S&l.t (lltieago.

                                               Tite S&C Lonmg—’l’errii l)isaltilit,y Inisuiratice l’htuti sttittds ready to provide
                                               earmtintgs hirotectiori  ...v’hiett yotn itind .111(1st.

                                               In the event of any ihisi-repaitemes hietweeti (los summary plant (leseriptioni
                                                nut the Pltni’s Cu (CIII Conttraet, the termtts atiih eotuihmt   outs of   t,lte (   rorup
                                               (tonitract will irevuL




            A The designated long-term disability insurance company is the company selected by S&C Electric Company to provide the ben
            efits available under the SEC Lang-Term Disability Insurance Plan to eligible SEC employees or their designated beneficiaries. At
            the time at pablication of this booklet, the designated insurance company is The Prodentral Insurance Company at America.




                                                                                               SEC Lnng-Tcrm Dinubilily Insurance Plan
                                                                                                                                                Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 176 of 295 PageID #:2423




S&C000631
            The Basics

                                           The S&(’ Lorig—Tenu 1)i ihilil lnsilrari(’e l’1ui prOvilil’s earruhigs prole(’lio!I                      Ineligibility       An    enitliovee is ineligible i’oi’ S&(’ Louig—Tem’iii h)isabililv ltisuraill’I’ Pi;ui
                                           for 1111 eniployee iiuririg periods oi illnesS or ihlU’y lasting longer lliaii                           for Employee        (‘overage ii iue or sill’ is lot (‘ilissiad a a ilill—iinlle S&(’ eniployee or a
                                           182 ‘    lendar days. (l)uring fle list 182 ealendar days, known as tin “qoali—                          Coverage            hlarl,—l lain eniphoyee who won’ks dOor inure hlnin’s per week.
                                           lying period. earnings pi’i(l(’CtiOhi i.s piOlided Ilirougli 0111(1               (‘uhiipohiehils   ol
                                           11w S&(’ Fiiiployee Benefits Package.                                                                    Pre-existing        Coverage in’ apre—exisoligcuildllioii is excluded. An euiiplovee has a
                                                                                                                                                    Condition           pre—existing(’ondiiioni if tile eiiiphoyee received medical lreliliuieil(, (‘oiIsllt—
            Definition of                  I rider (lie S&(’ 1_Anig—feriii l)isaliililv Iiisur;iriee Plan. an eiiipluvee is                         Exclusion            noon. (‘lIre, (IrserVices iieludaig (li;lgu(I(stie imlelLsures, or look ineseri led
            “Disability”                   (‘oiisidered to   he (lisaf lied ii:                                                                                         ilnigs 01 iu(eiii(’i ies iii 11(1’ il) liliVsjlisl prior to lile elle(’l ne (11(11’ (11 (‘overage:
                                           1. l)uring lie firsl 21 iiioiillis lollowiiig I lie iiiiiIiiyiiig period, the eiiij)Ioyee                                    or Ihie eniiplovee hail syiiillti(tiis or whIch an ordiniarilv prudenl. person
                                              is hiiiiled Iront perioniiiiig l,lie iiialerill (11(1 siihstaiiti ii (lutheS 01 Ins or                                    would hoive consulted     a liellitli (‘lire tiriivuder iii the3o lays lust p0(111.0 the
                                              her (a’eupatioii (hue toa l1on—0l’ein(aIiuilaI or oceupatioiial illness or                                                elective (11111 ((I coverage; (ill iii till’ enuiphoyee’s Ihsabihily heginis il tile lust

                                              iijury nod if Ilie eiiiplovee has i20% or niore loss iii               (lie iiiuiitlily                                   five   (lays af ter liii’   efiective   hale Id coverage and results lroiii, or is i’elliled
                                              eqiuvalenit (If   llienr pay tale (hue lO lii saiiie illness or injury.                                                   10, Ihe uiiedncal i’oniiil ion     ((   s0iiptuliis experienced ilinni(g lie 1 aloof 1w
                                                                                                                                                                        1111(11   to coverage.
                                           2. Alter tile qualil3’inig period pills be next 24—month period, tile eiiiployee
                                              is unable to perioriii till’ duties oh ooj gainful ((e(’lipalioni for which the
                                                                                                                                                    No Employee         The’ 5&C Long—Terra Disability hnisuii’ll.nlc’e Plan is nion—coillri iutun’y h((n’
                                              eniphoyee is n’ea_soiuihly fitted by edtiestiuii, training, or experience.
                                                                                                                                                    Cost for Coverage   employees. Nothing is deuhincled fn’onll i’mmipioyee paychecks to (‘over Ihe (‘osl,
                                           3. The eillployee is nuder continuih(g iuiedieil superVision atid lreatnieiit                                                ((I cove rage.
                                              eonsidereil satisfactory by I he liesigulaled nlsuraniee (‘airier, (The
                                              designated iisuran(’e      (‘lIlt   icr reltiltis   tile   right to reqoire hat a disabled            Plan                The ailnonustrator (If Ihie S&C Loiig—Tenui Disability ltisiiranice Plan is
                                              enuupiuyeesuuhuuit l,o apliysical         exlUiii    iliiiflhl by apliysiciani iii ils choice, I
                                                                                                                                                    Administration      S&C tBectn’ie Commipaniy. All (‘ilunC are initialed by Benefit Services ui
                                                                                                                                                                        hhiii(ian Resoiin’es al S&(’ (3iieigo porsunant 10 (‘mi n insti actions sd l’orl Ii
            Eligibility                    Slililect to the hil1l’S pre—existulg I’oiidil ion exclusion explained on page 3,                                            by till’ ilesiguril eli nrisuraiice (‘iu’ril’n’. Final decisions reglinhllg (‘llnhi(s are
                                           an S&C eiiiiloyee is eligilile lot’ (((VII age itider I he S&C Lonig—Teruii l)isibil—                                        niade by I he Iieslglililed iiisnrluice carrier, The coill oat yelil mId lilillI yean’

                                            Iv lnsimrince 1’iilhi ii lie on she is lSsigili’d II) one if till’ follownig S&(’                                            ill’ hinli Itie (‘lilendar Veal’.

                                           ciassniieanoi(s: foil—line or p1(11—I mile won king :31) or inure liolii’s PCI week.
                                           I )epeuidenls are 501 eligible.                                                                          No Contract of      ‘this pllui is riot ailended to lie,         mid shall niot he c’onistrtned as (‘onistililitig,
                                                                                                                                                    Employment          a contract of eniploynlieni or 01 11cr arranigenleilt            bet weeni amiy (‘lilt )ioyee
            Employee                        )ni the (lIly i lie (‘nuipluVee begins    (VI Irk,
                                                                                    he or she is asked 10 sign S&C                                                      Iltid tile (‘unite no’,
            Enrollment                     Porno 219, “S&C l3enefifs Etirohluiien( Paid.’’ Coniphel ion (Ii tins (‘111(1(010115
                                           liie eniijdoyee mi the S&(. Long—Term h)nsihilitv ltislun’anice Plan.

            Effective Date of              S&C Li(nlg—Terni Disability hi msnn’lUiI’I’        [‘bill     (‘overage heeonil’s (‘ffec(i\’e on
            Coverage                       I uI’ (llI\’ (lie eniplov(’e ilI’gli(S vork.




            2   SaC Long-Term Disablily Insurance Plan                                                                                                                                                                      sac Long-Term Disabilily lnsuuance Pan        3
                                                                                                                                                                                                                                                                              Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 177 of 295 PageID #:2424




S&C000632
            Payment Provisions

            Payment Accural                Pavliienhs umler I he S&C Lm —‘l’ertii Disability lnstiraiic’e Plan ac’(’rtil’ fi’oiii                                                                                   Till’ Basic l’;tvitu’tit. i.s itmed upon 603 (If die eitiployee’s iitoitliilv stay
                                           tile 183rd dtiv 01 ihsabi tv. (itet’ks are ts,stieii iitoiitlilv by lie desigitated                                                                                      rate*. ilowevel’. this paynteitt will he reduced if tite ShIll itt tim lollow—
                                           iiistu’aitce      earner.
                                                                                                                                                                                                                    mg other solirl’es III              iilI’iuae•,  when added 3,03 lie Ba_Oil’ l’ayttteit(
                                                                                                                                                                                                                    eX(’eeliS ,o5vof liii’ pis’              rate: (I) payiiieilt_s hoot lilty otitl’rgrohil)
            Maximum                        (.)itce (liSlihility pavittelths begat prior to age 00, these payllleitt_s ntav loll—                                                                                    tlisihilitv or retirl’llteltt plan               ( cn’lu/illrj tile 882(101(k)                  Rl’tireiileiit
            Payment Period                 I time  lts long is ui eittplovee is (liSiiltIl’ti itt to age 125. if an eittployees
                                                                                                                                                                                                                    S’iigs         anti   Ettilillyee Slocl< ()witershii                    or oilier c’oililany         provilleli
                                           (usability is 1101 perlttlilient nid Ia’ elilltlltyl’l’ reeovers before igl’ (25.                                                                                        stfl(’llpltltS).        (2)    th.sahilitv or rettreitlelli payment_s lrtliii                    Social   Sel’u—
                                           (lisallllity   piivitteilt,S       will lIe (lis(’olttilitied. If ui eltiplovee’s (listhility                                                                            lily Ill ltiy sutiilar           plans or ill, (2)            salary coittilltlanee.
                                                                                                                                                                                                                                                                                             (‘I) Ia’1llleiit_s
                                           payllielits       hegiii at age 0Dm’ oltiei’, lie ittixinitijit payltil’ltt period is based                                                                                      flil’ Vt’tl’i’llilsAlitllihlistrlltoln, mid ((5) plyittl’iltS l’roiti aim state
                                           flIt   (lie loilowing schedule:                                                                                                                                          th,sabilil, program ilil’l(i(iing workei:s’ (‘ohtlpeiisut.loil. Ii’ this 111(111(111(5
                                           Age at    Thiii    i)isahiiity Pay,ueni s          ilegin            Maxiniiuu Duration orpa,’,neni                                                                      eXl’eeli 7(585 oh’ Ill’ i’ittployee’s lltoiil.ltly pily rate, till’ liltotilti ol’ tilt’
                                                             tliiiti’r
                                                                    tgl’ 60       .                             .......‘I’oitge 65                                                                                  l’Xl’l’ss will lie ietItii’ted root till’ Ba_oil’ I’lyiIll’nt..
                                                             Agi’ liD                                                      ((0 iiolitts
                                                                (it                                                         iD niioittis                                                                            Iii   110 l’veilt will piyiiieltls uitlil’r              hI’    plaIt   ill’ less   I,ltan $1111) pt’     illotith
                                                                ((2                                                         2 oionihs                                                                               01’ tilOl’l’   thiti 81(1(1(1(1 per 111011(11.
                                                                6:3                                                           nionths
                                                                                                                                                                                                                    NO’I’IO Ltolilt stint             liiyntl’nt_s   l’ritili witrkers’          l’llllipl’lisation tiC 11th—
                                                                61                                                         30 otooths
                                                                                                                                                                                                                    Vl’l’tlll (.11 litllntitly iltiltultis 1111’          (lii’   ittll’Pll,sl’s (Ii 3,111’   S58Ieliittit test.
                                                                ((5                                                        21 hoot ho
                                                                ((6                                                                tilts
                                                                ((7                                                    otooths                                       Benefit Payments                    Loitg—t.eriti llislbility itayttlelit.s providetl hIllier till’ Jtl1lI are (‘oltsillerell

                                                                ((31                                        .....ilotooths                                           Under the Plan Are                  tLxahle illl’oml’ altd              are     stiil,teet tl) ie(ieral         (axaiul       nay he siiit,jl’l’t to     state
                                                                60 trot cow,                                                lIlrori(   is                            Taxable                             taxes.


            Disabilities with a            Disihilities due to nientil illness itw’e                         1 lintitetl Jlayllil’llt. period iii till               Social Security                     liic’i’l’l,sl’s ill    Sltcial Sel’til’it,V lttYittl’it(,s          (ll’c’ril’l’iltg (tftml’(’OlitItll’t,iOlt     lif(he
            Limited Payment                21 Ilionhlts (01’ the naxiititoii 111111111 of                    ptyitlehll, wilic’hev(’r 11100’S iil’st       I         Payment Increases                   182—lily (tialifyiltg perioti 11111 lil’sigltillcln Ill bile iltitial 8(1(011 Sectil’ity
            Period                         unless     the    elnplilvel’ is l’oithiileil to a htostittli ill’ iitstitritioit                l’ttr such illness.                                           iwIrli will         (lot lilfl’(’t pa’1’liteltt_s titi(il’i’ I      lit’ pliti.
                                           i1ental    illness is lleiiile(i           as   a ltsvelliatric’ ill’   psychological       l’onlht toll I egird—
                                                                                                                                                                     Social Security                     Wlieit c’il(’tilatutg            till’    75% liiiiit (iesl’nill’d prr’viotisly, a fanuly’s (sItu Social
                                           less 01 l’tuise. sia’h           a_s   sl’itinopill’eitiI. lll’ill’l’sstlltl, hllaitil’ (iepressivl’ 01’
                                                                                                                                                                     Payments for                        Sectil’itv        pi’1’llielit.s   liii i’tllisilil’l’l’d—tile I’lliploS’Iis    Sor’ill Si’ctll’it’1’ llisailil—
                                           bipolar illness, ailxietv, pers(litllitv hslli’lll’rs tuiii/or atljtlstltlellt liisitrllel:,
                                                                                                                                                                     Dependents                          it’3’   01’ I’ll il’eltienl ilytitl’itt        plus lie l’elateli 5ItOliSl’.s 11111 l’hjltlrl’lt’s
                                           ill’ Otill’i’ i’oiiil itiOii5.     ‘1 hese      I’otlditiolls 1111’ tisitally trl’ateli     itv a   itll’lltal   health
                                                                                                                                                                                                         luiyiitl’iits. Otil’e a sltoilsl’’s or child’s                    paynlelit. is lhsl’ontilllied, itllwever, till’
                                           provider or other (Itlalilied provider llsiilg Jtsyl:iiotlll’rapy. psy(’liotroptt’
                                                                                                                                                                                                         70232 liltot is stib tec’( to recalctilatiott,
                                           drugs, or 0(1111’ similar ntetillllis                  oh   Ireatinent.

                                                                                                                                                                     Social Security                     II      iii (‘lupltlyl’l’ ts 01’         lilY lIe   l’ligillle   10 receive Sol’ial Sectinilv             disability Ill’
            Amount of                      Withoit having                all tite details      111:11 ing to a     iart molar   eiiiitloyees Ca_SI’, tins
                                                                                                                                                                     Payment                             l’etireitit’iil payttil’itt.s. till’ (‘tiiltil(vee ilttl0!                  atlt1lv for 111cc ltaynient.s. Viiil’it
            Payment                        silltttltanr’ 111111 (lesciiption (‘uttilit speedy pl’eC’isely 1111w ntuc’it itioltey ati
                                                                                                                                                                     Application                         the       utilltilit Ill    lie lciyitietits is kitowii Ill’                wileli titt’ (‘liiiili is tieltieli, tite
                                           ehliployl’e ovot85i rei’l’ive pIn                  ittontli   if t3ilalilll’ll (or tayiitelit_s tillliel I he
                                                                                                                                                                                                         t’litplllyee tttiist. gIve               Betieht Si’l’,’il’i’s     lit    I luitian   12i’sotirces at,       58232 ( ‘.itii’ago
                                           SOC      Loitg—’l’erni        Disaltililv       litstll’Ilil’e
                                                                                                   Plan. I illwever, (lie foi’lliiili tlsl’d to
                                                                                                                                                                                                         a cttpy ill’ (ite         Social     SlIm itS’ AWu’li             Ct’i’olicai,e       01’ Iil’ltilil III tI’i’ is 5111111 tO
                                           l’lil(’illlitl’ tIle 1111111’S ittoiitltly ltayittl’itt_s (except It (Ite cast’ of enitioyittent
                                                                                                                                                                                                         1tttsihll:.
                                           iitiring tlisabilit.y eXpllultell oil liagl’ (1) is as follows:



                                                                                                                                                                     * “Pay rate” is the employee’s base compensation plus shittt premium, it applicable, when last actively at work. “Pay                               rate” dues
                                                                                                                                                                     not include overtime pay, trane( or other tield premiums, retroactive pay increases, referral bonuses, special payouts,                             Seniority
                                                                                                                                                                     Cash Awards. Perfect Attendance Awords, patent awards, imputed income, or similar compeosation.
                                                                                                                                                                     • Only income which commences coincident with or subsequent to the inception ot Ihe disability will apply.




            4   S&C Long-Term Disubilily Insurance Plan                                                                                                                                                                                                                       SOC Long-Tctm Disability nsuruncc Plun                       5
                                                                                                                                                                                                                                                                                                                                               Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 178 of 295 PageID #:2425




S&C000633
            Employment                         Ii, (luring lie first 21 niotitlis that ii disabled (‘liiployce receiVes PliYfliClitS               Continuing            11100 reiltiest froili (he designateil iriStirance carrier, a u’e(’iluent ofliuy—
            During Disability                  under the S&(’ Long—Term l)isabilii liisiiruice Plui. lie or siw becoriies                          Proof of Disability   111(1115   iiri(ler’ lie SAil’ Loiig—Tcnull Disability Iiisurarice I’llml 1101sf, witlun
                                               re—empioyeil at S&(’ 0 ailS’ om’llpatioii Oils employed el.sewhei e iii rn                                                1)) I’lltl’iiltlIi’ (lap’s, 1irovidl’ continuing irI)0lOidislllliiity.
                                               O(’(’llpatioii (hut is i’oilsid(’r(’d appropriate by (hI’ ihesignateil insiiruull’e
                                               carrier, lie ili.sahled eitiplovee i.s entitled to a “rork Incentive Benefit’                       Recurrent             han (‘nllploVee hei’omuii’s disabled, returns to work, arid then lu(’comli’s
                                               whi ‘Ii is (‘l(lt’lilated is iolIows                                                                Disability            disabled again, liii’ etnlilove(’ must fulfill lie qualifying penioil again
                                                                                                                                                                         1182 calendar (las’s), unless lii’ second period of disifiility results frian the
                                               1. During the firsl 12 itiont us wlieii a disabled eriiployee is wot kiiig, the
                                                                                                                                                                         SlUiie clitisl’ 115
                                                                                                                                                                                        till’ first 11(110(1 hf il51(llllit’r’ 11(111 lie sel’Oiul lierulel ofdisafuil—
                                                  etiiployee’s disability payiiiu’r(t will rIot lie n’dla’ed a_s long as (hi’
                                                                                                                                                                         ity spins 1155 tliaii six months uiften’ lie i’iih of the first llel’iiid ol thisahility. If
                                                  employee’s earnings pluS tile gross (before (ax) (lisahilil,y puiyi(((’i(t (10            lilt
                                                                                                                                                                         bolli of Ussr conitlitions     It’ lIst, the qualifying period ion till’ si’cooil lieriod
                                                  exceed 100% of liii’ (‘lliployee’s lIlly l’all’,A
                                                                                                                                                                         ohihisalulity will lie waived. I’nymiieilts (luningti(e Secilitilperiod ii disability
                                               2. Beyond 12 rnorjllis of disability liaymerits, when a (lisabled eiiiployee is                                           will be calt’uilateil usimlg tIll’ 5(1111’ iay rail’ tl(at was used wllen calculations
                                                  workiig, the ertlployee will rec(’ivi’ hisafulily paylileills based oil                                                were inulde for lie first 1il’nod of disability.
                                                  percentage of irit’onie 11w cruploy(’e is losing ilue to (usability. Thi’
                                                  percentage oh loss is applied to liii’ preVious ilisahility tiaytnent. For                       Discontinuation of    SAiC Long—Term              Disability Insurance I’lhnl paymiienil,s will ihisc’on( julie             ill    the
                                                  exaiiiple, 1150% loss of income would iliean the (lisafileil eniployee would                     Payments              following            istances:
                                                  receive 50% of the disability payrtierit. This paynient is in addition to lie
                                                                                                                                                                         1. II,     iii till’ ollimlion (If   the designated imlsururnce (‘artier’,        till’ (‘nllIllliyec ceases
                                                  eanungs front work.
                                                                                                                                                                            to    lIe   iiisl(llIl’d as defined by thur p110.
                                               3. During lie first, 24 niontlis of disability IiayiuenLs, ifao eniployee’s                                               2. If’, ass reqtmin’eii by tile designated itiSuranli’e               lamer,     Is’ I’ui(Illoyee fails to
                                                  earnings exceed 80% of former pay rate, the ilesignated insuraiice carrier                                                ftirnush proof oicoui( inilnmig disaluihily,
                                                  will 110 longer consider the employee disafili’d and paynierits will (‘(‘a_SI’.
                                                                                                                                                                         3. Il,   as    i’equnn(’lh, the (‘nillloyee fIlls to subniiit to aniedical exmiuliniltiom( fly a
                                               Beyond 24 months of disability paYlileots, if an employee’s carniiigs                                                          pllysicianl     ciioscti by Iii’ llesigtith’d nt urance (‘Ii nicu.
                                               exceed 00% of formiicr pay rate, die ill’sigiiated insurance cilrriei will no
                                                                                                                                                                         1. If.  (hiring till’ inst 21 ttll(lithlS (If paynill’nlt_s, tIll’ I’nllploV(’e Ishll’ to work in
                                               longer consider the eiiiplover jhisuililed anil liayruent_s will lease.
                                                                                                                                                                              ins or her regulu’ occiillatiorl (11111 JIlIrt—tinne basis, but clloosl’s tIlt to.
                                               In rio (‘viSit will pay’nieot_s under lie tilan be less than .4101) per iuomdl( or
                                                                                                                                                                         5, lithe (‘i(1111o5l’e reai’lies till’ (‘mIll of’ lie         iliiLXimnimlti Ilenioll ol’llaymull’il(.
                                               niore  tItan 410,000 per mont Ii.

                                               If’, at any time during disability. a ihisahiled eiiililoyee is engaged iii any                                           15, If till’   (‘fl(IIIOVI’e’S Ihisallility (‘anili lgs eX(’l’l’d till’ amount        allonl’d    (iildl’n
                                                                                                                                                                               lie Illulil.
                                               occuliatiori dint is not consi coil ilillmopriate liv tile ilesignateil ilIsiii’alicl’
                                               carrier for relialiilitatiori, ilisafuility Fiaymiiemit.s will (ease.                                                     7. If t lie    eunplovl’e       dies,
                                               S&C Benefit Services is to hr coil 1(11(1 as soon as possihile in (lie event
                                                                                                                                                   Ineligible Causes     SI tuilYllleuit,5       svill   fIr illaile for (hisabilitil’s resullittg lhirectly 01 iuldHn’l’(ly’
                                               an (‘i(ililoVee is releaseil to return to miioilihied work lilion’ Ill Ins or bet                                         i’n’oni:
                                                                                                                                                   of Disability
                                               5(’liIrat iOu front eriiiiluviiieii( with S&(’ Elect nc Conipuuiv.
                                                                                                                                                                         I    War or ii IV act of war


                                                                                                                                                                         2, Service        ill   is’ am’iiii’d forces   of   aiy   cOinnitiy

                                                                                                                                                                         4,   ‘holy atlI’titpt at srnicilll’      on’ nnitenitionally seif’—inlfhicteth   oijuiy   whull’ Stlil(’ On
                                                                                                                                                                              itIslInlI’


            A “Pay rate” is the employee’s base compensation plus shift premium, it applicable, when last actIvely at work. “Pay rate” does not
            include overtime pay, travel or other field premiums, retroactive pay increases, teterral bonuses, special payouts, Seniority Cash
            Awards, Pertect Attendance Awards, patent awards, Imputed income, yr siwilat compensaticn.




            6   SAC Long-Tcum Disability lnsuruncc Plan                                                                                                                                                                             S&C Long-Tcrm Disability Insurance Plan             7
                                                                                                                                                                                                                                                                                            Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 179 of 295 PageID #:2426




S&C000634
                                                                                                                                      Procedures for Filing a Claim

                                            1. l’arlii’ipatiori iii a riot                                                                                When     ui euuiployee fits lieeri unriatule to work hiecauise of ui illness or’
                                           5. Engaging iii a crir trrial act                                                                              injury for an estemiuled period of tinue (normally 1130 calendar (lays) and
                                                                                                                                                          it is i’eisonihle to believe lie erriiloyee will rerninri off work a norurinmrii
                                           6. A lire—exist ing (‘ondil iOu as ilefinied by lie plan.
                                                                                                                                                          of an additional 32—ilays (thiereliy l’tillillinig lie lS2—t’alenitlar—ilay (itihihifyirig
                                           NOTE: An eriiployee is riot eligible for ItaYinenits for any period of (usability                              period), a claimtt for’ SAC Long Ten iii Disability Insurance benefits slionilih lie
                                           uluririg which the euiiployee is nicar(’er’il ed                                                               slarl ed. tieruefit Services in I luntani I1esoiirces at SAC Chicago will provide
                                                                                                                                                          a Long—Terra l)isatumlity Claimti burnt along with iristoictions in bow to
            Coverage During a              1)iuriuig a leave of absence for occupational or uion—ot’ciipatuouial illnies or                               coriiplete lie form 10 die ihisableil enipiovee.
            Leave of Absence               irqtur’, an euutployees SAC Long—Tenit I lisahilil Insurance Plan coverage is
                                                                                                                                                          Tine (()lnpieted       eiiiployee—portion         and pIiysieian—porton of the
            or Layoff                      (‘Onitiriured itS&(’s expense for (it) to 12 riionilfis. During oilier kinids of
                                                                                                                                                          ihrini Ininist   lie returned      to   Benefit Services fur transnn ittal to the
                                           leaves Uid (luring a layoff, an eniployce’s coverage is discont iritied.
                                                                                                                                                          designated       insurannee      carrier.
            Termination of                 If ‘niploynuenil, teruutiuiates, ui crtiployee.s SAt’ Long—Terra l)isabilily                                   Fuluin’i’ 1(1 i’oniplet e lie f’ornis nint inutily neuiner will ifeliy Ihe proi’essmnig
            Employment                     Insorarice PlaIt coverage (‘eases iiiiiiiediately. I lowever, if lie employee is                               of’ t,hie cluni amh tiny resuull, in a uleliy of’ any available benefit_s umher’
                                           (lis)ibled iitd is fulfilling lie 1S2—calenil:ir—ifay qualifying period at lie tiuiie                          the lIar. A delay iii uiyntint of’ hi’ra’fits urriiler fins plan ‘or’ wInch the
                                           of terruoniation, paynuieuuts uuni(ler dos plant tiny counnienice at Ihe end of the                            ernuloyi’i’ is elrgif tIe will ilisropt. lie disabled employee’s iriconme stream,
                                           iloilifyirig perioii and unity couilimie as long is (lie enqloyee reutiainis ilis—
                                                                                                                                                          The ifi’sigriat.cd irisimranice carrien’ of’ course, will require Ifioroungli and
                                           abled tip to the inn_si noah piyuuient period.
                                                                                                                                                          i’onituti’t i’ rrteilui’il irif’on’rmiaf,ion huef’ore uiynienl_s are appn oved, To obtain
                                           An employee who is absent froni work fur’ a tuerictul of twelve comisei’uiive                                  sun_h inf’onnuiationi, if’tlie c’Iairtt i’on’nmrs do riot, eOritmun snh’ticierit data, the
                                           iiioniliis ilue to idisihuinty will be separated lroni lie active payroll. Prior to                            ilesigriited iuisuurauit’c carrier rtm u_sI’ lu’attli cane jum’ovmiher’s to release
                                           separation from the active payroll. the employee will lie conl acteul to otuufate                              i’Olures of lu’ enuitulo’,’ee’s niedni’al ri’cor’ds, (In aputymnig liii’ paynnenr, lie
                                           Iluestatus of lids orlierdisahulitv arid to (Ieferiuiini ifareasorialile icc’oritnio—                          i’rnpiovee aurtliorizes release of’suui’hi inif1)r’utiat.iori on the “Clainiarit’s Anitfio—
                                           (litioni i’onsideratiOri is appropriate. Eutiluliwees iii askeil to i’ont,iu’( l3eriefit                       riZit,iOii hior’tionr itf cite ihesigriited insiin’arice carrier’ i’oi’nii.) The designated
                                           Services in human l(esotirres at SAC (‘fui’ago wjt ii mv quest ions regir’diuig                                insurance can r’iei’ may also ask llii’ employee to rrnuden’go a physical exarui—
                                           thus plan or’ tin O’eituua’nh of olfiei’SA(’ benefit_s when ihisahuleth,                                       iriationi comitluit’med by a luliysicuin c’hiuiseni by tfie designated imisurarice
                                                                                                                                                          i’ir’n’ier’. The designiiteml inisuir’arti’e (‘au’r’ni’r iiiuist also lue sliowni flint lie
            Survivor Benefit               Ii’ iii SAC employee is reeeivnig or is eligitule to receive benefits tinilen’
                                                                                                                                                          i’ruituloyei’ is umnuden’ t lie regular’ care of’ a ihoct,oi’,
                                           the SAC Lorig—Tcrrni 1)isahuihity hnsuir:uti’e I’tamu intl if that eriuployee dies,
                                           a lump suuui death lienefit equal .0 three nitirit,his of the gn’oss ihisiibitity          Time Limit for      Ami enutuloyee rnmust sunluruot, a chainii for beruelils witluiii lie SO—calcrithar—ilay
                                           lieniehit will lie paid to the eniployee’s luenehii’iary( es) as ulesigniit eil urn her    Submitting Claims   Iui’n’i(ud following (lie qualifyirug pen’iod. If’ it, is niot, possible to givi’ pn’oof’
                                           the SAC Life Insumranti’e Plait.                                                                               wit,lun 90 c’ahentilai’ ihays, it rnuist, he given nio lat,en’ tluui one year’ after the
                                                                                                                                                          timuu,i’ proof would otherwise hue n’eqniireil i’xcelut, in t,hie ihusenice iif’ legal
                                                                                                                                                          cahuac’ity,

                                                                                                                                                          Ia’gal nit tin r’egarihinig a clumit i’ami be lih’ih (30 c’alenulan’ lao’s alien’ proof’ of
                                                                                                                                                          claim  has luei’mi given and np to tluo’i’ yean’s from the tintue tun’oof oh clanmiu is
                                                                                                                                                          n’eqimir’eul. uiruless uithen’wise iurovnuleil urithi’n’ l’etlen’al law.




            8   S&C Long-Term Disabiliiy Insurance Plan                                                                                                                                                      S&C Long-Term Disability Inuuuance Plan    9
                                                                                                                                                                                                                                                            Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 180 of 295 PageID #:2427




S&C000635
                                                                                                                                                      Your ERISA Rights

            Appeal of                      If ii i’ltiiiii is ilctiitiI, the ihi’sigtittted iiisitr;itiee rtcrrier will send lie eiiiployee                                     hit,s   (t(cu’cnqS (t’IW   it) isH’i’il its (?tuij,lii(/(’(’ Ii(’)ii’f!l julcocs ji’ctilrc(l(Jj our?

            Denied Claim                   wrcitc’ci nit clii tori if lie retLaicid a) hit lie ilecical of tin i’ltiini. Tie                                               (c tie t,es’t    cttc’e,s’tri 0/’ r’cuipboijr’ea’ (cccii ilc’pr’ccilcttta.
                                           etciployce nitty appeal the (lethal wnthiici I 52 e leridtir clays alter rei’e ivicig lii’
                                           ‘vrittcci ricitclii’tition. The eriijiloyci slioitlil scchccccit awrittici tijipc’til, request—                                !‘c’oclr’i! bi2oic’ is sHdtr’ciiucit ()I:iJo’iO’i’i!lfcl,c tic/urn f,’oici (5oiitei’ 29, ( ‘fli/i’
                                           0i5 it reVieW, tutu sttit.i ig thC reason(s) why I tie etciployee believes lie                                                 o/I’S’rlci’rul Rr’çtuclrcl /rma, I’u it 2520. 102—2(t) (2), I/S. Dcjuro’/iuiecct of Licbiic:
                                           was iciuproperly (jellied, to lie l3erielil, Services 1)ireet or at, S&(/ Chic’:igo
                                                                                                                                                                                “A,s a uartietlitinit in lIce SAC Long—Ti’t’ni I tisahilil.y ltisnirtintu’e l’ttui, you
                                           Whit) will Iorwtii’il lit’ ttppCtil to the tlc’sigtiat.i’d isinrtunic’c’ carrier. Witlirrc
                                                                                                                                                                                tire c’rit,itli’cl to eerb,tu.nn right_s acid iurotect,i cnis unichc’n’ lie llniployee
                                            15 c’tilinidtir iltiys alter siihniittl ing art appeal, lie eniiploycte Will hi’ not lied in
                                                                                                                                                                                Ret,it’eruuenit, liuconie Security Act, ccl’ 1(174 (RhtlSA), NRISA lcr’oviches that
                                           writing (hI hut appeal ilecisioru arid lie rc’asciuu(s) hit’ the (leu’isioni, II special
                                                                                                                                                                                till lcltcni lint ti’ibctuuit_s shah Ice entitled tic:
                                           C’iru’utuusttctices require an extension of little lot processing, lie eccililoyet’
                                           Will hi iiotili ‘0 oitlie reasons l’or lii’ exlu’risuoci, arid a ilc’c’isioni slitull lii                  Receive                   “9xtumucntu’, wit tuiiint i’luiurge, in lii SAC lienietit Set’vic’es Ol’lici’ inn
                                           rtuacle rio latin han 1))) ealecichtu’ lava liillowitig receipt of tine request br                         Information About         lluinutiti Rescuuir’u’es at S&(’ Clutc’;igo, till clicc’cunccenuts govt’t’rimng lii l’ltut,
                                           revuest,                                                                                                   Your Plan and             inc’luculuug mmiscin’tiruu’e contrail_s tiricl a i’oçiy of the Itciest irircuntil report
            Claim
                                                                                                                                                      Benefits                  1 F’or’nn /50)) Series) hilech liv tOe Pltcti ivitlc lii’ I’S, l)c’ptcn’trn’nit oh’Lahuccn’.
            Overpayment                    liii (lesigcocli’d itisuirtitice i’arrli’r hit_s lii right to recover overjitcVIuelil.5
                                           clue ti:                                                                                                                             ‘Olit;cini, upon wrut.erc request to hue l)irei’iucr’—llerielit Services,
                                                                                                                                                                                i’icjcies cit cticc’unucemits governing I lie icpei’aliciri ol’ [hue l’ltiti, ituu’luchtrig
                                                                                                                                                                                nisctrtuntu’e c’cinidn’tii’t,s arid cc,ciii’s cil’thie latest anuncuutcl r’c’pon’tb l”ot’tcm 55111)
                                              • ,\niv    ti   ‘or bIte ilesignialecl   irisuriccui’c’ i’arrier makes in jit      oc’essicti.i a                                 Sen’ies) acid cibiclaled Simruimuarv hdltuu l)esc’n’ibiu.ioru, S&(’ rita’,’ tcctcki’ a
                                                                                                                                                                                r’etu_accnialilc’ c’li:un’gu’ l’ccr lie c’ciptc’s.
                                                  An i’mniiloyee’s liii’ lit, of tlechuit’t iNc souiri’es of inic’oiuuc’,
            Special Note                                                                                                                                                        ‘‘Rei’i’ivc’ a sunitnuc;u’y cf the Plan’s tumumuntcl hirittnui’ntil t’c’hicin’t., SAC’ is
            of Caution                     It. is at’rtnuui’ lot coy person to knowingly toil Wit hi initi’nit, to iqjun’e, ilel’n’actd,                                        t’c’iliniri’ch buy law to fcun’ntishi c’ai’lu ptur’t.ic’mlitumit wit hutu c’cciy of thus Succu—
                                           or ilec’etve hi’ designuateil insurance (‘artier, or jin’oviile aniy inufornuam ott,                                                  nary Aturucc;cl Ri’1 iucr’t.’’
                                           inchunchinig Iclnug a elaini that, contains tiny lal.se, inuc’ocuuplete, or’ nnisleailmnig
                                                                                                                                                      Prudent                   ‘‘In tculuhit,ucinu ci c’ri’tit.inng rights fucr’ I’lani pan’l.ii’cptuul,s, ERISA urcuhiccses
                                           icilor’muititioii, Lliese tiubiccru.s, as well ti_s suhiniiissioru nI nititerially ftilse
                                                                                                                                                      Actions by Plan           clint it’s ntiuctni I lit’ hoop1)’ whtci ttn’c’ ri’spuitusiluhe fccr’ l,hic’ cuhuen’tuticur il’ bitt’
                                           iiilor’nititiinu, will result in tlecual of die clainu acid the iriuhividual is suhu,iei’t
                                                                                                                                                      Fiduciaries               i’nuiihoyc’e bc’nii’lit pIta. ‘l’lic’ lieohulu’ who cclit’t’tile yount’ Pltiti, c’allc’cl
                                           to pr’osec’uticuri anal puincishunuent to the hill extent, nuclei’ slate arid/or li’den’al
                                                                                                                                                                                ‘‘lichuucittn’tc’s’’ cuf I lit- Idlanc, hoist’ a duty cc do scc un’tidc’nitly ttniul in
                                           law The uhi’siqnuat,ecl iliscirtcnuu’e ‘art iii’ will pursue till appropriate legal
                                                                                                                                                                                imult’r’c’st. cd’yucit mid it hat’ Idltitu Iial’ticthoindts iruct hientelii,’iarii’s, Ncu ccitt’,
                                           reinieclies in lie     evenit   iii’ insurance Iraicil.
                                                                                                                                                                                imic’hiculunig yccdti i’ntplccyt’t’ ca tunis cut lic’n’ la’n’sictt nuay lire ytccu ccc’ cb,hit’n’—
                                           _\ihihittciciallv, il’tlui’ ecuploveu’ c.sstill in lit’ ti’tive PaYroll tcnucl is iuncs’en to                                        wise chisi’c’tncuititttt’ tttitiiitst n-on in cliv u’tivtci tun’i’s’i’nits’tcu h’n’utru
                                           have knowingly pn’ccvicletl false, cnuu’ccmnhilete, on’ tucisleticlirig irifor’nictil ioni ii                                        ichuturiumig   ii   welf;it’e luu’cuc’lit   it’   i’xec t’csing visit’ c’ughuts cciucher’ EElS/c’’
                                             lii clesigcitcieil inusicrtcnic’e cannier ivithi lie uitettt Hi access luenehits l’icn’ wInch
                                           I lay tot’ niccl, ccii it It’d, die etitlilOgee will lii separ’tiied l’n’icnii emlilcivnuecit with
                                           S&C lglec’l ru’ ( ‘ocutlianiv.
            Designated
            Insurance                      l’ l’l’ec’t se Felii’utir’v 1, 2)105, the chc’stgntitecl       isuratiu’i’   (‘taller sc’lec’tc’il his’
            Carrier                        5,tt_( l’Oecti’n’ (/oraitiniy tic ttilcuuiniistt’r lic’rtu’lits icrutlc’n’ chic hiliui l’ccc’ eligilihi’
                                           einiployc’es auth [lair designated lienuehii’utirues us:
                                                     l’lie Pn’ntthenitial inusiin’tinice (‘ccnipttniy il’ America
                                                     8)1 Livingston Avenue
                                                      Roseland, New Jersey 07008
                                                  I —86b1—4;t9—9020
                                           Grump Conitn’:uc’t. No. 9-15887-IL

            10   SOC Long-Term Disability Insurance Plan                                                                                                                                                                             SOC tong-Term Disability bncuuance Plan            It
                                                                                                                                                                                                                                                                                             Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 181 of 295 PageID #:2428




S&C000636
            Enforce Your                         ‘‘If your (‘1111(11 for aW(’If Hi’ l(el(eiil (S (IetflC(i or iCrlore(i. (ii 111(01)’    ((I’ Hi    Additional     ‘Fins •Slunlnar’v    i’ilH( T)(’scnil)ti((l( has atten(1(teui 0 11(50 (‘1’ m05( 01301(1
            Rights                               part, you have a oght to know why tiOs was done, to obtiun copIes of                               In formation   (itn(’stiOns 1(1101(1, flu’ S&C Loi(g—Teri(( Disability lilsurain’e Plan. I iowever,
                                                  (IOt’(Imei(I_5 reining to till’ (Il’cISIOi( Wit 11111(1.   (‘barge, 11(1(10 appeal aiiy                          (I you have ((1(131 tonal qnestolt, you Hi’ ringed 10 iirng tl(en( 1,0 liera’li
                                                  (IenIl(I, iii Wit 11(11 certuIi tine scI(e(IuI(’5.                                                               Sen/iceS ir( I Imlinani Resources at S&C Clucago.

                                                  ‘I muIr ERISA, tIler)’ are steps you (‘an lake to enlor(’e the above                                             ‘l’iw (‘Oiltcills (If this 523(1 Long—Terni I)isabilitv Ill. nraniu’e Sunnliilu’y P11111
                                                 rights. For i(SlIU(CC, ii you request it (((fly ol l’l;tti (l0(’UlI(ei(tS or till’                                l)escniph ioui ate intended to he as (‘on(I(lele amid collect as mt slIde ansi
                                                 hitest ar(n(ial ((port Ironi tile Plan ((1111(10(11)1 receiVe tl(en( witll(n( 30                                  10 explain ii sinqile iuigu ge the essential fel(ImH’es of lIme plant I iowever’,
                                                 (lays, you nay fib suil, lila Federal court, in sticii (‘((Se, the (((((ri, may                                   films iiloi’ne hioll (fill’s (11)1 (‘l)it l,itut,e tin’ Gl’ou[( Policy all(l (5 i(((l, 11 (‘0I(tr’(Lct
                                                           ‘
                                                 r(’(l((iI S&C to provale the niatel mis inil pay you mu to $110 a (lay l(n(ti                                     ((I IlL urarn’e. ill tin’ (‘Vet(t of tmiy (‘oi(fI(ct hel,weei( this sulflllcuy 1(111(1
                                                 you l’e(’eVe      ha’ materials, unless (lie materials were              not 511(1 because                        (iesci’iptioi( (HIll Cr01111 Policy, lie jlr’ovisioiis (l lie group policy will
                                                 of reasolis iieyorni tile (‘un(troi of     S&(’.                                                                  (‘0I(tr’Ol.

                                                  ‘‘II von 1011’)’ (1(1(1(1(1 lOrheileiil.5 wi(rci(   (5 (lcill(   (I ((I’ ignored, i( o’iloie or                  S,6( (‘SPeul’s tilt’ S&( I0rlg—TCt’lIl i)isall(iity h(%fli’llnl’e T’ian toil)’
                                                 in iemr’t. you ((lIly file suit in a Federal (‘Hurt. In a(l(litiol(. if you ilisagrel’                            ltei’n(arn’iht, l>ut sinli’e llitt(i’l’ t’llni(iitioris Ilfeci hg 511(1 (‘aItlll(t he
                                                 sviiii tin’ Plan’s (felL ion (In’ i;a’k thereof concerning tile Ituai ilied status                                (lrliicill(telI Oh’ fOI’esl’ei(, S&( iinisi lueceSsllI’ilv ansi does 11(1(1))’ reserve
                                                 oil) (ionmesrmc reiauoit order or) inedmcai clnid sui(i(ort (flier, you ((((IV                                     lie right to inodily, nnl’ll(i, ((I’ tei’nu late Ibis pIlini at 11W tulle at iLs sole
                                                 file suit ill) Federal        (‘omit,                                                                             (liscrel (Oil. in tin’ merIt of ten’ini iatmoni ol lie p1ui, coverage (ilur’eunmler

                                                 ‘‘liii should iuiulin’ii tint Plan fiduciaries imsrise the l’i(u(’s (((((Hey. 01’ if’                             will (‘(‘as)’ iuhIs’miu;mll’lV. Iralividuals Wihl(se (lisl(bmlilies commenced p’or’
                                                                                                                                                                   tO    plan ter’innnlioi( ‘ilI he i’hgihle to leceive p;(Vineilt for sucf ilisaltnlitv,
                                                 Von mr (fmsernninateml aglutt fur asserting your rigius. ‘ou may seek
                                                                                                                                                                   srilqel’t to lile tennIs Itni i’on(iuimoims      (If till’   111(n).
                                                  tSsIsthInI(’e    ‘urn tile
                                                                      11.5. 1) 1(101 (Cr11 ((I Labor, (((you ((liV file suit, in a
                                                  Federal (‘nun. The court will (leci(le Will) si(oui(f pay (Hurl costs md                                         Simtnid an(yois’ have       r’etsor .0
                                                                                                                                                                                                        file a il)Wsllht invoivi mg tin’ S&C Long—
                                                 legal lees, if you ate successful, tile (‘0110 niay (((‘(let’ the pen sOn( you                                    Terra i)isahi ii’,’ h(surlun’e I’ilU(, legal process should Ime (firected to the
                                                 haVe sued in) ((ly these ((ISIS muui lees, lyon lose, flu’ court (may or(ler                                      Corp rate Secr’t amy, S&C Electric Company, 6601 Nortl Rulge iiot(leVar( I,
                                                 you to ay these (‘OSts (1(1(1 fees, for’ (‘slunpie, if it firuds your ciaun is                                    (lliicago, llhnois (31)1326—3997.
                                                 lI’ivololiS,’’

            Assistance with                lf’yomi ha’’t’ anly (iu(’stiorls’’abOtih Ibis st,all’lu’nlt or’ about your’ rigf Its lumhier
            Your Questions                 ERISA,    In’   if you r(eed assistance in     (IbtIullIrIg   (iocun(en(Is      horn S&(’,yon
                                           silol lid (‘Oil) act   the nearest Regmu(imal or II (strict ( )ffice of tile Enttploye)’
                                           hlerleILts Securuty Adhlnhustr (II inrl               ,
                                                                                      ( E[ISA) US, I )eilartna’iot ((1 l,almmmr, ltn’d
                                           illyour’ teleplloi(e oiirectory 01’ visfl tile EilS,\ tveit ite at
                                           www.dol.gov/ehsa. (Address luni ilIwnI’ mullilers (If tile Regional ann
                                           District EtISA (II bees re avllllaille I Ilor(ghlt tin’ EI3SA’s website, ) Yori maw
                                           also Oiltlunl certllmni lluilhcanorls aholit VOlli’ ngie.s (1(11 resml))i(sihni(ties                                            Rieci na’ (‘uunut tao
                                           (HIdel’ Ei(1SA iuy u’alhinig till’ ptihlicatmonms Imot inn’ ol’ the i’ei(sioll mId                                      (1(31(1 1’loi’lll Rnlg’ ituuuievard
                                           ‘ml’elhu’e Ilenieiu,s Admuinust (‘1111011,                                                                              (incago, illmmnus (30626—3997

                                                                                                                                                                   i’illplluv)’r   lulu’nt,ilit’atnoni Nt(muller 36—17l711161

                                                                                                                                                                   523(1 Lonig—’lS’i’ill I )islliliht.y 11151i1’Ili(c)’ Plant: i’llul Nlhillher   302




            12   S&C tong-Tern Disabmlily Insurance Plan                                                                                                                                                             S&C Long’Term Disabitly Insurance Plan            13
                                                                                                                                                                                                                                                                            Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 182 of 295 PageID #:2429




S&C000637
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 183 of 295 PageID #:2430




                  Exhibit I
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 184 of 295 PageID #:2431


                                                                      Page 1
         IN THE DISTRICT COURT OF THE UNITED STATES
            FOR THE NORTHERN DISTRICT OF ILLINOIS
                      EASTERN DIVISION


     U.S. EQUAL EMPLOYMENT                      )
     OPPORTUNITY COMMISSION,                    )
              Plaintiff,                        )
     RICHARD RASCHER,                           )
              Plaintiff-Intervenor,             ) Civil Action No.
                                                ) E1:17-CV-06753
            -vs-                                )
                                                )
     S & C ELECTRIC COMPANY,                    )
                                                )
                 Defendant.                     )


                                    VOLUME I
                 The deposition of KATHLEEN CLAWSON,
     called for examination pursuant to notice and
     the Rules of Civil Procedure for the United
     States District Courts pertaining to the taking
     of depositions, taken before Allison D. Weber,
     CSR, a notary public within and for the County
     of Cook and State of Illinois, at 500 West
     Madison Street, Suite 2000, Chicago, Illinois,
     on March 13, 2019, at the hour of 9:50 o'clock
     a.m.




     Reported by:       Allison D. Weber, CSR
     License No.:       084-002238



                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 185 of 295 PageID #:2432


                                                                      Page 2
1    APPEARANCES:
2
3    EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
     BY: MS. DIANE I. SMASON and
4         MR. ETHAN M. COHEN
     500 West Madison Street, Suite 2000
5    Chicago, Illinois 60661
     (312) 869-8120
6    diane.smason@eeoc.gov
          Appearing on behalf of the Plaintiff;
7
8
     JOETTE S. DORAN & ASSOCIATES, P.C.
9    BY: MS. JOETTE S. DORAN
     2300 North Barrington Road, Suite 400
10   Hoffman Estates, Illinois 60169
     (847) 462-5993
11   joette@joettedoran.com
          Appearing on behalf of the
12        Plaintiff-Intervenor,
          Richard Rascher;
13
14
     FOX SWIBEL LEVIN & CARROLL LLP
15   BY: MR. STEVEN L. BRENNEMAN
     200 West Madison Street, Suite 3000
16   Chicago, Illinois 60606
     (312) 224-1200
17   sbrenneman@foxswibel.com
          Appearing on behalf of the Defendant,
18        S & C Electric Company.
19
20
21
22
23
24


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 186 of 295 PageID #:2433


                                                                      Page 4
1                                    (Witness sworn.)

2                               KATHLEEN CLAWSON,

3    called as a witness herein, having been first

4    duly sworn, was examined and testified as

5    follows:

6                            EXAMINATION

7    BY MS. DORAN:

8           Q.     Okay.    Can you please state your full

9    name for the record and spell your last name?

10          A.     It's Kathleen Clawson, C-l-a-w-s-o-n.

11                 MS. DORAN:      Let the record reflect

12          this is the discovery deposition of

13          Kathleen Clawson taken pursuant to notice

14          on today's date by agreement of the

15          parties.

16   BY MS. DORAN:

17          Q.     Miss Clawson, I'm going to be asking

18   you a series of questions today.              If at any time

19   you don't understand me, please let me know,

20   otherwise I'm going to assume that you

21   understood my question that you're answering me

22   in response, okay?

23          A.     Sure.

24          Q.     And also have all your answers be


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 187 of 295 PageID #:2434


                                                                     Page 42
1           Q.     Who has access to the electronic

2    medical record system?

3           A.     The nurses, myself and the

4    administrator.

5           Q.     Before the appointment with

6    Dr. Khanna, could you go into that system and

7    review the medical information about

8    Mr. Rascher?

9           A.     No.

10          Q.     Why not?

11          A.     Because, number one, it was, like, six

12   years old, and what was current was not so much

13   the medical information, at least on that

14   particular day, but Mr. Rascher's functional

15   ability was what was in question at that point.

16          Q.     Could you explain that?

17          A.     Well, it's hard to say, I mean, what

18   could be causing all kinds of medical issues,

19   okay.    But what I observed on the day that

20   Mr. Rascher was sitting in the chair and was

21   not -- had difficulty getting up, he had a lot

22   of functional issues with that, strength.                 He

23   looked very fragile, and his balance when he

24   walked, he was very unbalanced.


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 188 of 295 PageID #:2435


                                                                     Page 53
1    much consider anything.

2           Q.     When you observed Mr. Rascher, how did

3    you observe him ambulating?            Was there any

4    assistive device?

5           A.     He had a cane.

6           Q.     And from your observation, what did

7    you notice as to how he was ambulating with the

8    cane?

9           A.     He was shuffling.        He was kind of

10   weaving a little bit side to side.              He was

11   walking extreme -- very, very slow.               The people

12   that were following him were staying close.

13                      To kind of describe it a little

14   bit better, it's kind of my rehab background a

15   little bit, you can have people that can be

16   independent, they can be supervised, you can get

17   into where you're contact guard, and I would say

18   when he was walking he needed a contact guard

19   and he should have had a walker.              He would have

20   been much more stable with a walker.

21          Q.     Did you consider that Mr. Rascher

22   could return to work if he had a walker?

23          A.     Well, that was the reason for having

24   Dr. Khanna evaluate him.           But he wasn't -- even


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 189 of 295 PageID #:2436


                                                                     Page 54
1    with a walker, he was very unsteady.               He

2    couldn't hardly get out of his chair.               It took,

3    like, three, four attempts.

4                       I was going to get him a

5    wheelchair.       And I was standing to the side, I

6    was just about ready to say can we get a

7    wheelchair and somebody in the group, they asked

8    him, because he couldn't get out of the chair,

9    they said, "Do you need some help?"               And he

10   said, "No, I'm fine."

11                      And so everybody kind of backed

12   off a little bit, okay.           But I saw everybody

13   walking with him.         And everybody was kind of

14   waiting, I think, to see if he was going to

15   start falling and they stayed close.               That's

16   what I observed.

17                      So even a walker he would have

18   been a little unsteady.           We also own the parking

19   lot, so people have to be able to get in from

20   our parking lot into the building, and you can't

21   get all the ice and snow out there, plus, you

22   know, even if he had a walker, you have to get

23   it out of the car.         He wasn't able to really

24   hold on to things, you know, and stand


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 190 of 295 PageID #:2437


                                                                     Page 55
1    independently.        He was very unbalanced.

2           Q.     You mentioned a wheelchair.           Does

3    S & C have wheelchairs on the premises?

4           A.     I don't know if we do or not.            We may

5    have some.

6           Q.     You mentioned that you were thinking

7    of getting him a wheelchair.            Is that what you

8    stated?

9           A.     No, I didn't state that.          Oh, I did?

10   I didn't mean to say that.

11          Q.     Yes.

12          A.     But, no, we didn't -- he didn't ask

13   for a wheelchair.         If anything, he said he

14   wanted to walk by himself.            He didn't want

15   anything.      He never submitted anything to us for

16   that.

17          Q.     Could Mr. Rascher have been

18   accommodated to alleviate your concerns with

19   respect to his balance and function if he were

20   in a wheelchair?

21          A.     I don't know.       That would have to

22   be -- he never asked for that, and he would

23   still have to get out of his car into the

24   building.


                          Thompson Court Reporters, Inc
                             thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 191 of 295 PageID #:2438


                                                                      Page 60
1           A.     We look at everybody individually

2    in -- on our return-to-work program.

3           Q.     Were you aware on August 20th of 2015

4    that Mr. Rascher came to visit Marcia Burton,

5    that he walked from Health Services to where he

6    worked to see Chris Roman, his supervisor?                 Are

7    you aware of that?

8           A.     I was not aware of that at the time,

9    no.

10          Q.     Would that have been important for you

11   to know?

12          A.     Well, whether he did or whether he

13   should are two separate questions because he was

14   not stable enough to be in the plant, and, you

15   know, just because somebody does something

16   doesn't mean that it's okay or that it's right

17   or they're safe.

18          Q.     You keep referring to the plant.             What

19   are you referring to?

20          A.     Well, it's a manufacturing company, so

21   we have production areas, and then we have

22   office areas.

23                      And so where Chris Roman's offices

24   are are up in a mezzanine there's concrete steps


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 192 of 295 PageID #:2439


                                                                     Page 61
1    that go all the way up.           There's maybe, I don't

2    know how many steps, 20, 30, could be more, I

3    don't know, it's quite a ways up, and in our

4    production areas we have do not allow people to

5    return to work with canes or boots, so they're

6    not supposed to be in that area with assistive

7    devices because of a fall risk.

8                       And in addition to that, he was

9    extremely unsteady, balance issues and going up

10   and down steps.

11          Q.     And that's all from your own

12   observation, there's no objective medical

13   information that you had?

14          A.     No, that's not correct.          Because when

15   I saw him on the 8th --

16          Q.     I'm not talking about the 8th.             I'm

17   talking on the 31st when he came in to see you,

18   actually.

19          A.     I wasn't aware that he -- I know he

20   went up after I explained to him it was a safety

21   issue.      I'm not sure what date he went.

22                      But I had a conversation with him

23   and told him that I had real concerns and he

24   shouldn't be in the plant.


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 193 of 295 PageID #:2440


                                                                       Page 74
1           A.     I have no idea.

2           Q.     You don't know one way or the other?

3           A.     I do not.

4                  MS. DORAN:      If you could mark this as

5           Deposition Exhibit No. 3?

6                            (Whereupon, Clawson Deposition

7                              Exhibit No. 3 was marked for

8                              Identification, 03/13/2019.)

9    BY MS. DORAN:

10          Q.     Miss Clawson, I'm going to show you

11   what we have marked as your Deposition

12   Exhibit No. 3.        It's a multi-page document.            If

13   you could take a look at this document?                Okay?

14          A.     Uh-hum.

15          Q.     Can you tell me which of these

16   documents that Richard Rascher dropped off to

17   you on September 8th of 2015?

18                 MR. BRENNEMAN:       Object to the form.

19                 THE WITNESS:      I am -- now that we have

20          them here, I know that what I have is --

21          there was doctors' notes.           There

22          was -- I'm not sure which one I got on

23          which date just looking at it here.               I also

24          had physical therapy notes, and these are


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 194 of 295 PageID #:2441


                                                                     Page 75
1           not here.

2    BY MS. DORAN:

3           Q.     Did Mr. Rascher bring you physical

4    therapy notes?

5           A.     I believe that he did.          I have them,

6    and I believe that he brought those in.

7                       The medical, when you pull up out

8    of our Medgate, the physical therapy notes come

9    up with the doctors' notes.

10          Q.     And what is Medgate?

11          A.     Electronic medical record system.

12          Q.     And how would these documents or the

13   releases and the physical therapy notes become

14   part of Medgate?

15          A.     They get uploaded.

16          Q.     And who does that?

17          A.     The person that receives them uploads

18   them.

19          Q.     Since you were the individual that

20   received these documents, would you have been

21   the person that would have uploaded them?

22                 MR. BRENNEMAN:       What do you mean by

23          these documents?

24                 THE WITNESS:      Well, I don't know if


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 195 of 295 PageID #:2442


                                                                     Page 76
1           these are all the ones -- some of these

2           obviously were not because this is a letter

3           I wrote on the 14th.

4    BY MS. DORAN:

5           Q.     Correct, the final document.

6           A.     So I had the physical therapy notes.

7    It's possible the admin would have uploaded

8    some, but normally what happens is when somebody

9    comes in, you write your note, you upload the

10   documents, so I had his physical therapy notes.

11                       The notes that we have for the --

12   that were the 8/28, they're not by fax,

13   they're -- I don't believe that they were mailed

14   in, so I -- we have them.           I believe Mr. Rascher

15   handed me those.        My recollection is that he

16   handed me those.

17          Q.     Do you know for sure if he did so?

18          A.     I'm pretty sure that he did.

19          Q.     That --

20          A.     Back to '15, but I'm pretty sure he

21   handed me the physical therapy notes.

22          Q.     Did anybody request that he bring in

23   physical therapy notes?

24          A.     No.


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 196 of 295 PageID #:2443


                                                                     Page 77
1           Q.     According to the e-mail that we just

2    looked at, he was going to bring in a doctor's

3    release -- doctors' releases on September 8th;

4    is that correct?

5           A.     Well, it just said -- it said doctor

6    releases, but, you know, whatever he may

7    perceive I can't speak for him, but we were

8    given the physical therapy notes for the 28th.

9                        We did not receive any other

10   physical therapy notes until later, but we had

11   the physical therapy notes at that point.

12          Q.     Is there a way of verifying through

13   your program the date the documents were

14   actually received?

15          A.     No.   But we had them before, and I

16   referred to them in an e-mail that was sent to

17   Dr. Khanna that we had the physical therapy

18   notes.      And I don't remember the date of that

19   e-mail, but it was around this time, so I had

20   them at that point.

21          Q.     In looking at Exhibit No. 3, can you

22   tell me which particular releases Mr. Rascher

23   brought in to you on September 8th of 2015?

24                 MR. BRENNEMAN:       Object to form.


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 197 of 295 PageID #:2444


                                                                     Page 78
1                  THE WITNESS:      I can't with certainty

2           say which ones of these documents on that

3           date.    But we had them in the system.

4                       And we only -- I only had contact

5           with Mr. Rascher three times, so these

6           were -- the documents were prior to the

7           9/14.

8    BY MS. DORAN:

9           Q.     What did you do when you received the

10   return-to-work authorizations from Mr. Rascher?

11          A.     What I did was I sent them to

12   Dr. Khanna, and, you know, asked him to look at

13   them.

14                      And he basically said that he

15   still believed his assessment on that day was

16   that Mr. Rascher was not able to function

17   independently.        I don't know his exact wording.

18   You would have to read that.

19                      And we had the physical therapy

20   notes which documented what I had seen and what

21   I believe Dr. Khanna had seen, that Mr. Rascher

22   was not functionally independent.              He had

23   balance issues.

24                      And so we figured what -- what the


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 198 of 295 PageID #:2445


                                                                     Page 79
1    determination was at that point was that we had

2    confirmation from his physical therapist and

3    Mr. Rascher's own statements within the therapy

4    notes of what he could or could not do, so --

5           Q.     Did you contact any of those doctors?

6           A.     No, I did not.

7           Q.     Did Dr. Khanna contact any of those

8    doctors?

9           A.     No, he did not.

10                 MS. DORAN:      Could you mark this as

11          Clawson Deposition Exhibit No. 4, please?

12                           (Whereupon, Clawson Deposition

13                             Exhibit No. 4 was marked for

14                             Identification, 03/13/2019.)

15   BY MS. DORAN:

16          Q.     Miss Clawson, if you could take a look

17   at what has been marked as your Deposition

18   Exhibit No. 4?        It's a multi-page document.            And

19   if you could take a brief look at that.

20                      Do you recognize Deposition

21   Exhibit No. 4 as a Health Services document?

22          A.     I do.

23          Q.     In the first page it says, Health

24   Services sign-in sheet for Monday, 8/31/15; is


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 199 of 295 PageID #:2446

                                CONFIDENTIAL

                                                                    Page 129
1    attached documentation from his PMD and
2    therapist to RTW."         Does that mean he submitted
3    documentation from his primary medical doctor?
4         A.     Correct.
5         Q.     And his therapist to return to work?
6         A.     Correct.
7         Q.     Looking at this e-mail, do you know
8    what attachments you sent to Dr. Khanna?
9         A.     I sent him the physician notes that he
10   submitted and the therapy notes.
11        Q.     And how do you know that you submitted
12   therapy notes?        Because this doesn't reference
13   therapy notes, it says therapist return to
14   work.
15        A.     Right.     He submitted documentation
16   from his personal medical doctor and therapist.
17   The only therapist is the PT notes.               That's the
18   therapist.
19        Q.     I'm going to have you take a look at
20   Exhibit No. 4 -- excuse me, Exhibit No. 3.
21   Let's go to page -- if you go to Exhibit No.
22   3.
23        A.     Okay.
24        Q.     If you'll take a look at page S & C


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 200 of 295 PageID #:2447

                                CONFIDENTIAL

                                                                    Page 130
1    000353.     Do you see this return to work?
2         A.     It's a work status report, yes.
3         Q.     And it's from Dr. Matthew Jimenez?
4         A.     That's his personal medical doctor.
5         Q.     That is also his doctor that was
6    treating him with respect to his orthopedic
7    injuries, correct?
8         A.     Yes, correct.
9         Q.     Did Mr. Rascher submit this return to
10   work to you?
11        A.     I did receive this from him somewhere
12   in there.      I had it in my records, so I'm not
13   sure if Mr. Rascher submitted this.               There's
14   not the -- there's no fax on it.              If there's
15   not a fax, my assumption is that -- so I'm
16   assuming, yes, he submitted it on that date.
17        Q.     When Mr. Rascher submitted his
18   return-to-work authorizations, did he bring
19   them to you in hand or did he fax them?
20        A.     He brought them in hand.
21        Q.     So if he brought them in hand, there
22   would be no fax notations on the documents,
23   correct?
24        A.     Correct.      But I wouldn't have


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 201 of 295 PageID #:2448

                                CONFIDENTIAL

                                                                    Page 131
1    considered the doctor his therapist.               The
2    therapist would have been the physical
3    therapist.
4         Q.     I'm sorry?
5         A.     I wouldn't have considered the doctor
6    as a therapist.        He would have been one of the
7    personal medical doctors.           The therapist would
8    have been the therapy notes.
9         Q.     And with respect to the records that
10   your stating -- that regard his physical
11   therapy, are you stating emphatically 100
12   percent certain that Mr. Rascher brought those
13   records in to you?
14        A.     Yes.
15        Q.     You recall that specifically?
16        A.     I remember him handing me the packet.
17   And I remember the physical therapy notes in
18   part of that -- I remember him giving me the
19   physical therapy notes.
20        Q.     Is there anything internally through S
21   & C that can establish what attachments you
22   sent to Dr. Khanna?
23        A.     Not that I'm aware of.
24        Q.     Why not?


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 202 of 295 PageID #:2449

                                CONFIDENTIAL

                                                                    Page 152
1         A.     Sometimes the clinic just gets busy
2    and I wasn't able to make a phone call.
3         Q.     It goes on to state, "I did review the
4    attachments, and although Mr. Rascher has
5    submitted these from his personal physicians,
6    based upon my examination last week, I feel
7    he's unstable and at risk to injure himself if
8    he was to return to work.           Do you have a formal
9    job description for his position?              If so,
10   perhaps we should request a formal FCE to be
11   done before allowing him to return to work.
12   Please call to discuss this.            Thanks."
13                      You did not call him to discuss
14   that?
15        A.     No.
16        Q.     Why not?
17        A.     Because we had all the physical
18   therapy notes which documented everything he
19   could or couldn't do.          And to do a functional
20   capacity eval, that's why you would have it, to
21   see what somebody can do.           And he already
22   submitted the majority of that to us at this
23   point.
24        Q.     Dr. Khanna makes no reference to


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 203 of 295 PageID #:2450

                                CONFIDENTIAL

                                                                    Page 153
1    physical therapy notes, does he?
2         A.     No, he did not.
3         Q.     He only makes reference to
4    return-to-work authorizations from his --
5    Mr. Rascher's physicians, correct?
6         A.     Correct.
7         Q.     He is asking if you have a formal job
8    description for his position.             You did not
9    respond to that, correct?
10        A.     Correct.
11        Q.     He also says, "Perhaps, we should
12   request a formal FCE to be done before allowing
13   him to return to work."           FCE is a functional
14   capacity exam; is that correct?
15        A.     Correct.
16        Q.     And you didn't respond to that either?
17        A.     No, I did, when I said -- first off,
18   he said he was unsafe.          That was the first
19   thing.     So if he's unsafe in the plant, can
20   injure himself.        Secondly, what I said was at
21   this time and his notes also substantiate his
22   current deficits and where he's at.               It showed
23   balance, strength.         It showed much of that.
24   And that -- at that point it wasn't necessary


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 204 of 295 PageID #:2451

                                CONFIDENTIAL

                                                                    Page 154
1    to have an FCE.
2         Q.     Dr. Khanna makes no reference to his
3    physical therapy notes; is that correct?
4         MR. BRENNEMAN:        Asked and answered.
5         THE WITNESS:       You have to ask Dr. Khanna.
6    BY MS. DORAN:
7         Q.     I'm not asking that.          I'm saying is it
8    in this e-mail?
9         A.     It's not in the e-mail.
10        Q.     All he refers to is his physical
11   physician's return-to-work authorizations; is
12   that correct?
13        MR. BRENNEMAN:        Asked and answered.
14        THE WITNESS:       Correct.      Just an e-mail
15   conversation we are having regarding this case.
16   He did not state that, no.
17   BY MS. DORAN:
18        Q.     Dr. Khanna is proposing, perhaps, a
19   formal functional capacity exam should be done
20   before allowing him -- allowing him to return
21   to work.      So Dr. Khanna is making that
22   consideration despite the fact that he's saying
23   I still think he's unstable, but, hey, maybe we
24   should have a functional capacity exam?                That's


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 205 of 295 PageID #:2452

                                CONFIDENTIAL

                                                                     Page 155
1    what he's saying to you, correct?
2         A.     He didn't say we should have one.              It
3    was a discussion should we have one.               When I
4    told him we have the PT notes to substantiate
5    it, he did not come back and tell me that this
6    is what we should do.          And so we already had
7    the notes.
8         Q.     By this e-mail, is he not presuming
9    that Mr. Rascher is going to return to work?
10        A.     Not necessarily, no.
11        Q.     He states, "We should request -- "If
12   so, we should request a formal functional
13   capacity exam to be done before allowing him to
14   return to work."        So he is considering the fact
15   as to whether Mr. Rascher can return to work
16   based upon his return-to-work authorizations,
17   correct?
18        A.     You'd have to ask Dr. Khanna that.
19        Q.     I would have liked to if I would have
20   had these e-mails.         That would have been very
21   nice.     So I'll state for the record, I did not
22   have these e-mails when we questioned Dr.
23   Khanna because they were not produced by S & C
24   Electric in this case, despite the fact that


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 206 of 295 PageID #:2453

                                CONFIDENTIAL

                                                                    Page 156
1    they were asked the day and months before we
2    took the deposition.          And despite the fact that
3    there's a litigation hold, which we just talked
4    about.
5         MS. DORAN:           Mark this as Exhibit No. 8.
6                                  (WHEREUPON, said
7                                  document was marked as
8                                  Deposition Exhibit No. 8
9                                  for Identification.)
10   BY MS. DORAN:
11        Q.     Before we get to 8, let's go back to 6
12   for a second.       On the very first page of that
13   document, S & C 00252, on the bottom of the
14   document it's dated September 10th of 2015.                  Is
15   that your response to Dr. Khanna in terms of
16   the e-mail of September 10th, 2015, at 11:29
17   a.m.?
18        A.     Yes.
19        Q.     Okay.     In that e-mail you state,
20   "Thanks, Dr. Khanna, I agree with your decision
21   that he's not able to return to work safely at
22   this time and his PT notes can also
23   substantiate current deficits."
24        MR. BRENNEMAN:        Just object.       You


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 207 of 295 PageID #:2454

                                CONFIDENTIAL

                                                                    Page 157
1    mischaracterized what the e-mail says.                You
2    added a word.       You said can also.         It says PT
3    notes also substantiate.
4         MS. DORAN:       Okay.
5    BY MS. DORAN:
6         Q.     Is that what you stated to Dr. Khanna?
7         A.     Yes.
8         Q.     So the PT notes that you're referring
9    to were dated what?
10        A.     I believe it's 8/28.
11        Q.     So they were from his visit of 8/28 of
12   2015?
13        A.     I would have to look at it.            I'm not
14   sure of the actual date right now.              I know that
15   I believe it's 8/28.
16        Q.     You believe it's 8/28.          And you claim
17   you got these notes from Richard Rascher?
18        A.     Correct.
19        Q.     And if I told you Mr. Rascher did not
20   give you these notes, could you dispute that?
21        MR. BRENNEMAN:        Objection to the form.
22        THE WITNESS:       There's no way for me to -- I
23   mean how can I dispute that?            I'm telling you
24   he gave me the notes.


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 208 of 295 PageID #:2455

                                CONFIDENTIAL

                                                                    Page 166
1    just -- I didn't move forward on this.
2         Q.     By this e-mail is Dr. Khanna concerned
3    that you may have a legal issue if you don't
4    clear it with -- and he wants to be sure that
5    you're going to clear it with Valerie or S &
6    C's legal team before you proceed?
7         MR. BRENNEMAN:        Objection to the form.
8         THE WITNESS:       You know, I can't speak to
9    what Valerie or S & C's legal team is going to
10   say.    Okay?     What Dr. Khanna is saying, at this
11   point, if we're not going to clear him, what is
12   the purpose of calling up the physicians and
13   what's -- what are they supposed to do at this
14   point, you know.        And I believe he was correct
15   in that.      If he feels he's unsafe and we have
16   the PT notes, we have everything, and we can't
17   clear him because he's not safe in the plant,
18   then why are we going to go forward and start
19   doing everything else.
20   BY MS. DORAN:
21        Q.     But he is not saying that?
22        MR. BRENNEMAN:        Objection to the form.
23   BY MS. DORAN:
24        Q.     He is saying however, correct?             He


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 209 of 295 PageID #:2456

                                CONFIDENTIAL

                                                                    Page 217
1    to go back and recall exactly, you know, but he
2    was talking to Sophia.          He was sitting in her
3    chair.     He went to get up and he -- it took him
4    five times, and we asked him do you need some
5    help, and he was like no.           And that particular
6    chair had a hard seat with, you know, side
7    rails where you could push on it to get up.
8         Q.     So you previously testified that you
9    observed him not seeming balanced, and I
10   believe that was on August 20th when he came --
11        A.     That was the first time, yes.
12        Q.     And that's when he came in to you with
13   Marcia Burton, but he first came in maybe
14   accidentally to health services; is that
15   correct?
16        A.     Well, he wasn't with Marcia.            He was
17   sitting in the office, and I guess he was
18   coming in to benefits, but he came into health
19   services by mistake.          I wasn't sure who the
20   people were, but they came down and saw him.                  I
21   think they would have to identify who they
22   were, because I didn't speak.             I was standing
23   on the side watching.          And I watched him.         They
24   realized where he was supposed to go and they


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 210 of 295 PageID #:2457

                                CONFIDENTIAL

                                                                    Page 218
1    were going to take him there, and I started to
2    say, Do you need a wheelchair.             We can get you
3    a wheelchair.       Before I could say that, one of
4    the people that were standing there said, Can
5    we help you, because he was struggling to get
6    out of the chair.         And he said no.       And so at
7    that point I just kind of -- didn't ask him
8    about the wheelchair, and he did get up out of
9    the chair.      And he walked out -- he had a
10   couple of canes and he was very unbalanced.                  As
11   he walked, he was shuffling.            Everybody was
12   kind of hovering around him.            Then I watched
13   him and the group leave health services.                 And
14   then as you leave health services, you know,
15   they went off towards benefits.             And that's
16   all -- the only contact I had that day.                I
17   never spoke with him personally.
18        Q.     And then on August 31 when he came in
19   to have his meeting with Dr. Khanna, what did
20   you observe?
21        A.     You know, he still was not balanced
22   when he was walking.          He came in -- he still
23   had an assistive device, and I was in and out
24   of health services.         I had people in my office,


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 211 of 295 PageID #:2458

                                CONFIDENTIAL

                                                                    Page 219
1    so I wasn't, you know, around the whole time or
2    observing.      I'm not sure that I saw him leave.
3    And that's all that I remember of 8/31.
4         Q.     Did you observe him trying to get up
5    out of a chair on that date?
6         A.     Again, part of my recollection going
7    back, that could have been the day he came in
8    that he was sitting in Sophia's office for the
9    appointment.       And so all I can say is that he
10   had difficulty on the 20th, or whatever when he
11   came in by mistake, and then on 9/8 he was
12   still having difficulty walking and getting out
13   of chairs.      He had to push on my desk.            He was
14   having some trouble getting up.
15        Q.     So at the time you observed him in
16   Sophia's office having a hard time getting up
17   and you said it took him five times, you're not
18   sure if that was on August 31st or on September
19   8th; is that right?
20        A.     The one in Sophia's office, correct.
21   He was in my office on the 9th, though, and
22   that he had trouble walking and getting up on
23   that date.
24        MS. DORAN:       On the 8th?


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 212 of 295 PageID #:2459

                                CONFIDENTIAL

                                                                    Page 220
1         THE WITNESS:       Yes.
2    BY MS. SMASON:
3         Q.     And so is it your testimony that there
4    were two times you observed him having
5    difficulty getting out of his chair, one was on
6    August 20th and the other was September 8th
7    when he was in your office?
8         A.     Well, I saw him three times with
9    getting out of chairs.          Once was in the hallway
10   waiting on the 20th.          I can't say for sure
11   whether the second one in Sophia's office was
12   on the 31st or on the 8th, but I observed him
13   in that office.        Then he had trouble
14   getting -- at my desk, that chair on the 8th.
15        Q.     On August 20th you also observed him
16   having trouble getting out of a chair; is that
17   right?
18        A.     That was the first time that I saw
19   him, yes.
20        Q.     Okay.
21        A.     And walking.       That was the day he came
22   in and left with the group.
23        Q.     So did you see -- did you observe him
24   getting out of a chair three times then?


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 213 of 295 PageID #:2460

                                CONFIDENTIAL

                                                                    Page 221
1         A.     Three times total.
2         Q.     Once August 20th, once on -- maybe
3    August 31st or September 8th in Sophia's office
4    and then once in your office?
5         A.     Correct.
6         Q.     And from your observation, did he seem
7    to have the same level of difficulty getting
8    out of the chair from the first time you saw
9    him do that on August 20th versus the last time
10   you saw him on September 8th, either in your
11   office or in Sophia's office?
12        A.     Yes.    I didn't see a big change.
13        Q.     And what about in terms of your
14   observations of him walking over that same
15   period of time from August 20th until September
16   8th?
17        A.     He still had balance issues.            He was
18   still shuffling.        He was walking very slow.
19   There were times he would lose his balance and
20   catch himself.        I believe that's all I can say
21   for that.
22        Q.     Did you see any difference in his
23   ability to walk from the first time you saw him
24   until the last time?


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 214 of 295 PageID #:2461

                                CONFIDENTIAL

                                                                    Page 222
1         A.     I did not see a difference.            I believe
2    he was using -- I was told -- well, I shouldn't
3    say I was told.        I believe he switched from two
4    canes to one cane during that time period.                 But
5    that would be -- other than that, he had
6    difficulty walking, still had a lot of balance
7    and functional issues.
8         Q.     I was going to ask you about the
9    assistive devices.         You said on August 20th you
10   saw a couple of canes, correct?
11        A.     Uh-huh.
12        Q.     And then on August 31st you said he
13   had an assistive device.           Do you know if that
14   was one or two canes or something else?
15        A.     I believe he had one cane.            My
16   recollection is a little foggy in that respect.
17        Q.     And then do you believe from what you
18   can recall that on September 8th he had one
19   cane also?
20        A.     Correct.
21        Q.     And you never asked Mr. Rascher if he
22   were to come back to work if he might be able
23   to get some help on his own getting in and out
24   of the building, if that was your concern,


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 215 of 295 PageID #:2462
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 216 of 295 PageID #:2463




                  Exhibit J
        Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 217 of 295 PageID #:2464
                                Confidential – Subject to Protective Order
ADVOCATE MEDICAL GROUP ONCOLOGY                 -




Previously
ONCOLOGY SPECIALISTS, SC




Patient: Richard Rascher                               Location: Park Ridge
DOB: Jun01, 1941                                       Attending Physician: Jacob Bitran, M.D.
Date: Jul 13, 201 5                                    Note Type: Progress Note


Complaint/Presenting Problem:
The patient is seen today for continuation of management regarding his rectal cancer. He is receiving physical therapy
at home and he is status post right hip arthroplasty. He is somewhat frustrated at the place of his rehabilitation. To be
following up with his orthopedist on Friday. Prior to the time it today’s visit PET scan was performed to restaged his
rectal cancer.

HPI:
Rectal Ca T3,N0,M0

PMH:
Mr. Rascher’s medical history consists of Arthritis (knees).

Current Medications:
Aleve, Colchicine, Gabapentin, Hydrocodone-APAP, Potassium
Medications were reviewed and updated.

Allergies:
No Known Allergies.
Allergies were reviewed. No new allergies reported.

Past Surgical History:
Mr. Rascher’s surgical/procedural history consists of appendectomy, Right hip arthroplasty in 2015, and Colonoscopy
with biopsy in 2014.

Family History:
There is no family history of cancer. His sister had a stroke at age 59. He has two adult aged children who are in good
physical health.

Personal/Social History:
Mr. Rascher is widowed and he is an electrical engineer. Mr. Rascher has never smoked. He drinks occasionally. Mr.
Rascher reports no contact with hazardous material.
Mr. Rascher reports the following support systems: his family. he lives alone. His diet consists of regular meals. He
indicates his activity level as: light exercise and walking the dog.

Review of Systems:

Constitutional                  Abnormal Continued weight loss, poor appetite
                                            —




ENMT                            Normal No problems with hearing, no sore throat, no sinus drainage.
                                        —




Hematologic/Lymphatic           Normal No easy bruising or bleeding. The patient denies any tender or palpable lymph
                                        -




                                nodes.
Breasts                         Normal No abnormal masses of breast, no nipple discharge or pain.
                                        -




Respiratory                     Normal No dyspnea on exertion, chest pain, cough or hemoptvsis.
                                        -




Cardiovascular                  Normal No angina! chest pain, palpitations or orthopnea.
                                        -




Gastrointestinal                Normal No nausea, vomiting, diarrhea. GI bleeding. or constipation. No change in
                                        -




                                bowel habits, no heartburn or early satiety.
Genitourinary (M)               Normal No hematuria. dysuria, increased frequency. urgency. hesitancy or
                                        -




                                incontinence.
Integumentary                   Normal No chronic rashes. inflammation, ulcerations or skin changes.
                                        —




                                                                                                 Bitran000068
                 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 218 of 295 PageID #:2465
                                  Confidential – Subject to Protective Order
Name: Rascher, Richard
Printed: Jul 13, 2015
Page: 2


Neurologic                         Normal No headache. blurred vision, and no areas of focal weakness or numbness.
                                           -




                                   Normal gait. No sensory problems.
Psychiatric                        Nonnal No insonmia. depression. mania or mood swings. No psychotropic drugs.
                                           -




Physical Examination:
Performed onJul 13.2015 15:49
Height 190.00 cms-




Weight 79.0 kg (HIGH)-




BSA 2.07 sq.m
         -




BMI 21.8800
         -




Temperature 98.4 F           -




Pulse 78 1mm -




Respiration 16 1mm       -




BP 132/65 mm(hg)
     -




Pain 4 right hip and both breast
         -




1 No physically strenuous activity, but ambulatory and able to carry out light or sedentary work (e.g. office work, light
 -




house work). (ECOG)

Constitutional                     Alert, cooperative, oriented. Mood and affect appropriate. Appears close to
                                   chronological age. Thin
Head                               Normocephalic: no scars.
ENMT                                No oral exudates, ulcers, masses, thrush or mucositis. Oropharyn,x clear. Tongue
                                   nornial.
Hematologic/Lyinphatic             No petechiae or purpura. No tender or palpable iymph nodes in the cervical,
                                   supraclavicular. axillaiy or inguinal area.
Respiratory                        Lungs are clear to auscultation without rhonchi or wheezing.
Cardiovascular                     Regular rate and rhythm of heart without murmurs, gallops or rubs.
Abdomen                            Non-tender, non-distended, no masses. ascites or hepatosplenomegaly. Good bowel
                                   sounds. No guarding or rebound tenderness. No pulsatile masses. Healed abdominal
                                   scars.
Extremities                        No visible deformities, no cyanosis. clubbing or edema. Pulses 4-- and equal bilaterally.
Integumentary                      No rashes. scars. or lesions suggestive of malignancy.
Neurologic                         No sensoi’y or motor deficits, normal cerebellar function, normal gait. cranial nerves
                                   intact.
Psychiatric                        Alert and oriented times three. Coherent speech. Verbalizes understanding of our
                                   discussions today.


Pain Assessment Score:
Current Pain Management:

Counseling/Teaching (Time of counseling/Time of visit):

Impression:
Rectal Cancer Stage lB S/P neoadjuvant concurrent radiation therapy and Xeloda.
Reanastomosis
status post right hip arthroplasty

I spent 5 minutes of the 15 minute of is a reviewing the patient’s PET scan and I indicated that there is no signs of any
recurrent malignancy.


PIan(Problem-oriented):
follow up in 6 months.


                                                                                                         Bitran000069
        Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 219 of 295 PageID #:2466
                            Confidential – Subject to Protective Order
Name: Rascher, Richard
Printed: Jul 13, 2015
Page: 3


Return Appointment:


Electronically signed by:
Jacob Bitran, MD

cc:
Gabriel Kibrit, M.D.
John J Park, M.D.




                                                                          Bitran000070
        Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 220 of 295 PageID #:2467
                                Confidential – Subject to Protective Order
AD VO CA TE MEDICAL GROUP ONCOLOGY           -




Previously
ONCOLOGY SPECL4LISTS, SC




Patient: Richard Rascher                                Location: Niles
DOB: Jun 01, 1941                                       Attending Physician: Jacob Bitran, M.D.
Date: Mar 20, 2018                                      Note Type: Progress Note


Complaint/Presenting Problem:
The patient is seen today for continuation of management regarding his rectal cancer.

HPI:
Rectal Ca T3,N0,M0
September 268, 2016: The patient seen in follow up today for rectal cancer. Since the time of his last visit he
developed significant lymphedema on the left and a trace lymphedema on the right. He is managing this with
compression hose as well as sequential compression machine. He is somewhat depressed over the loss of his
employment and is trying to deal now with the lymphedema.
January 18, 2017: Patient is not feeling well. He has noticed blood with wiping and thinks is related to irritation from all
of the loose bowel movements he has had. Also has noticed a clear discharge from a “bubble.” He has urinary
incontinence, which is new for him. Also currently with a gout attack of his right wrist, on coichicine and indomethacin.
July 19, 2017: Seen in follow-up for rectal cancer. He is now approximately 3 years from the time of diagnosis. His
complaints today are related to the fact that he is is debilitated because of osteoarthritis now involving his left hip and
he indicates that he requires a left hip arthroplasty. The arthritis is making him less mobile and he is not doing the
things that he used to do in the past which causes melancholy.
November 17, 2017: The patient is seen today on an urgent basis because of an acute left peroneal DVT. He
underwent left hip arthroplasty on November 3. He was discharged to a rehab facility on prophylactic Xarelto, 10 mg
daily. He saw his orthopedic surgeon, Dr. Matt Jimenez today where he was found to have a significantly swollen left
leg. Stat Doppler studies documented an acute left peroneal DVT. He was then sent here for management. He
denies any breathlessness.
November 21, 2017: Seen today in follow up for left leg DVT. He is currently on Xarelto with a loading dose of 15 mg
twice a day and tolerating it well. He is of the opinion that his leg is slightly better.
November 29, 2017 seen today because of continued swelling of the left leg. He is on the Xarelto starter pack and
otherwise tolerating it well. He is noted a significant improvement in the swelling of his right leg but is discouraged
about the continued swelling of the left which is prompted today’s visit.
December 7, 2017: He is seen today in follow-up for DVT and because of swelling of the left leg. He is currently on
Xarelto 15 mg twice daily but in 2 days will start on the maintenance dose of 20 mg daily. Additionally he is on diuretics.
He reports a significant improvement in the swelling of both legs.
December 27, 2017: Seen today in follow-up for DVT. Since the time of his last visit he was prescribed triamterene
which has done absolutely nothing. He continues to complain of swelling in both legs and is currently on a
maintenance dose of Xarelto, 20mg daily. Additional complaints are related to urinary frequency. He is having 2 soft
bowel movements per day and denies any diarrhea or hematochezia. He denies any pain.
January 29, 2018: Seen once again in follow-up for DVT. He remains on Xarelto 20 mg daily. He is continuing his
diuretics. He still has significant edema involving his left leg. He is not participating in physical therapy and denies any
pain.
March 1, 2018: Seen in follow-up for DVT, remains on Xarelto, and his only complaints are related to the fact that he
was recently had an episode of gout and was treated with a Medrol Dosepak. The gout has resolved and he remains
ambulatory.
3/13/2018: Seen in follow-up because of increasing edema following steriods; frustrated.
March 20, 2018: Seen in follow-up today for bilateral pedal edema. Currently taking 2 mg of Bumex in conjunction with
50 mg of Aldactone and there has been no resolution of the edema in his right leg and improvement in the left. Other
complaints are related to urinary frequency and dribbling. Frustrated at the number of times he feels he has to urinate
particularly with the augmented dose of diuretics. In addition complains of arthritis in his knee, he had a cortisone
injection without any improvement.

PMH:
Mr. Rascher’s medical history consists of Arthritis (knees).

                                                                                                  Bitran000117
                     Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 221 of 295 PageID #:2468
                                      Confidential – Subject to Protective Order
Name: Rascher, Richard
Printed: Mar 20, 2018
Page: 2



Current Medications:
Bumetanide, Hydrocodone-Acetaminophen, Rivaroxaban, Rivaroxaban, Spironolactone, Allopurinol, AmLODIPine
Besylate, Aspirin, Calcium, Lisinopril
Medications were reviewed and updated.

Allergies:
No Known Allergies.
Allergies were reviewed. No new allergies reported.

Past Surgical History:
Mr. Rascher’s surgical/procedural history consists of appendectomy, Kyphoplasty in 2016, Kyphoplasty in 2015, Right
hip arthroplasty in 2015, and Colonoscopy with biopsy in 2014.

Family History:
There is no family history of cancer. His sister had a stroke at age 59. He has two adult aged children who are in good
physical health.

Personal/Social History:
Mr. Rascher is widowed and he is an electrical engineer. Mr. Rascher has never smoked. He drinks occasionally. Mr.
Rascher reports no contact with hazardous material.
Mr. Rascher reports the following support systems: his family. he lives alone. His diet consists of regular meals. He
indicates his activity level as: light exercise and walking the dog.

Review of Systems:

Constitutional                         Normal No fevers, chills, night sweats, excessive fatigue or weight loss.
                                               -




ENMT                                   Normal No problems with hearing, no sore throat, no sinus drainage.
                                               -




Hematologic/Lymphatic                  Normal No easy bruising or bleeding. The patient denies any tender or palpable lymph
                                               -




                                       nodes.
Breasts                                Normal No abnormal masses of breast, no nipple discharge or pain.
                                               -




Respiratory                            Normal No dyspnea on exertion, chest pain, cough or hemoptysis.
                                               -




Cardiovascular                         Normal No anginal chest pain, palpitations or orthopnea.
                                               -




Gastrointestinal                       Normal No nausea, vomiting, diarrhea. GI bleeding. or constipation. No change in
                                               -




                                       bowel habits, no heartburn or early satiety.
Genitourinaiy (M)                      Abnormal No hematuria. dysuria, urgency. hesitancy or incontinence. Frequency with
                                                   —




                                       episodes of dribbling.
Integumentary                          Normal No chronic rashes, inflammation, ulcerations or skin changes.
                                               —




Neurologic                             Normal No headache, blurred vision, and no areas of focal weakness or numbness.
                                               -




                                       Normal gait. No sensory problems.
Psychiatric                            Normal No insonmia. depression, mania or mood swings. No psychotropic drugs.
                                               -




Physical Examination:
Performed on Mar 20, 2018 15:30
Height 190.00 cms-




Weight kg not done, knee pain
                     -




Temperature 95 F (LOW)       -




Pulse 80 /min-




Respiration 12 /min      -




BP 127/67 mm(hg)
     -




Pain 7 knee, leg pain
         -




1 No physically strenuous activity, but ambulatory and able to carry out light or sedentary work (e.g. office work, light
 -




house work). (ECOG)

Constitutional                         Alert, cooperative. oriented. Mood and affect appropriate. Appears close to

                                                                                                            Bitran000118
        Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 222 of 295 PageID #:2469
                                Confidential – Subject to Protective Order
Name: Rascher, Richard
Printed: Mar 20, 2018
Page: 3


                                chronological age. Thin
 Head                           Normocephalic; no scars.
 ENMT                            No oral exudates. ulcers, masses. thrush or mucositis. Oropharynx clear. Tongue
                                normal.
 Hematologic/Lymphatic          No petechiae or purpura. No tender or palpable lymph nodes in the cervical.
                                supraclavicular. axillar or inguinal area.
Respiratory                     Lungs are clear to auscultation without rhonchi or wheezing.
Cardiovascular                  Regular rate and rhythm of heart without rnurnurs. gallops or rubs.
Abdomen                         Non-tender. non-distended, no masses. ascites or hepatosplenomegaly. Good bowel
                                sounds. No guarding or rebound tenderness. No pulsatile masses. Healed abdominal
                                scars.
Extremities                     The right leg is no longer edematous. There is 2-3± pedal and pretibial edema on the left
Integumentary                   No rashes, scars, or lesions suggestive of malignancy.
Neurologic                      No sensory or motor deficits, normal cerebellar function. normal gait. cranial nerves
                                intact.
Psychiatric                     Alert and oriented times three. Coherent speech. Verbalizes understanding of our
                                discussions today.


Laboratory:

Radiology/Pathology Reports:


Pain Assessment Score: 4/10
Current Pain Management: cortisone injection
Effective: yes or  nox

Counseling/Teaching (Time of counseling/Time of visit):

Impression:
Rectal Cancer Stage lB S/P neoadjuvant concurrent radiation therapy and Xeloda.
Reanastomosis
status post right hip arthroplasty
Rectal bleeding that is related to irritation from loose stool. Recommended to increase stool bulking.
Urinary incontinence, prostate gland size normal on exam. Recommend urology referral.

I advised that he decrease the Bumex to 1 mg and decrease the Aldactone to 25 mg. I asked to see him again in 3
weeks. wrote a prescription for Norco to deal with his knee pain.

Plan(Problem-oriented):
Bumex 1 mg daily in conjunction with Aldactone 25 mg daily. Continue Xarelto 20 mg daily
Norco 5 mg was prescribed for his knee pain.

Return in 3 week

Return Appointment:


Electronically signed by:
Jacob Bitran, MD

cc:
Gabriel Kibrit, M.D.John J Park, M.D.



                                                                                                     Bitran000119
      Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 223 of 295 PageID #:2470
                         Confidential – Subject to Protective Order
Name: Rascher, Richard
Printed: Mar 20, 2018
Page: 4




                                                                        Bitran000120
        Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 224 of 295 PageID #:2471
                                 Confidential – Subject to Protective Order
ADVOCATE MEDICAL GROUP ONCOLOGY               -




Previously
ONCOLOGY SPECIALISTS, SC



CT CHEST, ABDOMEN AN
Patient Name: RICHARD RASCHER
Accession #

CT-i 5003473i

CT Chest, Abdomen, Pelvis

INDICATION:

INDICATION: Rectal carcinoma. Recurrence. Dehydration, weakness.

TECHNIQUE:

Oral and IV contrast utilized. 91 cc Omnipaque 300 utilized for the IV infusion.

COMPARISON:

No chest comparisons. Abdomen and pelvic CT compared to January 5, 2015..

CHEST:

MEDIASTINUM:

Thyroid normal.

Tracheobronchomegaly compatible with obstructive airway disease.

No mediastinal masses. No adenopathy in the mediastinum or in the hila. No axillary adenopathy.

LUNGS:

Marked hyper aeration of the lungs compatible with COPD.

Previously there were bilateral pleural effusions. Currently one on the right stable. On the left
smaller compared to previous exam.

Triangular focus of infiltrate right lower lobe posteriorly. High density material centrally
could represent hemorrhagic focus or enhancement of the nodule.

Lungs otherwise clear.

IMPRESSION:

Bilateral pleural effusions.

Infiltrate right lower lobe posteriorly with high density areas anteriorly. This could represent
area of pneumonia. The high density material has differential considerations above. Location
would raise the possibility of aspiration pneumonia.

COPD.

ABDOMEN and PELVIS
ABDOMEN:

                                                                                                    Bitran000172
        Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 225 of 295 PageID #:2472
                                Confidential – Subject to Protective Order
Name: Rascher, Richard
Printed: Feb 16, 2015
Page: 2



A few tiny low-density lesions are present in the liver. These do not become isodense with liver
on delayed images and probably represent small cysts. These were not present on the previous
study but previous examination performed without IV contrast.

Gallbladder contracted. No obvious abnormalities. Pancreas, spleen and both kidneys normal.
Normal excretion of contrast from the kidneys.

No ascites or aneurysm.

PELVIS:

Accession #

CT-i 5-0034731

In the pelvis fluid collection around the rectum. Suture line low on the right with some
surrounding soft tissue. I cannot ascertain whether this represents an recurrence or
postsurgical.

SKELETAL STRUCTURES:

Comminuted fracture right acetabulum with major fragment rotated medially. There is protrusio
acetabula on involving the femoral head.

Fracture right inferior pubic ramus

On the left prominent degenerative arthritic change.

IMPRESSION:

Com minuted right acetabular fracture.

Degenerative arthritic change left hip.

Additional incidental findings above.

Patient’s nurse Ashley notified of findings regarding the right hip by phone.

     F I N A L

Transcribed By: TP
02/16/15 7:31 pm

Dictated By:         MCFADDEN-MD, JOHN

Electronically Reviewed and Approved By:           MCFADDEN-MD, JOHN 02/16/15 7:48 pm




                                                                                                Bitran000173
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 226 of 295 PageID #:2473




                  Exhibit K
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 227 of 295 PageID #:2474
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 1
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 228 of 295 PageID #:2475
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 2
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 229 of 295 PageID #:2476
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 5




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 230 of 295 PageID #:2477
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 70




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 231 of 295 PageID #:2478
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 71




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 232 of 295 PageID #:2479
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 75




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 233 of 295 PageID #:2480
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 83




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 234 of 295 PageID #:2481
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 84




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 235 of 295 PageID #:2482
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 85




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 236 of 295 PageID #:2483
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 86




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 237 of 295 PageID #:2484
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 91




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 238 of 295 PageID #:2485
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 92




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 239 of 295 PageID #:2486
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 93




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 240 of 295 PageID #:2487
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 94




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 241 of 295 PageID #:2488
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 95




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 242 of 295 PageID #:2489
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                          Page 140
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 243 of 295 PageID #:2490




                  Exhibit K
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 244 of 295 PageID #:2491
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 1
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 245 of 295 PageID #:2492
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 2
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 246 of 295 PageID #:2493
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 5




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 247 of 295 PageID #:2494
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 70




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 248 of 295 PageID #:2495
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 71




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 249 of 295 PageID #:2496
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 75




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 250 of 295 PageID #:2497
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 83




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 251 of 295 PageID #:2498
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 84




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 252 of 295 PageID #:2499
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 85




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 253 of 295 PageID #:2500
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 86




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 254 of 295 PageID #:2501
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 91




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 255 of 295 PageID #:2502
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 92




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 256 of 295 PageID #:2503
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 93




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 257 of 295 PageID #:2504
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 94




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 258 of 295 PageID #:2505
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                           Page 95




                                                                                    YVer1f
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 259 of 295 PageID #:2506
  U.S. Equal Employment & Rascher vs S&C Electric Company            CONFIDENTIAL
  Jacob Bitran, M.D. - 02/22/2019                                          Page 140
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 260 of 295 PageID #:2507




                  Exhibit L
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 261 of 295 PageID #:2508
                                                                                     1


 1                          UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
 2                                EASTERN DIVISION
 3      U.S. EQUAL EMPLOYMENT                     )
        OPPORTUNITY COMMISSION, et al.,           )
 4                                                )
                         Plaintiffs,              )
 5                                                )
                   vs.                            )   No. 17 C 6753
 6                                                )
        S&C ELECTRIC COMPANY,                     )   Chicago, Illinois
 7                                                )   March 5, 2020
                         Defendant.               )   1:35 p.m.
 8
 9                           TRANSCRIPT OF PROCEEDINGS
                     BEFORE THE HONORABLE ROBERT W. GETTLEMAN
10
11    APPEARANCES:
12    For Plaintiff             EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
      U.S. EEOC:                BY: MR. BRADLEY S. FIORITO
13                              230 South Dearborn Street, Suite 2920
                                Chicago, Illinois 60604
14                              (312) 872-9661
15
      For Plaintiff             JOETTE S. DORAN & ASSOCIATES, P.C.
16    Rascher:                  BY: MS. JOETTE SUSAN DORAN
                                2300 North Barrington Road, Suite 400
17                              Hoffman Estates, Illinois 60619
                                (847) 490-5309
18
19    For the Defendant:        FOX SWIBEL LEVIN & CARROLL LLP
                                BY: MR. STEVEN L. BRENNEMAN
20                                   MR. LOUIS BRANDON LISS
                                200 West Madison Street, Suite 3000
21                              Chicago, Illinois 60606
                                (312) 224-1200
22
23    Official Court Reporter: NANCY L. BISTANY, CSR, RPR, FCRR
                               219 South Dearborn Street, Room 1706
24                             Chicago, Illinois 60604
                               (312) 435-7626
25                             nancy_bistany@ilnd.uscourts.gov
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 262 of 295 PageID #:2509
                                                                                     2


 1           (Proceedings heard in open court:)
 2                 THE CLERK: 17 C 6753, EEOC versus S&C Electric.
 3                 MR. FIORITO: Good morning, Your Honor.
 4                 Brad Fiorito for the EEOC.
 5                 MS. DORAN: Good afternoon, Your Honor.
 6                 Joette Doran on behalf of Richard Rascher.
 7                 MR. BRENNEMAN: Good afternoon, Your Honor.
 8                 Steve Brenneman with Brandon Liss here for defendant
 9    S&C Electric Company.
10                 THE COURT: Good afternoon, folks.
11                 All right. So I asked you to come in because I had
12    some questions that I didn't think were completely answered by
13    the papers that I have reviewed. I've run through them again.
14                 And before we get to anything, I just wanted to
15    disclose to you that I -- that I noticed for maybe not the
16    first time, but it was driven home to me when I reviewed the
17    documents again that there are some doctors from Illinois Bone
18    and Joint who were --
19                 MR. FIORITO: I didn't hear the last thing you just
20    said.
21                 THE COURT: There are some doctors from Illinois Bone
22    and Joint --
23                 MS. DORAN: Yes.
24                 THE COURT: -- in this case. My son-in-law is a
25    partner at Illinois Bone and Joint. In fact, I have an
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 263 of 295 PageID #:2510
                                                                                     12


 1    he might have -- he might have been led to believe that he
 2    didn't even have to think about an accommodation. And that's
 3    what's bothering me here.
 4                 MR. BRENNEMAN: Here's --
 5                 THE COURT: The whole point of the interactive
 6    process is that the burden is on both parties to do that.
 7                 And I know if somebody ever asks for one, there may
 8    be situations -- and I know some cases that say that, that you
 9    don't have to even talk about it. But here he really didn't
10    know he was going to be fired until he was fired.
11                 MR. BRENNEMAN: Your Honor, here's what --
12                 THE COURT: And then -- excuse me.
13                 And the other thing that you've said -- and I don't
14    think I accept this, frankly -- is that, you know, his time --
15    that his period was up on August 29th. That was clearly waived
16    because you were still dealing with him after this. He saw the
17    doctor on the 31st and then gave you his papers after that in
18    September. And you were still making decisions, it seems to
19    me, around the doctors to terminate him.
20                 So I just think there's a lot of factual nuance here
21    that leaves me very uncomfortable, even though I realize that
22    there are good points to be made on both sides here.
23                 MR. BRENNEMAN: Let me try to address those points,
24    Your Honor.
25                 First of all, counsel misstated the record on what
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 264 of 295 PageID #:2511




                  Exhibit M
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 265 of 295 PageID #:2512


                                                                      Page 1
                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


     U.S. EQUAL EMPLOYMENT                   )
      OPPORTUNITY COMMISSION,                )
     et al.                                  ) CASE NO.:
                                             ) 1:17-CV-06753
             Plaintiff,                      )
                                             ) JUDGE ROBERT W.
             v.                              )GETTLEMAN
                                             )
     S&C ELECTRIC COMPANY                    ) MAGISTRATE JUDGE
                                             )MARIA VALDEZ
             Defendant.                      )

     __________________________________________________




                   DEPOSITION OF MARCIA BURTON
             TAKEN ON DECEMBER 19, 2018 AT 10:07 AM




                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 266 of 295 PageID #:2513


                                                                      Page 2
1    APPEARANCES:

2    UNITED STATES EQUAL EMPLOYMENT
           OPPORTUNITY COMMISSION
3    BY: MS. DIANE SMASON
       & MR. BRADLEY FIORITO
4    500 West Madison, Room 2000
     Chicago, IL 60661
5    312.869.8104
     Diane.Smason@EEOC.gov
6    Appearing on behalf of the Plaintiffs;

7    FOX, SWIBEL, LEVIN & CARROLL, LLP
     BY: MR. STEVEN L. BRENNEMAN
8    200 West Madison Street, Suite 3000
     Chicago, IL 60606
9    312.224.1206
     sbrenneman@foxswibel.com
10   Appearing on behalf of S&C Electric Co;

11   JOETTE S. DORAN & ASSOCIATES, P.C.
     BY: MS. JOETTE S. DORAN, ESQ.
12   2300 North Barrington Road, Suite 400
     Hoffman Estates, IL 60169
13   847.490.5309
     joette@joettedoran.com
14   Appearing on behalf of Richard Rascher.

15   ALSO PRESENT:

16   MR. STEPHEN GOETHALS
     MS. DONNA BAGGETT
17

18

19

20
21
22
23
24


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 267 of 295 PageID #:2514


                                                                      Page 5
1                  MS. SMASON:      The witness, please.

2                  M A R C I A      B U R T O N ,

3                  called as a witness herein, having been

4    first duly sworn, was examined and testified as

5    follows:

6                  THE COURT REPORTER:         Please raise your right

7    hand.    Do you swear or affirm that the testimony you

8    give will be the truth, the whole truth and nothing

9    but the truth so help you God?

10                 THE WITNESS:      Yes, I do.

11                 THE COURT REPORTER:         I'll just -- I have a

12   short redone.       And then --

13                 MS. SMASON:      Sure.

14                 THE COURT REPORTER:          -- we are on the

15   record.     The time is 10:07 a.m.          This is the

16   deposition of Marcia Burton in the matter of EEOC

17   versus S&C Electric Company.            My name is Stephen

18   Goethals of Thompson Court Reporters.

19                 Will counsel please introduce themselves for

20   the record and state whom they represent.

21                 MS. SMASON:      I'm Diane Smason on behalf of

22   Plaintiff, EEOC.

23                 MR. FIORITO:      Brad Fiorito on behalf of

24   EEOC.


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 268 of 295 PageID #:2515


                                                                    Page 101
1    be cleared to return to work, he needed to know this

2    information and understand what the next steps of the

3    process would be for him.

4                  Q:   Did you have any expectation that he

5    would not be cleared by Health Services?

6                  A:   No.

7                  Q:   And did you go through each of these

8    items and check them off as you spoke to him about

9    them?

10                 A:   Yes.

11                 Q:   So is it that you asked him, do you have

12   medical coverage?         And he says yes or no?

13                 A:   No.

14                 Q:   How does that work?

15                 A:   No, I go through it.         Noting that yes,

16   he does have medical coverage with us, dental.

17   Whether or not he's eligible for the retiree coverage

18   or he needs Medicare.          So this is a checklist for

19   myself.

20                 Q:   And are you doing this in front of him

21   such that he can see this or did you do this after you

22   met with him?

23                 A:   No, this was done in front of him.

24                 Q:   On the second page, the third box, it


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 269 of 295 PageID #:2516


                                                                    Page 102
1    says "verify effective date of retirement".                  Is that

2    your handwriting "8/29/2015" --

3                  A:   Yes.

4                  Q:   -- then "(LTD retirement)"?

5                  A:   Yes.

6                  Q:   Why did you write that date?

7                  A:   Because that was the date that was

8    communicated to him in all of the letters in regards

9    to the one year from his last day worked.

10                 Q:   But he told you when you met with him on

11   August 20th that he intended to provide documentation

12   from his doctors to Health Services, right?

13                 A:   Yes.

14                 Q:   So why did you anticipate that he would

15   be retired on August 29th, which was only nine days

16   later?

17                 A:   In the event he was not cleared to

18   return to work, this was the date that was going to be

19   used to proceed with his termination of employment.

20                 Q:   So is it your practice to put down the

21   date that is one year from when someone went on leave,

22   whether or not they actually were terminated from the

23   company on that date?

24                 MR. BRENNEMAN:       Objection.


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 270 of 295 PageID #:2517


                                                                    Page 103
1                  Go ahead.

2                  A:   Can you rephrase that?          I did't

3    understand that.

4                  Q:   I'm trying to find out why you put that

5    date down when nine days before that date, you did not

6    know if he would be cleared to return to work?

7                  MR. BRENNEMAN:       It's been asked and

8    answered.

9                  Go ahead.

10                 A:   It's a standard process.

11                 Q:   And what is the standard process?

12                 A:   The standard process is we use the date

13   one year from last they worked for the termination.

14   If somebody is able to return to work and they, you

15   know, are, you know, able to return then we don't

16   proceed with the termination.             But in the event that

17   we do, the individual needs to be aware of what's

18   going to happen.

19                 Q:   And why did you write LTD retirement

20   there?

21                 A:   Because when somebody's employment

22   ending due to LTD and they are over age 65, we refer

23   to it as an LTD retirement.

24                 Q:   And in your meeting with Mr. Rascher on


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 271 of 295 PageID #:2518


                                                                    Page 112
1    29th to do so.

2                  Q:   And you told him that?

3                  A:   Yes.

4                  Q:   And you told him as you wrote here "if

5    he is not clear to return, then we will proceed with

6    termination and it will be an LTD retirement"?

7                  A:   Yes.

8                  Q:   What did he say in response to that?

9                  A:   I don't recall if he responded.

10                 Q:   And then you said "discuss with Rich

11   that this is our policy regarding separation, that if

12   an employee is out for one year and they are not able

13   to return at that point, they are separated", correct?

14                 A:   Yes.

15                 Q:   Did you tell him anything else about the

16   termination process?

17                 A:   Not other than what we covered.

18                 Q:   Did he ask you any questions in this

19   meeting?

20                 A:   I don't recall what questions he -- he

21   had asked me.       It may have been going back to what we

22   covered in the letter.          Talking about medical

23   coverage, applying for Medicare, benefits

24   continuation.


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 272 of 295 PageID #:2519
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 273 of 295 PageID #:2520
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 274 of 295 PageID #:2521
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 275 of 295 PageID #:2522




                  Exhibit N
6/30/2021   Case: 1:17-cv-06753 Document   #: 150Obituary
                                 RICHARD RASCHER  Filed:(2021)
                                                          07/06/21   Page
                                                               - MOUNT     276 of
                                                                       PROSPECT, IL - 295   PageID #:2523
                                                                                      Daily Herald




   RICHARD L. RASCHER


   FUNERAL HOME                                              Lauterburg - Oehler Funeral
                                                             Home
                                                             2000 East Northwest Highway
                                                             Arlington Heights, IL 60004




             Send Flowers




   M                OUNT PROSPECT - Richard L. Rascher, 79, was born June 1, 1941, to Henry
                    and Caroline (Bohne) Rascher and passed away May 5, 2021. Richard was the
   beloved husband of the late Susan; loving father of Christopher Rascher and Stephanie
   Rascher; dear brother of the late Patricia (late Dick) von Kampen; devoted uncle of Kurt
   (Jen) von Kampen, Keith (Laura) von Kampen and Kevin (Sonja) von Kampen; great-
   uncle of Sarah, David, Lucas, Danica, Rennianah and Ronald; fond cousin of Janice
   (Scott) Allen, and preceded in death by his cherished dogs, Ozzie and Patch. Richard was
   a 1959 graduate of Arlington High School in Arlington Heights and went on to become a
   Principal Designer for S & C Electric Company retiring after 52 years of service. He loved
   antique cars and was a member of the Kaiser Darrin Car Club. He also enjoyed all sports
   especially hockey and baseball and had been to many of the Cubs Conventions. Richard
   loved music and would often take his dog Ozzie to the Mt. Prospect Park District
   Community Band Concerts at Lions Park. Visitation will be Wednesday, May 12, 2021

https://www.legacy.com/us/obituaries/dailyherald/name/richard-rascher-obituary?pid=198585932                1/5
6/30/2021   Case: 1:17-cv-06753 Document   #: 150Obituary
                                 RICHARD RASCHER  Filed:(2021)
                                                          07/06/21   Page
                                                               - MOUNT     277 of
                                                                       PROSPECT, IL - 295   PageID #:2524
                                                                                      Daily Herald

   from 4-7 PM at Lauterburg & Oehler Funeral Home, 2000 E. Northwest Highway,
   Arlington Heights and Thursday, May 13 from 10 AM until the time of the Funeral
   Service at 11 AM at St. Paul Lutheran Church, 100 S. School Street, Mt. Prospect.
   Interment will follow at Mt. Emblem Cemetery in Elmhurst. In lieu of flowers,
   contributions to The Buddy Foundation, 65 W. Seegers Road, Arlington Heights, IL
   60005 (thebuddyfoundation.org) appreciated. Funeral information, 847-253-5423 or
   lauterburgoehler.com.




   To plant trees in memory, please visit our Sympathy Store.

   Published by Daily Herald from May 9 to May 11, 2021.




   MEMORIAL EVENTS


        MAY         Visitation                                    MAY         Visitation                  MAY   Funeral
        12          4:00p.m. - 7:00p.m.                            13         10:00a.m. - 11:00a.m.       13    11:00a.m
                    Lauterburg - Oehler F…                                    St. Paul Lutheran Chur…           St. Paul L
                    2000 East Northwest                                       100 S. School Street, Mt.         100 S. Sch
                    Highway, Arlington                                        Prospect, Illinois                Prospect,
                    Heights, IL 60004
                                                                                        Send Flowers                   Se
                              Send Flowers



https://www.legacy.com/us/obituaries/dailyherald/name/richard-rascher-obituary?pid=198585932                            2/5
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 278 of 295 PageID #:2525




                  Exhibit O
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 279 of 295 PageID #:2526
                CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER




                                                                  LUTHERAN0724
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 280 of 295 PageID #:2527
                CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER




                                                                  LUTHERAN0725
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 281 of 295 PageID #:2528




                  Exhibit P
      Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 282 of 295 PageID #:2529
                     9/13/2013     Confidential
                                        P5011: Fax –
                                  4:26 P5          LII Subject
                                                       Praaacl, i-ID, to
                                                                      SC Protective
                                                                         TO: 13122241201 Order
                                                                                           PAGE:    046 OF 067

Summary View for RASCETER. RICIIARI) L                                                                              Page 1 of 2




                                                                               RASCHER, RICHARD L
                                                                                          73 Y old Male, 11DB: 06/01/1941
                                                                                                  AccounL Number: 52141
                                                                   605 S GEORGE ST, MOtJNT PROSPEcT, 1L-6oo56-:çj15
            LM PRASAD MD SC                                                                        Flome: 847-404-3402
         Co’on and Recta] Surçery                                  Guarantor: RA,SCHER. RICHARI) L lnurance: BlUE
                                                                     CROSS BLUE SHIELD OF ILLINOiS Payer U): SB621
                                                                     PCP: Gabriel Kilirit, MD    Referring: Marc Fine, MD
                                                                               Appointment Faulhity: LM Prasad, MD, SC



01/13/2015                                                                             Progress    Notes: John J Park, MI)


 Current Medications                              Reason for Appointment
 Taking                                           i, Patient c/o difficulty using the bathroom, and mushy stool, Patient
 • Aectaminophen Extra Strength 500 rng           also e/o swollen ankles.
 Tablet i tablet ac needed cv cry 4 hrc
 • Hvdrocodene-Acetaminophen Tablet i
 tablet c’ e 3 hrs
                                                  History of Present Illness
 • Loperarrthie HCI a MG Tablet itablet            Visit:
 eveiy b hours                                          The patient returns. He was recently admitted for aseitie drainage
 • Xarelto i MG Tablet i tablet twice a da        coming from his ileostomy reversal site. He has also been complaining
 (bid)
 • Diphenoxylate-Atropirie 25-0C25 MG             of incontinence. He was in the hospital fur a few days and placed on
 Tablet tablet as needed Four times a day         anti-diarrheals. He put a stoma appliance over the stoma site, which
 1)icontinucd                                     has since dried up.
 • :j->rnotil-o.oa MG Tablet i tablet
 three times a day with each meal                 Vital Signs
 • Aleve                                                                                                               /min,
 • Mctcslrol Acetate 800 MG/aoML                  Temp 97.1 F, I-it 6 ft 4 in, WI 184 ibs, BMI   22.3ç. Index, HR 72
 Suspension i ml                                  BP-Treatrnent 109/57 mm Hg.
 • Ondansetron I-tel 8 MG Tablet t tablet
 Once a day                                       Physical examination
 • Proehiorperazine Maleate 10 mg Tablet            There is only a bandage over the iieustomy closure site as that area is
 tablet                                           now elosed Rest of his abdominal exam is unremarkable. He has an
 • yfrdication List reviewed and reconciled
 with the patictrc                                inguinal hernia repair done by Dr. Khorsand in the left groin. Lower
                                                  extrernit exam shows significant +2 pitting eden-ia.
 Past Medical History                             Assessments
 Rectal cancer                                                               6q.6o (Primary)
                                                  i. Stoma complication
 Surgical History                                 2.   History of cancer: anorectal Vio.o6
                                                                                   -




 Laaroscopic ultra low anterior resection         ±2   pitting edema after re-admission to the hospital for ascitic drainage
 with coloanal anastomosis og/17fAo1l
 Ileostoiny reversal t 2/22/ao14                  from the wound,

 Family History                                   Treatment
 Non-Contributory                                 1. Stoma complication
                                                  Clinical Notes: He has been on a liquid diet, but I said it would be okay
 Social History                                   to advance him to a soft diet. This should help with the edema as he has
 TOBACCO USE:
 TOBACCO USE- Are you a:: Non tobacco
                                                  been drinking a lot of liquids. He does not have shortness of breath or
 user                                             any cardiac’ issues, so I think it is safe for us to send him back ouL I did
 AIJD IT-C:                                       tell him to go see his medical doctor for a water pill if his pitting edema
 Aicohol l-’ointio 0, Interpretation: Negative.   does not improve. In the meantime, the soft diet should also help ivith
                                                  that. He will f(lllow tl with inc in three weeks. I told him to continue
 Allergies
 NK.l).A.
                                                  with Imodium three times a day as well as Meta:nucil one tablespoon in
                                                  j ounces of water twice a day.

 Hospitalization/Major




        Patient: RA.SCHER, RJCHARJ) L             DOB: 06/01/1941 Progress Note: John J Park, MD                 OL/1312015
                               Nie genariited by eC/inn:aI Works MR’PM Sattwae (ww-,’.eClin,caI Works con?)


                                                                                                      LM Prasad045
                                                                                                                       1/1 Sf2018
hit
   Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 283 of 295 PageID #:2530
                   0/13/2018     Confidential
                                4:26 P31      – Subject
                                          Fx L11 Piac1,
                                             FRQH:      to
                                                        SC Protective
                                                              13122241201 Order
                                                                      lID,  PAGE: 047
                                                                                TO:                                OF 067

Summary View ftr RASCI JER, RICHARD L                                                                                          Page 2 of 2



 Diagnostic Procedure                                2.   Others
Iaptroscopic ultra low anterior r,sseetion           Continue Dipheno-ylate-Atropine Tablet,               2.5O.O25   MG, z tablet as
witi coJotna anastomosLs O/17/2Ol4                   needed, Orally, Four times a day
Dehydration arid acute kidrcv failure                Continue Xarelto Tablet, 15 MG, itablet, Orally, twice a day (bid.)
11/25/2014
Iletomv revrsa1 2/72/20i4
                                                     Continue Loperamide HCI Tablet, 2 MG, 1 tablet, Orally, every 8 hours
                                                     Continue HydroeodoneAce1aminophen Tablet, i tablet, Orally, every 3
                                                     Ii rs
                                                     Continue Acetarninophen Extra Strength Tablet, oo rug, 1 tablet as
                                                     needed, Orally, ever 4 hr-s
                                                     Notes: Patient Education was published to portal.


                                                      Procedure Codes
                                                      ‘39024 POSTOPGlobal*


                                                      Follow Up
                                                      3 Weeks




                                                      Electronically signed by JOHN PARK M.D., MD on
                                                      01/21/2015 at 01:44 PM CST
                                                      Sign off status: Completed




                                                                                LM Prasad, MD, SC
                                                                             io NORTHWEST HIGHWAY
                                                                             PARK R1DG4.. IT., 60068-1458
                                                                                         Tel:    847-’759-111o
                                                                                         Fafl:   847-759-8273




     Patient: RASCHER, RTCHAR]) L                     DOll:   o6/o1/1..341    Progress Note John J Park, Ml)                01/13/2015

                              Note QeY)erolod   sy   eCIinicj1Work: MF”JPM   Soth,vare   (wvweCIntc1Works. cOrn)




                                                                                                                 LM Prasad046
                                                                                                                                 I/l 8/201 8
   Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 284 of 295 PageID #:2531
                   9/13/2018   Confidential
                                    FRaIl: Fax – Subject to Protective Order
                               4:26 P:i             LH Praaad,      lID,   SC   TO:   13122241201   PAGE:   051 OF 067

Summary View for RSCIIER, RCIIA1W L                                                                                        Page 1 of 3




                       ,                                                              RASCHER, RICHARD L
                                                                                           73 V old Male, DOB: 06/0i/141
                                                                                                   Account Number: 52141
                                                                     605 S GEORGE ST, MOUNT PROSPECT, IL-6oo56-.3915
         LM PRASAD MD Sc                                                                            Home. 84-4o4-i4o...
       Colon and Rtdo1 S(y                                           Guarantor: RASCHER. RICHARD L 1nsurancc BLUE
                                                                                       CROSS BLUE SHIELI) OF ILLINOIS
                                                                       PCP: Gabriel Kibrit, MD Referring: Marc Fine, Ml)
                                                                                 Appohftment Faeilit: LM Prasad, MD, SC

04/16/2015                                                                                Progress Notes: Leela M Prasad, MD


 Reason for Appointment
 t. Patient is here today for a surgical consultation   -   Per medical director Dr.Theo Homa schedule escape dx blood loss

History of Present Illness
  Visit:
    The patient is here for possibility of anemia. The patient has a long histor He bad a history of rectal cancer and was
taken care 0f by Dr. Park. Recently, he had a hip replacement by Dr J inlefleE and now he is having anemia postoperatively.
The doctor at the nursing home did a Hemoccult test that was pnsitiue and is sent here for a colonoscopy. Because of his
recent multiple surgeries, I decided that the decision should be made by Dr. Park.

Current Medications
Ta1dn
• Loperamide HCI a MG Tablet i tablet every S hours
• Hvdrocodcne-Acctaminophen Tablet i tablet every 3 his
• Acetaminophen Extra Strength 25MG Tablet t tablet as needed every 6 bra
• Metamucil o.g % Powder as directed twice a day ti/a glass water)
• Fulic Acid i MG Tablet itablet Once a day
• Ferrous Sulfate 325 (65 Fe) MG Tablet i tablet Once a day
• Procrit ioooo UNIT/ML Solution
• McthylPREDNISolonc 4 MG Tablet
• Colc’hicine o.6 MG Tablet: tablet Once a day
• Ensure
• Medrol (Pak)
• juven
a Vancomyciri HCI t25 MG Capsule i capsule once a day
• Gabapentin 300 MC Capsuhi 1 capsule twice a day (bid)
• Omeprazole 20 MG Capsule Delayed Release a capsule Once a day
• PredniSONE a. MG Tablet i tablet with food or milk Twice a day
• Reguloid
• Dulcolax 10 MG Suppository Once a day
• Hydrocodone-APAP-T)ietarv Prod :0-325 MG Miscellaneous
• Milk of Magnesia
• Scans Plus
• Siniethicone-8o
Discontinued
• Diphenoxylate-Atropine 2.5-0.025 MG Tablet a tablet as needed Three times a day
• Xarcito : MG Tablet itablet twice a day (bid)
• Aleve
• Megestrol Acetate 8oo MG/20ML Suspensmn 1 ml
• Ondansetron HCI 8 MG Tablet i tablet Once a day
• Prochiorperazine Maleate so mg Tablet i tablet
• Medication List reviewed and reconciled with the patient




   Paent: RASCHER, RICHARD L 1)0Th 06/01/1941 Progress Note: Leela M Prasad, MD                                          04/16/2015
                   Note gene rated ty e Ctnicai Wail’s EtvIR’PM Software (wwweClinicelV/0rk3 com,


                                                                                                              LM Prasad050
                      1milv eb cum/rnoblledoL/ pJcatalog/xmL prmtChartOplions jsp .nt.o                                     1 / I /2O 1 8
hnns
      Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 285 of 295 PageID #:2532
                    9/13/2016   Confidential
                                :26 131 FROM: Fa: –
                                                  LN Subject
                                                     Pra3I, ND, to
                                                                SC Protective
                                                                   TO: 13122241201 Order
                                                                                     PAGE: 652                CF 067

Summary View         fii’   RASCHER. RICHARD L                                                                          Page   2 of 3



Past Medical History
Inguinal hernia
Rectal cancer
Rectal polyp

Surgical History
Flexible sigmoiscopy, ERUS 05/09/2014
Flexible sigrnoiscopy w 13X, ERUS 08/29/2014
Laparoscopic ultra low anterior resection with coloanal anastomosis 09/17/2014
Flexible sigmoiscupy 12/19/2014
Ileostornv reversal 12/22/2014
Repair of indirect large left iriguinal hernia with high ligation. 01/06/2015
Total hip replacement o2/20/2o15

Family History
Non-Contributory
 Social History
IOBACCO USE:
   TOBACCO USE- Are.youa:: Non tohacco user.
AUDIT-C:
   Alcohol Points: o, Interpretation: Negative.

 Allergies
 N,KIXA.

 Hospitalization/Major Diagnostic Procedure
 Laparoscopic ultra low anterior resection with coloanal arias toniosis 09/17/2014
 Dehydration and acute kidney failure 11/25/2014
 Ileostorny reversal 12/22/2014
 Repair of indirect large left Inguina] hernia with high ligation. 01)06: 2015
 Total hip replacement 02/20/2015

 Vital Sigiis
 Temp 98.9 F, lIt 6 ft in, hR 76 /rnin, BP-Treatment 170/84 mm Hg
 Unable to get patient’s weight intake 4/17/15 -SM.

 Physical Examination
      His abdominal examination at this timf is completely normal. The pati€nt is not orthostatic.

 Assessments
 i. History of cancer: anorectal Vio.o6 (Primary)
                                  -



 2.   Anemia   285.29

 1. :\nernia with a hemoglobin of 7.7 g/dL and Hemoccuit test positive.
 2.  Last year, he had surgery for rectal cancer with ileostomy followed by ileostomy closure.
 :. Recently he had hit) replacement surgery.

 Treatment
 i.   lIistorv of caucr: anorectal
 Notes: Patient Education was printed.
                                                                                                      Park sometime
 Clinical Notes: Because of all these multiple procedures, I have advised hini to come in and see Dr.
                                                                                                                           in May

 2015, at which tulle he can decIde about his colonoscopy.


 2. Others
 Continue Simethicorie—8o
 Continue Senna Plus
 Continue Milk of Magnesia
 Continue Hydroeodcinc-APAPDietaiy Prod Miscellaneous,            10-325   MC, Orally




      Patient: RASCUER, RICHARD L              DOB: o6/o1/19I1         Progress Note; Leela M Prasad. MD               04/16/2015
                                                                                                   ks coin)
                              Note genereted by eC)ThicatWorko EMR,!PM Sc;ttware (wa.v eCtnicelWoi


                                                                                                          LM Prasad051
                                                                                                                          1/1 /2O 18
h
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 286 of 295 PageID #:2533
                9/13/2018    Confidential   – Subject
                                  FROM: Fax PM
                            4:26 PM            PL332, iD, to
                                                          SC Protective
                                                             TO: 13122241201 Order
                                                                              PAGE: 053               OF 067

Summary View for RASCHER. RiCHARD L                                                                              Page 3 of 3



Continue Dulcolax Suppository, in MG, Rectal, Once a day
Continue Rnguloid
Continue PredniSONE Tablet, 2.5 MG, itahiet with food or milk, Orally, Twice a day
Continue Otnaprazole Capsule Delayed Release, o MG, 1 capsule, Orally. Once a day
Continue Gahapentin Capsule, 300 MG, capsule, Orally, Iwicea daY (bid)
Continue Vancomvein HCI Capsule, in MC, i capsule, Orally, once a day
Continue Juven
Continue Medrol (Pak)
Continue Ensure
Continue Coichicine Tablet, 0,6 MG, 1 tablet, Orally, Once a day
Continue MethylPREDMSolone Tablet, 4 MG, Orally
Continue Procrit Solution, ioooo UNIT/ML, Ifl?CCtjon
Continue Ferrous Sulfate Tablet, 325 (6 Fe) MCi, i tablet, Orally, Once a day
Continue Folic Acid Tablet, i MG, tablet, Orally, Once a day
Continue Metamucil Powder. 30.9 %, as directed, Orally’, twice a day (1/2 glass water)
Continue Acetaminophen Extra Strength Tablet, 325MG, itablet as needed, Orally. every 6 hrs
Continue 1-lydrocodone-Acetarninophen Tablet, i tablet, Orally, every 3 hrs
Continue Loperarnide 1-ICI Tablet, 2MG, 1 tableL Orally, even’ B hours



Follow Up
Follow up with Dr.Park.



Electronically signed by LEELA PRASAD MD on 05/01/2013 at 03:39 PM CDT
Sign off status: Completed




                                                EM Prasad, MD. SC
                                            io NORTFIWEST 1-HGHWAY
                                            PARK RIDGE, IL 60068-1458
                                                 Tel: 847-59-11Lo
                                                Fax: 847 759-8273




  Patient: RASCFIER, RICHARD L            DOB: 06/01/1941        Progress Note: Leeia M Pi-asad. MD            04/16/2015

                          Note enersIed by eChnical Works EMRJFM Scftwore ‘Avw eChn?caI Works corn)




                                                                                                      LM Prasad052
                                                                                                                   I / 8120 18
htto!/ifll1DIflaDn;1ifli1wb:om/mQ
     Case: 1:17-cv-06753     Document      #: 150 Filed: 07/06/21      Page 287PAGE:
                                                                                 of 295  PageID #:2534
                                Confidential – Subject to Protective Order
               0/13/2011 4:26 171 FF641: Fax LII Prasad, MD, SC TO: 13122241201      017 OF 067

Summary View for RASCHER. RICIIARD L                                                                                  Page 1 of 2




                        ,                                                    RASCHER, RICHARD L
                     e.
          LM PRAAD MD Sc‘
                                                                 605
                                                                                            74 Y old Male, DOB

                                                                       S GEORGE ST, MOUNT PROSPECT, IL-60056-3915
                                                                                                Home: 847-404-3402
                                                                                                                          06/01/1.941.




                                                                                                       Areount Number: 52141


        Coton        arid   ectclI   Suiery                       Guarantor: RASCHER, RICHARI) L Insurance: BLUE
                                                                   CROSS BLUE SHIELD OF ILLINOIS Payer ID: SB6ai
                                                                   PCP: Gabriel Kibrit, MD  Referring: Marc Fine, MD
                                                                              Appointment Facility: EM Prasad, MD, SC

09/24/2015                                                                          Progress Notes: John J Park, MD


 Current Medications                            Reason for Appohitmerit
 Taking                                         1.    Patient is here for a 4 month follow up- LSC ULAR
                                                                                                 s/p               9/17/201.4,
 • Colehicine o.s MGI’ablet i tablet Once a            Ileostorny reversal 12/22/2014 Hx: Rectal cancer
                                                                                     -
                                                s/p




 day
 • Dulcolax 10 MG Supposito Once a day
 • Tramadol—Acetaxninophen n mg Tablet          History of Present Illness
 four times a day (qid)                              Visit:
 • Meloxicarn 13 mg Thblet 1 tablet as needed       The patient returns. He is here for followup for coloanal pull..
 (pm)                                           through procedure. His continence has gotten better primarily because
 • Potassium Chloride 2OMEQ ER TABLET
 Once a day                                     the medications he has been taking has caused him to have some
 • Furoscmid.e 20 rni i tablet daily            constipation. That is fortunate as he is no longer having accidents.
 • berrous Sulfate 325 (65 c) MG Tablet i
 tablet Once a day                              Vital Signs
 Discontinued                                   Temp 97.’ F, Ht 5 ft in, Wt 16 Ibs, BMI 20.20 Index, HR ioi /min,
 • Ensure
 • Medrul (Pak)
                                                BP-Treatment 141/76 mm Hg.
* .Juven
I Omeprazole 20 MG Capolc Delayed               Physical Examination
Release 1 capsule Once a day                      His abdomen is soft and nontender. He has no hepato or
• PreduiSOE 2.5 MG Tablet I tablet with         splenomegaly. The incisions are well healed, No iricisional hernias are
food or ndlk Twice a day
• Reguloid
                                                seen. lie has no inguinal Wrnphadenopathy. Lower extremity exam
• f{’drocudonc-APAP D1CtOCV Prud 10-325         shows no clubbing, cyanosis or edema, Rectal exam shows improved
MG Miscellaneous                                sphincter tone, Anastomosis is palpable. No new masses are seen.
• Milk of Magnesia                              There is no blood per rectum.
I Senna Plus
• Simethicone-8o                                Assessments
• Loperamide FICI MG Tablet 1 tablet
every 8 hours                                   i.   History of cancer: arioreetal Vio.o6   (Primary)
• Hvdroeodone-Acetaminophcn Tablet i
tablet even 3 hrs                               History of rectal cancer with no evidence     of   recurrent
                                                                                                               disease.
• Acetisminophen Extra Strength 325MG
Tablet 1 tablet as needed every 6 hrs           Treatment
• Metamucil 309 % Powder as directed
twice a day (1/2 glass water)                   1. Others
• folie Acid 1 MG Tablet itublet Once a day     Continue Coichicine Ial)let, o.6 MG, 1 tablet, Oraliy, Once a day
• Procrit 10000 IJNIT/ML Solution               Continue Dulcolax Suppository, 10 MG, Rectal, Once a day
• MethylPREDNlSolOfle MG Tablet
• G:zbapentin 300 MG Capsule i capsule          Connue Tramadol-Acetaminophen Tablet, 50 mg, Orally, four times a
tce a day (bid)                                 day (qid)
• Vancomycin I-IC) 125 MG Capsule               Continue Meloxicarn Tablet, 15 mg, tablet, orally, as needed (pm)
capsule once a day                              Continue Furosemide, 20     mg,
                                                                                 tablet, daily
• Medication List resiewed and reconciled
with the patient
                                                Continue Ferrous Sulfate Tablet, 325 (6 Fe) MG, itahiet, Orally, Once
                                                a day
                                                Continue Potassium Chloride, 2DM EQ ER, a TABLET, Orally, Once a
 Past Medical History                           do
 Anemia
                                                Notes: Patient Education was printed—og/24/15.




     Patient: RASCHER, RICI-IARD I, DOB: 06/01/1941 Progress Note: John .1 Park, Ml)                            09/24/2015
                     Note qemierateci by eCboica!Wiaka EMR/PM Software (wv’w. CIinscai Works corn)



                                                                                                       LM Prasad056
                                                                                                               1/1 8/201
https://j1a1pmapp.eclinicalweb.corn1mOhi1Cd0C!jsp/Cata1OgIXt11lipflfltChntrtOPtb0J sp?enco..
      Case: 1:17-cv-06753      Document      #: 150 Filed:     07/06/21   Page 288PAlE:
                                                                                    of 295    PageID #:2535
                :1J11/201: 4:26 1>1
                                      Confidential – Subject to Protective Order
                                    FIrli: F3x LII 1’r,:I, ID, 50 TO: 1’i2004 1561      ‘155 OF 067

Summary View for RASCIIER RICHARD L                                                                                       Page 2 of 2


  lnuinal hernia                                    Clinical Notes: i. Follow up in three months for a repeat examination.
  Rectal cancer
                                                    2. Follow up with Dr. Mark Fine for colon oscopy as he is now due.
  Renal polp

 Surgical History
 Flexible sigrnoiscopv. Endorectal ultrasound        Preventive Medicine
 05/09/2014                                         COUNSELING:
 Flexible sigmoiscopv w biopsy and eridorectal
 ultrasound 08/29/2014
                                                       BMI MANAGEMENT
 Laparoscopic ultra low antcrior rescition              BMI Management Provided & Dietal)’ Consultation Order
 with coloana] arlartomos 09/17/2014                Provided Yes
 Flexaile sign1oiSeop 12/19/2014                        EXERCISE ASSESSMENT PROVIDED: Yes
 lleostornv reversal 12/22/2014
 Repair of indirect large left inguinal hernia
                                                        Patient received educational materials on physical activity- Yes
 with high ligation. o 1/00/2015                        Agreed upon exercise goal- >6o minutes
 Total hip replacement 02/20/2015                       Nutrition/Dietary Counseling- Yes
                                                        Agreed upon fruits and vegetables goal- at 1ast 3 s-ercnngs per
 Family History                                     dug
 Non—COntribritor
                                                        Agreed upon weekly lirn it for eating high fat foods- 3 or less
 Social History                                         Given printed information about nutrition- Yes
 TOEIACCO USE:                                      Health & nutrition packet given to patient-o9/24-ER.
 TOBACCO USE- Ar van a:: Non tobacco
 user
 AUDiT-C:                                           Follow Up
 Alc:ohol Points: 0, Interpretation: Negarive.      3 Months
 Allergies
 N.KD.A.

 Hospitalization/Major
 Diagnostic Procedure
 Uiparoscopic. ultra low anterior rcscction
 with coloanal anastomosis 09/17/20 14
 DChvdratlun and acute kidney failure
 11,125/2014
 Ileustorny reversal 12/22/2014
 Itepair cf indirect large loll iriguinal hernia
 with high ligation. 01/06/2015
 Total hip replacement 02/20/2015
                                                    Electronically      signed     by JOHN PARK M.D., MD on
                                                    io/i6/uoi at 08:53 AM CDT
                                                    Sign off status: Completed




                                                                                I.M Prasad. MD, SC
                                                                               NtRTHWEST HIGHWAY
                                                                            1550
                                                                            PARK RI1)GE, IL 6oo3 -1458
                                                                                 Tel: 847-759-li 10
                                                                                 Fax: 847-759-8273




      Palicut; RASCIIE1 RICHARJ) 1                 DOll:    1/0t/O)41       Progress Note: John J Park, MD            o9J24/2o5
                                Note- qeileraftld by ‘C/iiiicaIWotks EMRJPP.-1 Sofbvar (u,weCIThcaiWorks   corn)




                                                                                                                   LM Prasad057
httpsi/ilalpmapp.eelinicahveb.corn/mobiledoc/jsp/cataloglxnhl/printChartOptions.j sp?enco..                                ill 8/201 8
Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 289 of 295 PageID #:2536




                  Exhibit Q
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 290 of 295 PageID #:2537
                        CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



                                                                                            Brian S. Clay, MD
                                BONE& JOINT                                 9000 Waukegan Road, Suite 200 Morton Grove, IL 60053
                                INSTITUTE®                                        Phone (847) 375-3000 Fax (847) 929-1184
   f                            Move better. Live better.

                                                            PROGRESS NOTE
                                                             Follow-Up Visit

Patient:           Richard L Rascher
MR#:               828861
DOB:               6/1/1941
DCV:               11/19/2015

Present History:
The patient is a 74 year old male who presents for follow-up regarding his left hip and groin pain. Last
seen back on 9/11/2015 at which time I recommended that he continue with PT. In the interim, the patient
states that he has since developed a new problem with his low back however his left hip and groin pain is
markedly improved. He endorses new onset low back pain 3 weeks ago which occurred without any
trauma or falls. Regarding the treatment plan, he did see a chiropractor for adjustments who ordered a CT
scan showing multiple vertebral fractures which appear to be acute and subacute in nature. Pain is
currently described as constant, sharp, radiates around the abdomen. Intensity of pain/discomfort is rated
8/10 today.

The medical update form in the patients chart was reviewed and the patient reports no updates to his
medical history.

Physical Examination:
General The patient is well appearing. Body habitus is normal.
               -




Eyes Conjunctiva area clear.
       -




HENT Mucous membranes are moist.
           -




Respiratory Respirations are non-labored.
                    -




Gastrointestinal The abdomen is soft and not distended.
                            -




Neurological Gait is not antalgic.
                        -




Musculoskeletal There is tenderness with palpation over the thoracolumbar spinous processes. Forward
                            —




flexion reproduces back pain.

Diagnostic Testing:
I reviewed the imaging report from a recent CT lumbar spine showing multiple vertebral compression
fractures at Li and Ti 1 as well as sacral insufficiency fractures.

Impression and Plan:
We discussed further treatment options today. Regarding medication management, I recommended
starting Norco as needed for short term pain control. Regarding physical therapy, I recommended
continuing home PT for the left hip for ongoing pain and symptom management. Regarding procedures, I
will defer further interventions for now. I am referring him to Dr. Gleason for consideration for kyphoplasty.
I also recommended that he follow-up again with Dr. Eisenberg to work him up for osteoporosis. The
patient was counseled at length regarding the risks vs. benefits of this treatment plan. I educated the


Follow-Up Visit                                               Page 1 of 2                                              RF3O8mg
                                                                                                      IBJI000056
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 291 of 295 PageID #:2538
                  CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

patient regarding the treating diagnosis at the time of this encounter. The patient was instructed to follow-
up with me in 1 month.




Brian S. Clay, MD      Date: 11/19/2015




Follow-Up Visit                                Page 2 of 2                                          RF3O8mg
                                                                                   IBJI000057
      Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 292 of 295 PageID #:2539
                  CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER


            •         ILLINOIS
                      BONE & JOINT
   ,—                 INSTITUTE
                      Move better. Live better.



                                                  PROGRESS NOTE




    RE: Rascher, Richard L
    LOCATION: Des Plaines
    MRN: P828861
    DOB: 06/01/1941
    DOS: 09/11/2015
    Page 1

    PRESENT HISTORY: The patient is a 74-year-old gentleman who I have been following for chronic
    osteoarthritis of the hip and sacroiliac joint pain. I last saw him back on 08/26 at which time I performed
    an ultrasound-guided injection of the left sacroiliac joint. In the interim, the patient has been making
    significant progress with physical therapy and is currently able to ambulate significant distances with an
    assistive device without much discomfort. He is at an independent level with ADLs and functional
    mobility. However, he does require an assistive device with ascending and descending stairs at this
    time. The pain today is rated 2/10 intensity. It localizes to the left lower buttock without radiation into
    the groin or lower extremity. There is no associated numbness and tingling or weakness with the
    exception of what appears to be bilateral paresthesias involving the feet which does not appear to be
    related to any prior pathology of the hip or lumbar spine. The patient has expressed the desire to return
    to work, and from my perspective, is cleared to do so.

    Complete review of systems and past family/social history documented on history intake form was
    reviewed and signed. Her medical history is otherwise unremarkable.

    PHYSICAL EXAMINATION: The patient is well appearing and in no acute distress. There is no
    peripheral edema. Respirations are nonlabored. Abdomen is soft and nontender. He ambulates with a
    straight cane.

    DIAGNOSTIC STUDIES: No new imaging studies were obtained.




9000 Waukegan Rd, Suite 200                                     rn                                    p   847.375.3000
                                                                III
MortonGrove,1L60053                                   ‘   ii.


                                                                                        IBJI000058
  Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 293 of 295 PageID #:2540
               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

RE: Rascher, Richard L
MRN: P828861
DOB: 06/01/1 941
DOS: 09/11/2015
Page 2 of 2
PLAN: We discussed further treatment options. I recommended that he continue with the physical
therapy and incorporate the exercises and a home exercise program for ongoing maintenance of his
hip pain. I also recommend that he continue to use tramadol as needed for breakthrough pain and that
he finish the prescription of meloxicam. However, he was instructed to discontinue use of meloxicam
after 3 months. There is no indication for further injection therapy at this time. The patient is making
good functional gains and is appropriate to return to work as stated above. He will follow up with me as
needed in the future.


            EE7
Digitally signed by proxy Brian S. Clay, M.D.

BSC JOB 116932910




                                                                                  IBJI000059
      Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 294 of 295 PageID #:2541
                   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER


             •         ILLINOIS
                       8ONE & JOINT
                       INSTITUTE
                       Move better. Live better.



                                                    PROGRESS NOTE




    RE: Rascher, Richard L
    LOCATION: DR Ortho Access
    MRN: P828861
    DOB: 06/01/1941
    DOS: 08/26/2015
    Page 1

    PRESENT HISTORY: The patient is a 74-year-old gentleman, who presents to me for followup
    regarding his left hip pain and left lower back pain. He was last seen on 08/11/2015 for left hip injection
    which he states did help with his left groin pain and anterior thigh pain. Today, he endorses more left
    buttock pain and low back pain. The pain is constant, aching, 7/10 intensity, worse with walking, worse
    with rolling over in the bed, better with rest. There is no associated numbness, tingling, or weakness.
    At this time, he has been participating with physical therapy and notes gradual improvement with his
    gait and balance. He also continues on tramadol as needed for pain. Medical history update form is
    reviewed in the medical chart and the patient reports no updates to his medical history.

    PHYSICAL EXAMINATION: On physical exam, the patient is thin appearing, not in acute distress.
    There is bilateral pedal edema which is 1+. Respirations are nonlabored. Abdomen is soft and
    nontender. Reflexes and sensation are diminished with bilateral patellar and Achilles. There is
    tenderness to palpation over the left sacroiliac joint, but not the right. FABER’s, Gaenslen’s, and SI
    compression tests are positive on the left, but not the right.

    DIAGNOSTIC STUDIES: No new imaging studies were obtained today.

    IMPRESSION AND PLAN: We discussed further treatment options today. I did recommend that he
    continue with physical therapy program for maintenance and ongoing improvement with his gait. I also
    recommended that he continue to use tramadol as needed for breakthrough pain. We did proceed with
    a left SI joint injection today under ultrasound. The patient did report some immediate relief in his pain
    symptoms prior to being discharged in stable condition. He will follow up with me in approximately 2
    weeks’ time.




    Digitally signed by proxy Brian S. Clay, M.D.

    BSC JOB 116217302




9000 Waukegan Rd, Suite 200                                     m                                     P   847.375.3000
Morton Grove, IL 60053                                  I   J

                                                                                        IBJI000060
 Case: 1:17-cv-06753 Document #: 150 Filed: 07/06/21 Page 295 of 295 PageID #:2542
                   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
             From Sandra Garcia 1.847.954.7648 Thu Aug 23 07:08:39 2018 PDT Page 16 of 19




                                                                                                 Illinois Bone & Joint Institute Rehabilitation Services
                                                                                                 Des Plaines
                      JOINT                                                                      900 Rand Road

It
              INSTITUTE°                                 Treatment Note                          Suite 110
                                                                                                 Des Plaines, IL 60016
              Move belier. Live belier.
                                                                                                 tel: 847-954-7646
                                                                                                 fax: 847-954-7648


Patient: Richard Rascher (MRN # P828861)                                       Visit #4: 08/06/2015
Gender: M                                                                      Evaluation Date: 07/27/2015
DOS: 06/01/1941                                                                Injury Date: n/a
                                                                               Onset Date: n/a

                                                                               Provider: Heather Elliott-Smith
Therapist of Record: Ann Phelps PT, DPT, OCS                                                                       Account #: ACVMP
                                                                               Provider Email:
Referring Practitioner: MATTHEW JIMENEZ MD
                                                                               helliottsmith@ibji.com


 # Medical Diagnoses                                                 ICD9        #    Treating Diagnoses                                 ICDO
 1)Aftercare for healing traumatic fracture of hip                   V54.13      1)   Difficufty in walking                              719.7

Patient Status
    The pain varies. Sometimes its in the tailbone. Today its here (indicates bullock, proximal posterior thigh).

     I saw the doctor Tuesday. He gave me a few pills for the pain and a 6 pack (steroid). I don’t have any relief yet.

     I want to go back to work but I have to walk up 18 stairs and I can’t focus because of the pain.

Additional Evaluative Findings
   Pt observed to shift weight to R on Nustep.

Treatment Provided Today

     The following interventions were performed for the patient’s hip and thigh condition:
      Therapeutic Exercise (97110): 40 mm
      Recumbent Bicycle L 4 U/LE 10 mm for gait retraining
                                      -




      glut squeeze xlO with lOs hold in supine- with passive hip ext stretch L
                          -




      Trunk Stabilization / Abdominal Strengthening: Supine activation -2 sets 10 reps
      PROM L hip flexion -2 xlO
      Pelvicore Aft ADD/ABD hooklying 2 x 103s hold
                                          -




      long arc quad 3x10 RL progressed to lIb
                              -




      sit to stand 2x10 table high UE required VC needed for standing straight for gait
                  -




      balance NBOS 15 sec x 4 ea
              -




      standing HR 3x10-




      standing marching 2x10 RL to assist with reciprocal movements with walking
                                  -



      Hip Extension / Gluteus Maximus Strengthening: Standing reverse leg reises 2x10 RL to assist with hip extension during
                                                                                             -




      ambulation

      Therapeutic Activities (97530): 0 mm

      Neuromuscular Reeducation (97112): 0 mm

      Self-care/Home Management Training (97535): 0 mm

     Hot/Cold Pack (97010): 10 mm
     CP 10 mm to hip after ex

     Electrical Stimulation               -   Unattended 97014 (97014): 0 mm
Provider Interactions With Patient During Visit

     Pt monitored for pain and exercise modified as needed. Cuing provided for proper performance of ex.

Assessment
   Patient reports continued pain in the L ‘R hip at this time, despite recent change in medication which further impairs
   performance of ADLs. Continued supervised exercise is medically necessary to restore functional mobility as protection of the
   R hip is needed secondary to poor bone quality and recent CR1 F/THA




                                                                  08/10/2015 06:47 AM CDT
                                                                                                                                  IBJI000300
